Exhibit 10.22

EXECUTION VERSION

 

 

 

ASSET-BASED REVOLVING CREDIT AGREEMENT

dated as of March 3, 2014

among

ROUNDY’S SUPERMARKETS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Lender,

BMO HARRIS BANK, N.A.

as Documentation Agent,

and

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BMO CAPITAL MARKETS CORP.

as Joint Lead Arrangers and Joint Bookrunners,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Other Definitional Provisions

     41   

Section 1.03. Pro Forma Calculations

     42    ARTICLE 2    [RESERVED]    ARTICLE 3    AMOUNT AND TERMS OF REVOLVING
COMMITMENTS   

Section 3.01. Revolving Commitments

     43   

Section 3.02. Commitment Fees, etc

     45   

Section 3.03. Termination or Reduction of Revolving Commitments

     46   

Section 3.04. L/C Commitment

     46   

Section 3.05. Procedure for Issuance of Letter of Credit

     46   

Section 3.06. Fees and Other Charges

     47   

Section 3.07. L/C Participations

     47   

Section 3.08. Reimbursement Obligation of the Borrower

     48   

Section 3.09. Obligations Absolute

     48   

Section 3.10. Letter of Credit Payments

     48   

Section 3.11. Applications

     49   

Section 3.12. Cash Collateral

     49   

Section 3.13. Defaulting Lenders

     49    ARTICLE 4    GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT   

Section 4.01. Borrowing Procedure

     52   

Section 4.02. Optional Prepayments

     52   

Section 4.03. Mandatory Prepayments and Revolving Commitment Reductions

     53   

Section 4.04. Conversion and Continuation Options

     53   

Section 4.05. Limitations on Eurodollar Tranches

     54   

Section 4.06. Interest Rates and Payment Dates

     54   

Section 4.07. Computation of Interest and Fees

     55   

Section 4.08. Inability to Determine Interest Rate

     55   

Section 4.09. Pro Rata Treatment and Payments

     55   

Section 4.10. Requirements of Law

     57   

Section 4.11. Taxes

     58   



--------------------------------------------------------------------------------

Section 4.12. Indemnity

     61   

Section 4.13. Change of Lending Office

     61   

Section 4.14. Replacement of Lenders

     62   

Section 4.15. Evidence of Debt

     62   

Section 4.16. Illegality

     63    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Financial Condition

     63   

Section 5.02. No Change

     64   

Section 5.03. Corporate Existence; Compliance with Law

     64   

Section 5.04. Corporate Power; Authorization; Enforceable Obligations

     64   

Section 5.05. No Legal Bar

     64   

Section 5.06. Litigation

     64   

Section 5.07. [Reserved].

     65   

Section 5.08. Ownership of Property; Liens

     65   

Section 5.09. Intellectual Property

     65   

Section 5.10. Taxes

     65   

Section 5.11. Federal Regulations

     65   

Section 5.12. Labor Matters

     65   

Section 5.13. ERISA

     65   

Section 5.14. Investment Company Act; Other Regulations

     66   

Section 5.15. Subsidiaries

     66   

Section 5.16. Use of Proceeds

     66   

Section 5.17. Environmental Matters

     66   

Section 5.18. Accuracy of Information, etc

     67   

Section 5.19. Security Documents

     67   

Section 5.20. Solvency

     68   

Section 5.21. Senior Indebtedness

     68   

Section 5.22. Regulation H

     68   

Section 5.23. Anti-Corruption Laws and Sanctions

     68   

Section 5.24. Intercreditor Agreements

     68    ARTICLE 6    CONDITIONS PRECEDENT   

Section 6.01. Conditions to Initial Extension of Credit

     68   

Section 6.02. Conditions to Each Extension of Credit

     71    ARTICLE 7    AFFIRMATIVE COVENANTS   

Section 7.01. Financial Statements

     72   

Section 7.02. Certificates; Other Information

     73   

Section 7.03. Payment of Obligations

     75   

Section 7.04. Maintenance of Existence; Compliance

     75   

Section 7.05. Maintenance of Property; Insurance

     75   

 

ii



--------------------------------------------------------------------------------

Section 7.06. Inspection of Property; Books and Records; Discussions

     76   

Section 7.07. Notices

     76   

Section 7.08. Environmental Laws

     77   

Section 7.09. Additional Collateral, etc

     77   

Section 7.10. Further Assurances

     79   

Section 7.11. Mortgages, etc

     79   

Section 7.12. Designation of Subsidiaries

     80   

Section 7.13. Cash Management

     81   

Section 7.14. Collateral Monitoring and Review

     83   

Section 7.15. Use of Proceeds

     83    ARTICLE 8    NEGATIVE COVENANTS   

Section 8.01. Consolidated Fixed Charge Coverage Ratio

     84   

Section 8.02. Indebtedness

     84   

Section 8.03. Liens

     87   

Section 8.04. Fundamental Changes

     90   

Section 8.05. Disposition of Property

     90   

Section 8.06. Restricted Payments

     91   

Section 8.07. [Reserved];

     93   

Section 8.08. Investments

     93   

Section 8.09. Optional Payments and Modifications of Certain Debt Instruments

     95   

Section 8.10. Transactions with Affiliates

     96   

Section 8.11. Sales and Leasebacks

     96   

Section 8.12. Changes in Fiscal Periods

     96   

Section 8.13. Negative Pledge Clauses

     96   

Section 8.14. Clauses Restricting Subsidiary Distributions

     97   

Section 8.15. Lines of Business

     98   

Section 8.16. Business of Holdings

     98    ARTICLE 9    EVENTS OF DEFAULT   

Section 9.01. Events of Default

     98   

Section 9.02. Right to Cure

     101   

Section 9.03. Application of Funds

     101    ARTICLE 10    THE AGENTS   

Section 10.01. Appointment

     102   

Section 10.02. Delegation of Duties

     102   

Section 10.03. Exculpatory Provisions

     102   

Section 10.04. Reliance by Agents

     103   

Section 10.05. Notice of Default

     103   

Section 10.06. Non-Reliance on Agents and Other Lenders

     103   

Section 10.07. Indemnification

     104   

 

iii



--------------------------------------------------------------------------------

Section 10.08. Agent in Its Individual Capacity

     104   

Section 10.09. Successor Administrative Agent

     104   

Section 10.10. Agents Generally

     105   

Section 10.11. The Lead Arrangers

     105   

Section 10.12. The Syndication Agent and Documentation Agent

     105   

Section 10.13. Secured Cash Management Obligations

     105   

Section 10.14. Intercreditor and Subordination Agreements

     105    ARTICLE 11    MISCELLANEOUS   

Section 11.01. Amendments and Waivers

     106   

Section 11.02. Notices; Electronic Communications

     107   

Section 11.03. No Waiver; Cumulative Remedies

     109   

Section 11.04. Survival of Agreement

     109   

Section 11.05. Payment of Expenses

     109   

Section 11.06. Successors and Assigns; Participations and Assignments

     111   

Section 11.07. Adjustments; Set-off

     115   

Section 11.08. Counterparts

     116   

Section 11.09. Severability

     116   

Section 11.10. Integration

     116   

Section 11.11. GOVERNING LAW

     117   

Section 11.12. Submission to Jurisdiction; Waivers

     117   

Section 11.13. Acknowledgments

     117   

Section 11.14. Releases of Guarantees and Liens

     117   

Section 11.15. Flood Laws

     118   

Section 11.16. Confidentiality

     118   

Section 11.17. WAIVERS OF JURY TRIAL

     119   

Section 11.18. Interest Rate Limitation

     119   

Section 11.19. Headings

     119   

Section 11.20. PATRIOT Act

     119    ARTICLE 12    ADDITIONAL CREDITS   

Section 12.01. Incremental Facilities

     120   

Section 12.02. Amend and Extend Transactions

     121   

SCHEDULES

 

Schedule 1.01(a)        Existing Surveys/ Existing Title Policies
Schedule 1.01(b)    Real Property Schedule 1.01(c)    Commitments Schedule
1.01(d)    Distribution Center Schedule 1.01(e)    Priming Jurisdictions

 

iv



--------------------------------------------------------------------------------

Schedule 3.04    Letters of Credit Schedule 5.06    Litigation Schedule 5.15   
Subsidiaries Schedule 5.19(a)          UCC Filing Jurisdictions Schedule 5.19(b)
         Mortgage Filing Jurisdictions Schedule 8.02    Existing Indebtedness
Schedule 8.03    Existing Liens Schedule 8.08    Investments Schedule 8.10   
Transactions with Affiliates Schedule 8.13    Negative Pledge Agreements
Schedule 8.14    Restrictions on Subsidiary Distributions

 

EXHIBITS   

 

Exhibit A    Form of Account Control Agreement Exhibit B    Form of Assignment
and Assumption Exhibit C    Form of Revolving Borrowing Base Certificate Exhibit
D    Form of Borrowing Request Exhibit E    Form of Guarantee and Collateral
Agreement Exhibit F    Form of Mortgage Exhibit G    Form of Exemption
Certificate Exhibit H    Form of Promissory Note (Loans) Exhibit I    Form of
Closing Certificate Exhibit J-1    Form of Priority of Claims Waiver (Landlord)
Exhibit J-2    Form of Priority of Claims Waiver (Bailee) Exhibit K    Form of
Credit Card Notification Exhibit L    Form of Insurance Provider Notification
Exhibit M    Form of DDA Notification Exhibit N    Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

ASSET-BASED REVOLVING CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of March 3, 2014, among ROUNDY’S SUPERMARKETS, INC., a
Wisconsin corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), BMO HARRIS BANK, N.A., as documentation agent (in
such capacity, the “Documentation Agent”), BANK OF AMERICA, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in any such capacity, together with
its successors in such capacity, the “Administrative Agent”) and as an Issuing
Lender.

W I T N E S S E T H:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.01 hereof;

WHEREAS, the Borrower, Credit Suisse AG, as administrative agent, the several
banks and other financial institutions or entities from time to time parties
thereto and certain other parties are parties to that certain Credit Agreement
dated as of February 13, 2012 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Facility”);

WHEREAS, the Borrower intends to repay (the “Refinancing”) the Existing Credit
Facility and has requested that the Lenders establish a $220,000,000 asset-based
revolving credit facility in favor of, the Borrower;

WHEREAS, subject to the terms and conditions hereinafter set forth, the Lenders
and the Issuing Lender to the extent of their respective Revolving Commitments
as defined herein are willing severally to establish the requested asset-based
revolving credit facility and letter of credit subfacility in favor of, the
Borrower;

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Borrower has agreed to secure
all of its Obligations by granting to the Administrative Agent, for the benefit
of the Secured Parties, a first priority lien on its ABL Priority Collateral and
a second priority lien on its Term Priority Collateral; and

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Guarantors have agreed to
guarantee the Obligations and to secure their respective guarantees by granting
to the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien their respective ABL Priority Collateral and a second priority
lien on its Term Priority Collateral;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall have the meaning provided in the First Lien
Intercreditor Agreement.

“Account” shall have the meaning provided in the UCC.

“Account Control Agreement” shall mean, with respect to a deposit account
established by a Loan Party, an agreement in the form of Exhibit A or otherwise
in form and substance reasonably satisfactory to the Administrative Agent,
establishing “Control” (within the meaning of such term in the UCC) of such
account by the Administrative Agent and whereby the bank maintaining such
account agrees to comply only with the instructions originated by the
Administrative Agent without the further consent of any Loan Party upon the
delivery of a notice of sole control by the Administrative Agent in accordance
with the Loan Documents (including, without limitation, upon the occurrence of a
Cash Dominion Triggering Event).

“Acquisition” shall mean, as to any Person, the acquisition by such Person of
(a) Capital Stock of any other Person in a related, complementary or ancillary
line of business as such Person if, after giving effect to the acquisition of
such Capital Stock, such other Person would be a Subsidiary of such Person,
(b) all or substantially all of the assets of any other Person in a related,
complementary or ancillary line of business as such Person, (c) assets
constituting one or more business units (which may include any individual store
or groups of stores) of any other Person used in a related, complementary or
ancillary line of business of such Person or (d) additional Capital Stock of any
Restricted Subsidiary not then held by the Borrower or any other Restricted
Subsidiary.

“Additional Lender” shall mean, at any time, any bank, other financial
institution, institutional investor or other Person (other than a natural person
or a Competitor) that, in any case, is not an existing Lender and that agrees to
provide any portion of any Incremental Revolving Commitment Increase in
accordance with Section 12.01.

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agents” shall mean, collectively, the Administrative Agent, the Lead Arrangers,
the Syndication Agent and the Documentation Agent, which term shall include, for
purposes of Article 10 only, the Issuing Lender.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” shall have the meaning provided in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Amend and Extend Transaction” shall mean an extension of maturity transaction
described in and effected pursuant to Section 12.02.

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loans, 1.75% per annum and (b) with respect to any Base Rate Loans, 0.75% per
annum; provided that from and after the first full fiscal quarter following the
Closing Date the Applicable Margin for such day will be determined pursuant to
the following pricing grid based on the Quarterly Excess Availability as of the
last day of the then most recently ended fiscal quarter:

 

Quarterly Excess Availability

   Applicable Margin
for Revolving Base
Rate Loans     Applicable Margin
for Revolving
Eurodollar Loans  

Greater than or equal to 66 2/3%

     0.50 %      1.50 % 

Less than 66 2/3% but greater than or equal to 33 1/3%

     0.75 %      1.75 % 

Less than 33 1/3%

     1.00 %      2.00 % 

“Application” shall mean an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Appraisal/Examination Completion Date” shall mean the date on which (x) the
field examination and (y) the third-party appraisals for Inventory and Scripts,
in each case with respect to the Collateral included in clause (b) of the
definition of the Revolving Borrowing Base conducted by representatives of the
Administrative Agent and independent appraisers engaged prior to the Closing
Date by the Administrative Agent shall have been delivered to the Administrative
Agent.

“Appraisal/Examination Delivery Deadline” shall have the meaning provided in the
definition of “Revolving Borrowing Base”.

“Appraised Value” shall mean (a) with respect to the Loan Parties’ Eligible
Inventory, the appraised orderly liquidation value net of cost and expense to be
incurred in connection with such liquidation (which is expressed as a percentage
of cost based on the lower of cost or market value, determined on a
first-in-first-out basis) as set forth in the Loan Parties’ inventory stock
ledger, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Administrative
Agent using a methodology substantially consistent with the methodology utilized
in connection with appraisals commenced by or on behalf of the Administrative
Agent prior to the Closing Date or (b) with respect to the Loan Parties’
Scripts, the appraised orderly liquidation value net of cost and expense to be
incurred in connection with any such liquidation of the Loan Parties’ Scripts,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent using
a methodology substantially consistent with the methodology utilized in
connection with appraisals commenced by or on behalf of the Administrative Agent
prior to the Closing Date.

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

 

3



--------------------------------------------------------------------------------

“Assignee” shall have the meaning provided in Section 11.06(b).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent and the Borrower.

“Available Event Amount” shall mean an amount equal to the greater of (a) ten
percent (10%) of the Line Cap and (b) $20,000,000.

“Available Revolving Commitments” shall mean, as to any Lender, at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Availability Reserves” shall mean, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the ABL Priority Collateral or
(b) to reflect costs, expenses and other amounts that the Administrative Agent
determines in its Permitted Discretion is reasonably likely to be incurred or be
required to pay to realize upon the ABL Priority Collateral. Availability
Reserves may include (but are not limited to) in the Administrative Agent’s
Permitted Discretion reserves based on (i) the aggregate remaining dollar amount
represented by gift cards of a Loan Party then outstanding and entitling the
holder thereof to use all or a portion thereof to pay all or a portion of the
purchase price for any Inventory as of such day, (ii) the Reserve for Leasehold
Obligations, (iii) outstanding taxes and other governmental charges, including,
ad valorem, real estate, personal property, sales, and other taxes (in each case
to the extent such taxes or other governmental charges are due and payable
(except if being contested in good faith in appropriate proceedings and for
which adequate reserves have been taken in accordance with GAAP) and entitle any
Person to a Lien on any ABL Priority Collateral that has priority over the Lien
in favor of the Administrative Agent for the benefit of the Secured Parties),
(iv) Cash Management Reserves, and (v) PACA/PASA Liability Reserves. So long as
no Event of Default has occurred and is continuing (during which period
Availability Reserves may be imposed immediately upon notice thereof), the
Administrative Agent shall give the Borrower five (5) Business Days’ prior
written notice of the imposition of any Availability Reserve. Notwithstanding
the foregoing in no event shall the Availability Reserves include a
last-in-first-out (LIFO) reserve with respect to Inventory.

“Availability Triggering Event” shall mean, at any time, that Specified
Availability at such time is less than the Available Event Amount for three
(3) consecutive Business Days; provided that upon the occurrence of a
Availability Triggering Event, such Availability Triggering Event shall continue
until such time as Specified Availability is greater than or equal to the
Available Event Amount for twenty (20) consecutive days.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1.00% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the LIBO Screen
Rate. Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

 

4



--------------------------------------------------------------------------------

“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.

“Benefited Lender” shall have the meaning in Section 11.07(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
11.02.

“Borrower Notice” shall have the meaning provided in Section 7.09(b).

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Protective Advance or (c) an
Overadvance, as the context may require.

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 4.01 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Business” shall have the meaning provided in Section 5.17(b).

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Restricted Subsidiaries
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries; but
excluding to the extent otherwise included any such expenditure: (i) which is
financed with the proceeds of any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or Restricted Subsidiary, (ii) relating to the
purchase price of an Acquisition or an Investment permitted under Section 8.08,
(iii) made by the Borrower or any Subsidiary Guarantor as a tenant to finance
leasehold improvements, to the extent such expenditures are reimbursed by the
landlord, (iv) to effect any Sale and Leaseback Transactions permitted under
Section 8.11, (v) that is financed with the proceeds of a Disposition permitted
by Section 8.05(a), Section 8.05(f) or Section 8.05(k) or (vi) which is financed
with Capital Stock Net Cash Proceeds.

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Capital Stock Net Cash Proceeds” shall mean any Net Cash Proceeds contributed
by Parent to Holdings and by Holdings to the Borrower, in each case as cash
common equity; provided that such Net Cash Proceeds shall cease to constitute
Capital Stock Net Cash Proceeds if such Net Cash Proceeds were previously
applied for any purpose or applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose, including, without limitation, pursuant to Section 8.06(b),
8.08(r) or 8.09(a).

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Dominion Triggering Event” shall mean, at any time, (a) Specified
Availability at such time is less than the Cash Dominion Liquidity Amount for
three (3) consecutive Business Days or (b) a Specified Event of Default shall
have occurred; provided that upon the occurrence of a Cash Dominion Triggering
Event, such Cash Dominion Triggering Event shall continue until such time as
(x) in the case of clause (a) above, Specified Availability is greater than or
equal to the Cash Dominion Liquidity Amount for twenty (20) consecutive days or
(y) in the case of clause (b) above, such Specified Event of Default is no
longer continuing.

“Cash Dominion Liquidity Amount” shall mean an amount equal to the greater of
(a) ten percent (10%) of the Line Cap and (b) $20,000,000.

“Cash Equivalents” shall mean (a) U.S. Dollars, (b) securities issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within twelve months from the date of acquisition,
(c) certificates of deposit, time or demand deposits, eurodollar time deposits
or overnight bank deposits having maturities of twelve months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000 and a Thomson Bank Watch Rating of at
least B, (d) commercial paper of an issuer rated no lower than A-2 by S&P or P-2
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within twelve months from the
date of acquisition, (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition or
recognized securities dealer having combined capital and surplus of not less
than $500,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (c) above, (f) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or

 

6



--------------------------------------------------------------------------------

territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) having one of the two highest rating categories
obtainable from either Moody’s or S&P, (g) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (c) of this definition, or (h) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (g) of this definition.

“Cash Management Bank” shall mean, with respect to any Specified Cash Management
Obligations, any Person that at the time it provides any Cash Management
Services giving rise thereto or at any time after it has provided any such Cash
Management Services is a Lender or an Affiliate of a Lender.

“Cash Management Obligations” shall mean obligations owed by any Loan Party to
any Cash Management Bank in connection with, or in respect of, any Cash
Management Services.

“Cash Management Reserves” shall mean such reserves as the Administrative Agent,
from time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Specified Cash Management Obligations then outstanding.

“Cash Management Services” shall mean (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) foreign exchange facilities, (d) credit or debit cards, (e) credit card
processing services, and (f) purchase cards.

“Cash Receipts” shall have the meaning provided in Section 7.13(f).

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any Requirement of Law or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 4.10, by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued, other than in the case
of clauses (x) and (y), any rules, regulations, orders, requests, guidelines or
directives that Lenders are required to comply with prior to the Closing Date;
provided that this exclusion shall not apply if any of such existing rules,
regulations, orders, requests, guidelines or directives are modified after the
Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Loans, Protective Advances,
Overadvances, or Extended Revolving Credit Loans (of the same Extension Series)
and, when used in reference to any Revolving Commitment, refers to whether such
Revolving Commitment is a Revolving Commitment or an Extended Revolving Credit
Commitment (of the same Extension Series) and, when used in reference to any
Lender, refers to whether such Lender has a Loan or Revolving Commitment with
respect to the applicable Class.

 

7



--------------------------------------------------------------------------------

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 6.01 shall have been satisfied or waived (in accordance with Section
11.01), which date is March 3, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment Fee Rate” shall mean, as of any date, if the Utilization Rate on
such date is (x) less than or equal to 331/3%, 0.375% per annum and (y) greater
than 331/3%, 0.25% per annum.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with Holdings or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or the
Borrower and that is treated as a single employer under Section 414 of the Code.

“Communications” shall have the meaning assigned to such term in Section 11.02.

“Competitor” shall mean (x) a Person which is engaged in a business that is
substantially similar to the Borrower or is a competitor of the Borrower or
(y) any Affiliate of such Person described in clause (x) of this definition.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower; provided
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender; and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 4.10, 4.11, 4.12 or 11.05 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Revolving Commitment.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2014 and furnished to the Lenders.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period (except in the
case of clause (j) and (k) below), the sum of (a) income tax expense (including,
without duplication, franchise and foreign withholding taxes and any state
single business unitary or similar tax), (b) interest expense, amortization or
write-off of deferred financing fees, debt discount and debt issuance costs and
commissions, discounts and other fees, expenses and charges

 

8



--------------------------------------------------------------------------------

associated with negotiation and execution of any Indebtedness (including
original issue discount), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill
impairment) and organization costs and any goodwill impairment loss recognized
by FAS No. 142, (e) any extraordinary charges, expenses or losses determined in
accordance with GAAP, (f) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the management of Holdings (to the extent attributable to work performed on
behalf of the Borrower), the Borrower or any of the Restricted Subsidiaries,
(g) any other non-cash charges, non-cash expenses or non-cash losses of Holdings
(to the extent attributable to work performed on behalf of the Borrower), the
Borrower or any of the Restricted Subsidiaries (including non-cash charges
arising out of the restructuring, consolidation, severance or discontinuance of
any portion of the operations, employees and/or management of Holdings (to the
extent attributable to work performed on behalf of the Borrower), the Borrower
and the Restricted Subsidiaries); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made,
(h) costs, fees, charges and expenses incurred in connection with the
Transactions, any offering of Parent’s common stock or the issuance, amendment,
modification, payment or exchange of the Term Loan Facility, the Second Lien
Notes, or any other debt instrument, (i) reasonable costs, fees, charges and
expenses incurred in connection with Dispositions made in reliance on Section
8.05(a) (but only to the extent it is a Disposition of “surplus” property),
Section 8.05(f) and Section 8.05(k), in each case, as permitted herein, (j) the
cash proceeds of any business interruption insurance to the extent such proceeds
are not included in determining Consolidated Net Income for such period, (k) the
amount of “run-rate” cost savings, operating expense reductions, and synergies
that are projected by the Borrower in good faith to result from actions either
taken or expected to be taken within 12 months of the determination to take such
action, net of the amount of actual benefits realized prior to or during such
period from such actions (which cost savings, operating expense reductions, and
synergies shall be calculated on a pro forma basis as though such cost savings,
operating expense reductions, or synergies had been realized on the first day of
such period); provided that (i) an Authorized Officer of the Borrower shall have
certified in writing to the Administrative Agent that such cost savings are
reasonably identifiable and factually supportable and (ii) the aggregate amount
added back pursuant to this clause (k) in any period shall not exceed 10% of
Consolidated EBITDA (after giving effect to Section 1.03) for such period prior
to giving effect to this clause (k), (l) (A) any non-recurring or unusual
losses, expenses or charges, or severance, restructuring or relocation or
consolidation charges and expenses or (B) costs, fees, charges and expenses
incurred in connection with any investment, acquisition or reorganization
permitted hereunder; and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period,
all as determined on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA for such period minus (x) the unfinanced portion of
Capital Expenditures during such period and (y) expense for income taxes paid in
cash during such period to (b) Consolidated Fixed Charges during such period.

“Consolidated Fixed Charges” shall mean, with reference to any period, without
duplication, (a) Consolidated Interest Expense (net of cash interest income)
accrued during such period, plus (b) the aggregate amount of scheduled principal
payments paid in cash or required to be paid in cash (after giving effect to
reductions in such scheduled payments as a result of any prior prepayments) in
respect of Indebtedness for borrowed money (other than the Obligations, maturity
payments and intercompany Indebtedness permitted hereunder) during such period,
all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and the Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP, but excluding non-cash
amortization of deferred financing costs).

“Consolidated Leverage Ratio” shall have the meaning ascribed to such term in
the Term Loan Agreement (in effect as of the date hereof whether or not in
effect on any applicable date of determination). As used herein, the term
“Consolidated Leverage Ratio” shall be interpreted, and any determination
thereof shall be made, in accordance with Section 1.02(b).

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of the Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of the Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions during such period and (c) the
undistributed earnings of any Restricted Subsidiary of the Borrower which is not
a Subsidiary Guarantor to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document, any Term Loan Document, any Second Lien Notes Document and any
Specified Permitted Indebtedness or any Permitted Refinancing of the foregoing))
or Requirement of Law applicable to such Restricted Subsidiary; provided further
that to the extent any earnings of any Restricted Subsidiary are excluded from
Consolidated Net Income for any period as a result of clause (c) and the
applicable prohibition ceases to exist in any future period, such earnings for
any such future period shall be included in Consolidated Net Income for any such
future period. In addition, to the extent included in the Consolidated Net
Income of the Borrower and the Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, (ii) to
the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer but only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses
with respect to liability or casualty events and (iii) any expenses and charges
to the extent paid or reimbursed by any third party, and in each case any such
reimbursed amount or amount paid by a third party shall not be considered as
revenue in the period in which such amount is reimbursed or paid to the extent
such expense was excluded from Consolidated Net Income in such period or any
prior period.

“Consolidated Senior Secured Debt” shall have the meaning ascribed to such term
in the Term Loan Agreement (in effect as of the date hereof whether or not in
effect on any applicable date of determination). As used herein, the term
“Consolidated Senior Secured Debt” shall be interpreted, and any determination
thereof shall be made, in accordance with Section 1.02(b).

 

10



--------------------------------------------------------------------------------

“Consolidated Senior Secured Leverage Ratio” shall have the meaning provided for
such term in the Term Loan Agreement (as in effect on the date hereof, whether
or not in effect on any applicable date of determination). As used herein, the
term “Consolidated Senior Secured Leverage Ratio” shall be interpreted, and any
determination thereof shall be made, in accordance with Section 1.02(b).

“Continuing Directors” shall mean the directors of Holdings on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of the then Continuing Directors who were members of such board of
directors at the time of such nomination.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Controlled Account” shall have the meaning provided in Section 7.13(f).

“Control Investment Affiliate” shall mean, as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Corrective Extension Amendment” shall have the meaning provided in Section
12.02(d).

“Credit Agreement Refinancing Indebtedness” shall have the meaning ascribed to
such term in the Term Loan Agreement (in effect as of the date hereof). For the
avoidance of doubt, any such Indebtedness constituting Credit Agreement
Refinancing Indebtedness when incurred shall continue to constitute Credit
Agreement Refinancing Indebtedness at any time thereafter whether or not the
Term Loan Agreement is then in effect.

“Credit Card Notification” shall have the meaning provided in Section 7.13(d).

“Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof, owed by a major credit or debit card issuer or
processors (including, but not limited to, Visa, MasterCard, Discover, American
Express, Diners Club, JCB, Interlink, NYCE, Star/Mac, Pulse, Accel, AFF, Shazam,
CU244, Maestro, PayPal, Bill Me Later and other private label credit or debit
cards and such other issuers approved by the Administrative Agent in its
Permitted Discretion) to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“DDA Notification” shall have the meaning provided in Section 7.13(e).

“DDAs” shall mean any checking, savings or other demand deposit account
maintained by a Loan Party.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

11



--------------------------------------------------------------------------------

“Default” shall mean any of the events specified in Article 9 whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” subject to Section 3.13(b), shall mean any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.13(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender and each
Lender.

“Derivatives Counterparty” shall have the meaning provided in Section 8.06.

“Disbursement Accounts” shall have the meaning provided in Section 7.13(i)).

“Disposition” shall mean, with respect to any Property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
six month anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole

 

12



--------------------------------------------------------------------------------

option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock
referred to in clause (a) above, in each case at any time prior to the six month
anniversary of the Latest Maturity Date; provided that (i) if such Capital Stock
is issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) Capital Stock will not constitute
Disqualified Capital Stock solely because of provisions giving holders thereof
the right to require repurchase or redemption upon an “asset sale” or “change of
control” occurring prior to the six month anniversary of the then Latest
Maturity Date if those provisions specifically state that repurchase or
redemption pursuant thereto will not be required prior to the repayment in full
of the Loans and all other Obligations hereunder that are accrued and payable
and the termination of the Total Revolving Commitments (other than contingent
indemnification obligations, obligations under or in respect of Specified Cash
Management Obligations or any L/C Obligations that have been collateralized on
terms and conditions reasonably satisfactory to the Issuing Lender).

“Distribution Centers” shall mean (a) the warehouse facilities leased by the
Loan Parties on the Closing Date as set forth in Schedule 1.01(d) and (b) any
warehouse facility located in the United States and leased by Loan Parties that
is designated as a Distribution Center by (i) giving thirty (30) days’ prior
written notice to the Administrative Agent (or such shorter period as agreed in
writing by the Administrative Agent in its Permitted Discretion) and
(ii) effecting the delivery of such Priority of Claims Waivers as required
hereby.

“Documentation Agent” shall have the meaning provided in the preamble to this
Agreement.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“Eligible Credit Card Accounts Receivable” shall mean, at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned and
represents the bona fide amounts due to the Borrower or another Loan Party from
a credit card and debit payment processor and/or credit card or debit issuer,
and in each case originated in the ordinary course of business of the Borrower
or the related Loan Party and (ii) is not ineligible for inclusion in the
calculation of the Revolving Borrowing Base pursuant to any of clauses
(a) through (i) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Accounts Receivable, an Account shall indicate no Person other than
the Borrower or the related Loan Party as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that the Borrower or the
related Loan Party, as applicable, may be obligated to rebate to a customer, a
credit card payment processor, or credit card issuer pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Account but not yet applied by the
Borrower or the related Loan Party to reduce the amount of such Credit Card
Receivable. Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included in any material respect within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

13



--------------------------------------------------------------------------------

(a) such Credit Card Receivable is not owned by a Loan Party and such Loan Party
does not have marketable title to such Credit Card Receivable free and clear of
any Lien of any Person (other than any Permitted Liens);

(b) such Credit Card Receivable does not constitute an Account or such Credit
Card Receivable has been outstanding for more than seven (7) Business Days or
such longer period as may be approved by the Administrative Agent in its
Permitted Discretion;

(c) the issuer or payment processor of the applicable credit card with respect
to such Credit Card Receivable is the subject of any bankruptcy or insolvency
proceedings;

(d) such Credit Card Receivable is not a valid, legally enforceable obligation
of the applicable issuer with respect thereto;

(e) such Credit Card Receivable is not subject to a properly perfected first
priority security interest in favor of the Administrative Agent, in each case,
other than (i) Permitted Encumbrances and (ii) any Lien in favor of the
Administrative Agent and;

(f) the Credit Card Receivable does not conform to the representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(g) at any time after the period set forth in Section 7.13(d) or (h), such
Credit Card Receivable is owed by a Person for which the Administrative Agent
has not received a Credit Card Notification in accordance with and to the extent
required by the provisions of Section 7.13(d) or (h);

(h) such Credit Card Receivable is subject to risk of set-off, non-collection or
not being processed due to unpaid and/or accrued credit card processor fee
balances that are overdue, limited to the lesser of the balance of Credit Card
Receivable or unpaid overdue amount of the credit card processor fees; or

(i) such Credit Card Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent.

“Eligible Inventory” shall mean, at the time of any determination thereof, the
Inventory of the Borrower or a Loan Party at the time of such determination that
is not ineligible for inclusion in the Revolving Borrowing Base pursuant to any
of the clauses (a) through (l) below. Without limiting the foregoing, to qualify
as Eligible Inventory no Person other than the Borrower or a Loan Party shall
have any direct or indirect ownership, interest or title to such Inventory and
no Person other than the Borrower or a Loan Party, shall be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein. Any Inventory meeting the foregoing criteria shall
be deemed Eligible Inventory but only as long as such Inventory is not included
in any material respect within any of the following categories, in which case
such Inventory shall not constitute an Eligible Inventory:

(a) it is supplies, packaging, selling or display materials;

(b) it is fuel;

(c) it is not owned solely by the Borrower or any other Loan Party;

 

14



--------------------------------------------------------------------------------

(d) it is on consignment to the Borrower or any other Loan Party;

(e) it (i) is not located at property that is owned or leased by the Borrower or
any other Loan Party or (ii) is in transit from vendors to such a property;
provided that (I) Inventory in third party storage facilities or located in a
leased property located in jurisdictions other than Priming Jurisdictions shall,
if not otherwise excluded, be included as Eligible Inventory, minus any claims
or Liens, other than Permitted Encumbrances and any Specified Permitted Liens,
that vendors, landlords, public warehouse operators or any third party bailee
may have against such property, from time to time, and (II) Inventory in
third-party storage facilities or located in a leased property located in a
Priming Jurisdiction shall be excluded in Eligible Inventory pursuant to this
paragraph (e) unless either (A) the applicable vendor, landlord, public
warehouse or any third party bailee has provided to the related Loan Party a
Priority of Claims Waiver in the form attached hereto as Exhibit K-1 or K-2, as
applicable, or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, or (B)(i) the Borrower has deposited with the
Administrative Agent collateral consisting of cash and Cash Equivalents an
amount equal to the Reserve for Leasehold Obligations with respect to such
property (which for the avoidance of doubt, (x) shall be zero for the first
sixty (60) days after the Closing Date and (y) at any time thereafter may be
zero) or (ii) the Administrative Agent has established in its Permitted
Discretion an appropriate Reserve for Leasehold Obligations or (C) the
Borrower’s obligations to such vendor, landlord, public warehouse or third party
bailee are supported by a standby letter of credit issued by a Lender pursuant
to this Agreement in an amount at least equal to what would have been the
Reserve for Leasehold Obligations;

(f) it is not located in the United States of America;

(g) it is not subject to a perfected first priority Lien in favor of the
Administrative Agent securing the Obligations, regardless of its location, or is
subject to any Lien whatsoever, other than any Permitted Liens;

(h) it (i) is damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) is to be returned to the vendor, (iii) does not meet all standards imposed
by any Governmental Authority having regulatory authority over it or (iv) is not
currently saleable in the normal course of business of the Borrower and the
Subsidiaries;

(i) it is inventory located at any Distribution Center on such date that
constitutes (x) with respect to Perishable Inventory (other than frozen
turkeys), over 30 days old based on date of receipt determined at an individual
product level, and (y) with respect to any Inventory, is expired pursuant to the
manufacturer’s expiration date;

(j) it is Inventory that is accounted for in both the Borrower’s Distribution
Center and Store Inventory (in which case such Inventory shall, for purposes of
this definition, be deemed to be accounted for as either Distribution Center
Inventory or Store Inventory, but not both); and

(k) it is Perishable Inventory, except as provided below; provided that (i) on
any date prior to Appraisal/Examination Completion Date, the book value of
Perishable Inventory shall be eligible for purposes of calculating the Revolving
Borrowing Base and (ii) on any date from and after the Appraisal/Examination
Completion Date, Perishable Inventory in an aggregate amount not to exceed
twenty-five percent (25%) of the Total Revolving Commitments shall be eligible
for purposes of calculating the Revolving Borrowing Base.

Notwithstanding anything to the contrary herein, the book value or Appraised
Value of Eligible Inventory shall excluded any profits or transfer price
additions charged or accrued in connection with transfer of inventory between
the Borrower and its Subsidiaries or Affiliates.

 

15



--------------------------------------------------------------------------------

“Eligible Third Party Insurance Provider Accounts Receivable” shall mean, at the
time of any determination thereof, each third party insurance provider Account
together with all income, payments and proceeds thereof, that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned and submitted for
reimbursement to, and represents the bona fide amounts due to the Borrower or
other Loan Party from, a third party insurance provider, in each case originated
in the ordinary course of business of the Borrower or the related Loan Party and
(ii) is not ineligible for inclusion in the calculation of the Revolving
Borrowing Base pursuant to any of clauses (a) through (n) below. Without
limiting the foregoing, to qualify as an Eligible Third Party Insurance Provider
Accounts Receivable, a third party insurance provider accounts receivable shall
indicate no Person other than the Borrower or the related Loan Party as payee or
remittance party other than the Administrative Agent as a named additional
insured. In determining the amount to be so included, the face amount of such an
account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the Borrower or
the related Loan Party, as applicable, may be obligated to rebate to a third
party insurance provider pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Borrower or the related Loan Party to
reduce the amount of such Account. All third party insurance provider accounts
receivable meeting the foregoing criteria shall be deemed Eligible Third Party
Insurance Provider Accounts Receivable but only as long as such third party
insurance provider accounts receivable is not included in any material respect
within any of the following categories, in which case such third party insurance
provider accounts receivable shall not constitute an Eligible Third Party
Insurance Provider Accounts Receivable:

(a) an invoice in customary form with respect to such third party insurance
provider accounts receivable has not been sent to the applicable account debtor;

(b) such third party insurance provider accounts receivable does not constitute
an Account or payment intangible;

(c) such third party insurance provider accounts receivable are not due and
payable in full, or are subject to any bill and hold arrangement, or more than
sixty (60) days have elapsed since the date of the sale of goods giving rise to
such third party insurance provider accounts receivable;

(d) such third party insurance provider accounts receivable did not arise from
the provision of goods authorized by a physician’s, physician’s assistant’s or
nurse practitioner’s prescription, and such goods have been performed or
provided;

(e) such third party insurance provider accounts receivable arose from the
provision of durable medical equipment;

(f) such third party insurance provider accounts receivable are not owned by a
Loan Party or such Loan Party does not have good or marketable title to such
third party insurance provider accounts receivable;

(g) such third party insurance provider accounts receivable are subject to any
Lien, except for any Permitted Liens;

(h) such third party insurance provider accounts receivable are not subject to a
properly perfected first priority security interest in favor of the
Administrative Agent, other than (i) Permitted Encumbrances and (ii) any Lien in
favor of the Administrative Agent;

 

16



--------------------------------------------------------------------------------

(i) such third party insurance provider accounts receivable are not valid and
legally enforceable obligations of the account debtor, are with recourse, or to
the extent subject to any claim for credit, defense, offset, chargeback,
counterclaim or adjustment by the account debtor (other than any discount
allowed for prompt payment and reconciliations in the ordinary course of
business) or, to the knowledge of the Borrower, the assignment or pledging
thereof is prohibited under an agreement to which the account debtor is subject
(except that such accounts receivable shall not be excluded to the extent such
prohibition is ineffective under applicable law);

(j) such third party insurance provider accounts receivable did not arise in the
ordinary course of business of the Borrower and the other Loan Parties, or a
notice of the bankruptcy, insolvency, failure, or suspension or termination of
business of the account debtor has been received by the Borrower or the related
Loan Party, or the payor thereunder shall have provided written notice to anyone
of a challenge or dispute of its obligations thereunder;

(k) such third party insurance provider accounts receivable do not conform to
the representations, warranties or other provisions of the Loan Documents
relating to such third party insurance provider accounts receivable;

(l) such third party insurance provider accounts receivable are obligations
payable under Medicare, Medicaid or any other governmental program or the
related account debtor is any unit of government;

(m) such third party insurance provider accounts receivable is owed by a Person
that has not received an Insurance Provider Notification in accordance with and
to the extent required by the provisions of Section 7.13(d) or (h); or

(n) such third party insurance provider accounts receivable is evidenced by
“chattel paper” or an “instrument” of any kind unless such “chattel paper” or
“instrument” is in the possession of the Administrative Agent, and to the extent
necessary or appropriate, endorsed to the Administrative Agent.

“Environmental Claims” shall mean any and all actions, suits, demands, demand
letters, claims, liens, written notices of liability, noncompliance or
violation, investigations or adjudicatory or administrative proceedings related
to any violation of, or liability under, any Environmental Law or any permit or
approval issued or required under any such Environmental Law (hereinafter,
“Claim”), including (i) any and all Claims by or before any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other action
or damages pursuant to any applicable Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the release or
threatened release of Hazardous Materials or arising from alleged injury or
threat to human health or safety or the environment.

“Environmental Laws” shall mean any foreign, federal, state, local or municipal
law, rule, order, regulation, statute, ordinance, code, decree, requirement of
any Governmental Authority or other Requirement of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous or toxic substance, material or waste or protection of human
health or the environment, in each case as now or may at any time hereafter be
in effect.

“Equity Investors” shall mean the Sponsor and certain other investors and
management of, and in, Holdings and the Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

17



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event with respect to a Single
Employer Plan, (b) a determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA),
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Single Employer Plan, (d) the incurrence by Holdings, the Borrower or any of
their Commonly Controlled Entities of any liability under Title IV of ERISA
(other than non delinquent premiums payable to the PBGC under Sections 4006 and
4007 of ERISA), (e) the termination, or the filing of a notice of intent to
terminate, any Single Employer Plan pursuant to Section 4041(c) of ERISA,
(f) the receipt by Holdings, the Borrower or any of their Commonly Controlled
Entities from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Single Employer Plan or Single Employer Plans or to
appoint a trustee to administer any Single Employer Plan, (g) the cessation of
operations at a facility of Holdings, the Borrower or any of their Commonly
Controlled Entities in the circumstances described in Section 4062(e) of ERISA,
(h) conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a
Lien shall have been met with respect to any Single Employer Plan, (i) the
receipt by Holdings, the Borrower or any of their Commonly Controlled Entities
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be Insolvent or in
Reorganization, (j) the occurrence of a non-exempt “prohibited transaction” with
respect to which Holdings, the Borrower or any of their Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which Holdings, the Borrower or any such Subsidiary could otherwise be liable
or (k) any other event or condition with respect to a Single Employer Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
Holdings, the Borrower or any Subsidiary.

“Eurodollar Base Rate” shall mean, with respect to any borrowing of Eurodollar
Loans for any Interest Period, the rate per annum equal to the London interbank
offered rate administered by Intercontinental Exchange Benchmark Administration
(or any other person which takes over the administration of that rate) for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the Intercontinental Benchmark Administration
as an authorized vendor for the purpose of displaying such rates at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (the “LIBO Rate”); provided that, if the LIBO Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. In
the event that the LIBO Rate is not available at such time for any reason, the
“Eurodollar Base Rate” shall be determined by reference to such other publicly
available service for displaying interest rates for dollar deposits in the
London interbank market as may be selected by the Administrative Agent or, in
the absence of such availability the “Eurodollar Base Rate” shall be the
Interpolated Rate at such time for a period equal in length to the relevant
Interest Period (an “Impacted Interest Period”), subject to Section 4.08 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to any borrowing of Eurodollar Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the product of (i) the Eurodollar
Base Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

18



--------------------------------------------------------------------------------

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Revolving Facility with current Interest Periods which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default” shall mean any of the events specified in Article 9; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Excess Availability” shall mean, as of any date, an amount equal to (i) the
Line Cap minus (ii) the Total Extensions of Credit, in each case as of such
date.

“Excluded Accounts” shall mean any and all of the (i) payroll, fiduciary, trust
and tax accounts, (ii) accounts used for employee benefits, pension accounts,
401(k) accounts, managing employees’ medical and dependent care flexible
spending accounts (and solely for the periods required to be deposited in such
accounts, the amounts on deposit therein), (iii) accounts used for disbursement
to (or debit against by) state redemption authorities or other third parties for
refundable bottle deposits proceeds, (iv) accounts used for disbursement to (or
debit against by) state lottery organizations for lottery sale proceeds,
(v) accounts used for disbursement to (or debit against by) transit authorities
for transit card sale proceeds, (vi) accounts that constitute Term Loan Priority
Collateral, (vii) Medicare/Medicaid Deposit Accounts that are swept on a
periodic basis to accounts constituting ABL Priority Collateral or other
accounts into which deposits for payments solely due to Governmental Authorities
are made, (viii) zero-balance accounts that are swept on a daily basis to
accounts constituting ABL Priority Collateral and (ix) other accounts of the
Loan Parties (other than DDAs and other accounts into which customer or other
third party payments in respect of the Collateral are scheduled to be or
regularly made) with aggregate balances of less than $1,000,000.

“Excluded Subsidiary” shall mean each (a) Immaterial Subsidiary, (b) Foreign
Subsidiary, (c) Unrestricted Subsidiary, (d) Subsidiary that is prohibited or
restricted by applicable law or by Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof or in
connection therewith) from guaranteeing the Obligations (but only for so long as
such prohibition or restriction remains in effect) or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization, unless such consent, approval, license or
authorization has been obtained, or could result in material adverse tax
consequences as reasonably determined by the Borrower, (e) other Subsidiary with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the burden or cost of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (f) direct or indirect Domestic Subsidiary the primary assets
of which are Capital Stock and/or Indebtedness of one or more Foreign
Subsidiaries and/or other Subsidiaries otherwise described in this clause,
(g) captive insurance Subsidiary, (h) Restricted Subsidiary of the Borrower that
is not, directly or indirectly, wholly owned by the Borrower (other than in
respect of any directors’ qualifying shares) and (i) any Subsidiary of a
Subsidiary referred to in clauses (a) through (h) above.

“Existing Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

“Existing Surveys” shall mean each of the surveys for the Mortgaged Property as
listed on Schedule 1.01(a) under the heading “Existing Surveys”.

“Existing Title Policies” shall mean each of the title insurance policies for
the Mortgaged Properties as listed on Schedule 1.01(a) under the heading
“Existing Title Policies”.

 

19



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 12.02(a).

“Extended Revolving Credit Loans” shall mean any loans made pursuant to the
Extended Revolving Credit Commitments.

“Extension” shall have the meaning provided in Section 12.02(a).

“Extension Amendment” shall have the meaning provided in Section 12.02(a).

“Extension Notice” shall have the meaning provided in Section 12.02(a).

“Extension Offer” shall have meaning provided in Section 12.02(a).

“Extension Series” shall mean all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Revolving Credit Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins and extension fees, if
any.

“Facility” shall have the meaning set forth in the definition of “Revolving
Credit Facility.”

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements between the United States and a non-U.S.
Governmental Authority with respect thereto.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“FIRREA” shall have the meaning provided in Section 7.09(b).

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of the date hereof by and among the Administrative Agent, as
administrative agent and collateral agent for the Lenders, the Term Loan Agent,
the Borrower and the other Loan Parties from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Fiscal Month” shall mean any fiscal monthly accounting period of the Borrower
(which may be a four- or five-week period).

“Flood Laws” shall have the meaning set forth in Section 11.15.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

20



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funded Debt” shall mean, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 11.02 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein. Notwithstanding any other provision contained
herein, any obligation of a Person under a lease (whether existing as of the
Closing Date or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect at the time such lease is entered
into shall not be treated as a Capital Lease Obligation solely as a result of
the adoption of any changes in, or changes in the application of, GAAP after
such lease is entered into.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement to be executed and delivered by Parent, Holdings, the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit E.

 

21



--------------------------------------------------------------------------------

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors” shall mean, collectively, (a) Parent, (b) Holdings, (c) each
Domestic Subsidiary on the Closing Date other than Excluded Subsidiaries and
(d) each Domestic Subsidiary (other than an Excluded Subsidiary) that becomes a
party to the Guarantee and Collateral Agreement after the Closing Date pursuant
to Section 7.09.

“Hazardous Materials” shall mean any gasoline or petroleum (including crude oil
or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes defined or regulated in or under any
Environmental Law, including asbestos, radioactive material, radon gas,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Holdings” shall mean Roundy’s Acquisition Corp., a Delaware corporation.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “Eurodollar Base Rate”.

“Immaterial Subsidiary” shall mean, at any time, each Restricted Subsidiary of
the Borrower for which (a) (i) the assets of such Restricted Subsidiary
constitute less than 2.5% of the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis and (ii) the third-party revenue of such
Restricted Subsidiary accounts for less than 2.5% of the consolidated
third-party revenue of the Borrower and the Restricted Subsidiaries for the most
recently ended four-fiscal quarter period for which financial statements have
been delivered pursuant to Section 7.01(a) or (b), and (b) (i) the aggregate
assets of all such Restricted Subsidiaries constitute 5.0% or less than the
total assets of the Borrower and the Restricted Subsidiaries on a consolidated
basis, and (ii) the aggregate third-party revenue of all such Restricted
Subsidiaries accounts for less than 5.0% of the consolidated third-party revenue
of the

 

22



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries for the most recently ended four-fiscal
quarter period for which financial statements have been delivered pursuant to
Section 7.01(a) or (b), and in each case such Restricted Subsidiaries have been
designated as an Immaterial Subsidiary by the Borrower in a written notice
delivered to the Administrative Agent. Upon any Restricted Subsidiary ceasing to
be an Immaterial Subsidiary pursuant to the preceding sentence, such Restricted
Subsidiary, to the extent not otherwise qualifying as an Excluded Subsidiary,
shall comply with Section 7.09, to the extent applicable.

“Incremental Amendment” shall have the meaning provided in Section 12.01(e).

“Incremental Facility Closing Date” shall have the meaning provided in Section
12.01(e).

“Incremental Revolving Commitment Increase” shall have the meaning provided in
Section 12.01(a).

“Incremental Revolving Commitment Increase Lender” shall have the meaning
provided in Section 12.01(f).

“Indebtedness” of any Person at any date shall mean, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
(i) trade payables or accrued expenses incurred in the ordinary course of such
Person’s business and (ii) any earnout obligation, deferred revenue, noncompete
or similar obligations under employment agreements of such Person until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and only if such liability is not paid after becoming due and payable
and all time frames for payment have expired), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all Disqualified Capital Stock of such Person
(excluding Disqualified Capital Stock the redemption of which is prohibited
until after the repayment in full of the Obligations hereunder (other than
contingent indemnification obligations, obligations under or in respect of
Specified Cash Management Obligations or any L/C Obligations that have been
collateralized on terms and conditions reasonably satisfactory to the Issuing
Lender)), (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation; provided that the amount of Indebtedness
which has not been assumed and for which recourse is limited to an identified
asset or assets shall be equal to the lesser of: (1) the limited amount of such
obligation and (2) the fair market value of such asset or assets, and (j) for
the purposes of Section 8.02 and Section 9.01(e) only, net obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor. The amount of any net obligations under any Hedge Agreement as
of any date shall be deemed to be the Swap Termination Value of such Hedge
Agreement as of such date.

 

23



--------------------------------------------------------------------------------

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” shall mean pertaining to a condition of Insolvency.

“Insurance Provider Notification” shall have the meaning provided in Section
7.13(d).

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and service marks (and
in each case, all goodwill associated therewith), trademark and service mark
licenses, domain names, technology, software, trade secrets, know-how and
processes, all registrations or applications for registration of any of the
foregoing and all rights to sue at law or in equity for any infringement,
misappropriation or other violation of any of the foregoing, including the right
to receive all proceeds and damages therefrom.

“Intercreditor Agreement” shall mean the First Lien Intercreditor Agreement, the
Second Lien Notes Intercreditor Agreement, the Permitted Pari Passu
Intercreditor Agreement and/or the Permitted Junior Lien Intercreditor Agreement
as the context may require.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
first Business Day of each January, April, July, and October, and (b) with
respect to any Borrowing of Eurodollar Loans, the last day of the Interest
Period applicable to such Borrowing and, in the case of a Borrowing of
Eurodollar Loans with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Borrowing of Eurodollar Loans,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3, 6 or (with
the consent of all Lenders under the relevant Facility) 12 months thereafter, as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Borrowing shall extend
beyond the maturity date of such Borrowing. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded upward to four decimal places) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Rate for the longest period (for which the
LIBO Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Rate for the shortest period (for which the LIBO Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.

 

24



--------------------------------------------------------------------------------

“Inventory” shall mean all products available for sale by the Borrower and the
other Loan Parties in the ordinary course of business.

“Inventory Reserves” shall mean such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion as being
appropriate to reflect changes in the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory. Inventory Reserves
shall not be duplicative of any factors taken into consideration in determining
the Appraised Value of Inventory (to the extent not addressed in the calculation
of net appraised orderly liquidation value of such Inventory) or Availability
Reserves. In no event shall the Inventory Reserve include a last-in-first-out
(LIFO) reserve with respect to Eligible Inventory.

“Investee Store” shall mean a Person in which the Borrower or any of the
Restricted Subsidiaries has invested equity capital, to which it has made loans
or for which it has guaranteed loans, in any such case in accordance with the
business practice of the Borrower and the Restricted Subsidiaries of making
equity investments in, making loans to or guaranteeing loans made to Persons in
acquiring, remodeling, refurbishing, expanding or operating one or more retail
grocery stores.

“Investments” shall have the meaning provided in Section 8.08.

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A. and any other Lender
designated as the “Issuing Lender” by the Administrative Agent and the Borrower,
in its capacity as issuer of any Letter of Credit. In the event there is more
than one Issuing Lender, the relevant provisions herein and in the other Loan
Documents shall be construed accordingly.

“L/C Commitment” shall mean $50,000,000.

“L/C Exposure” shall mean, with respect of any Lender at any time, an amount
equal to its Revolving Percentage of the aggregate L/C Obligations at such time.

“L/C Fee Payment Date” shall mean the first Business Day of each January, April,
July and October and the last day of the Revolving Commitment Period.

“L/C Obligations” shall mean, at any time, an amount equal to the sum, without
duplication, of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.08.

“L/C Participants” shall mean the collective reference to all the Lenders other
than the Issuing Lender.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Revolving Commitment (or,
if so specified, applicable to the specified Loans or Revolving Commitments or
Class thereof) hereunder at such time, including the latest maturity or
expiration date of any Extended Revolving Credit Commitment.

“Lead Agents” shall mean, collectively, the Administrative Agent, the Lead
Arrangers and the Syndication Agent.

“Lead Arrangers” shall mean, collectively, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and BMO Capital Markets Corp., in
their capacities as lead arrangers.

 

25



--------------------------------------------------------------------------------

“Lease” shall mean any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Loan Party is entitled to the use or
occupancy of any real property for any period of time.

“Leasehold Obligations” shall mean, with respect to each Loan Party, all
payments made, if any, by such Loan Party with respect to rent (including fixed
rent and variable rent), common area maintenance charges and other recurring
monetary obligations under any Lease (including any Distribution Center or
Store) where any Eligible Inventory is stored or otherwise located.

“Lenders” shall have the meaning provided in the preamble hereto; provided that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit” shall have the meaning provided in Section 3.04(a).

“LIBO Rate” shall have the meaning assigned to such term in the definition of
“Eurodollar Base Rate”.

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “Eurodollar Base Rate”.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any Permitted Acquisition the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

“Line Cap” shall mean, at any time, the lesser of (a) the Total Revolving
Commitments and (b) the Revolving Borrowing Base, in each case in effect at such
time.

“Loan” shall mean any loan or advance made by a Lender pursuant to its Revolving
Commitment, and, for the avoidance of doubt, shall include each Revolving Loan,
Extended Revolving Credit Loan, Protective Advance or Overadvance made by any
Lender hereunder.

“Loan Account” shall have the meaning provided in Section 4.01.

“Loan Documents” shall mean this Agreement, the Security Documents, any
Incremental Amendment, any Extension Amendment, the Loan Notes, each
Intercreditor Agreement, all Revolving Borrowing Base Certificates, the Account
Control Agreements, the DDA Notifications, Third Party Insurance Provider
Notifications and the Credit Card Notifications.

“Loan Notes” shall mean, collectively, any promissory notes evidencing Loans.

“Loan Parties” shall mean Parent (in respect of its guarantee of the Obligations
only), Holdings, the Borrower and each other Guarantor.

 

26



--------------------------------------------------------------------------------

“Majority Facility Lenders” shall mean, with respect to any Revolving Facility,
the holders of more than 50% of the aggregate unpaid principal amount of the
Total Revolving Extensions of Credit, or prior to any termination of the
Revolving Commitments thereunder, the holders of more than 50% of the Total
Revolving Commitments thereunder; provided that the Revolving Extensions of
Credit and Revolving Commitments of any Defaulting Lender shall be disregarded
in the determination of the Majority Facility Lenders at any time.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Borrower and the Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders against any Loan Party hereunder
or thereunder.

“Maturity Date” shall mean the Revolving Credit Maturity Date and, as
applicable, any maturity date related to any Extension Series of Extended
Revolving Credit Commitments, in each case as such date may be extended pursuant
to Section 12.02.

“MEDC Loan” shall mean the extensions of credit under that certain Term Loan
Agreement, dated as of April 19, 2004, between the Borrower (f/k/a Roundy’s,
Inc.), as customer, and Milwaukee Economic Development Corporation, as lender.

“Medicaid” shall mean the health care financial assistance program under Title
XIX of the Social Security Act, as amended, and all regulations promulgated
thereunder.

“Medicare” shall mean the health care financial assistance program under Title
XVIII of the Social Security Act, as amended, and all regulations promulgated
thereunder.

“Medicare/Medicaid Account Debtor” shall mean any Person obligated on an Account
with respect to medical goods or services provided to a beneficiary of Medicare,
Medicaid or Tricare.

“Medicare/Medicaid Deposit Account” shall mean a Deposit Account of the Loan
Parties into which payments in respect of Accounts owing by a Medicare/Medicaid
Account Debtor shall be deposited.

“Minimum Collateral Amount” shall mean, at any time, with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time.

“Minimum Extension Condition” shall have the meaning provided in Section
12.02(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the fee-owned real properties of any Loan
Party (including those listed on Schedule 1.01(b)), as to which the
Administrative Agent for the benefit of the Secured Parties is required to be,
or has been, granted a Lien pursuant to the Mortgages.

“Mortgages” shall mean each of the mortgages, deeds of trust and deeds to secure
debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit F (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

27



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) in connection with any Disposition of assets
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received) of
such Disposition of assets or Recovery Event, net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness (together with any interest thereon,
premium or penalty and any other amount payable with respect thereto) secured by
a Lien not prohibited hereunder on any asset that is the subject of such
Disposition of assets or Recovery Event (other than any Lien pursuant to a
Security Document or any Liens securing the Term Loan Agreement, any Second Lien
Notes, Credit Agreement Refinancing Indebtedness, Permitted Incremental
Equivalent Debt or Ratio Debt, or in each case any Permitted Refinancing
thereof), (iii) amounts provided as a reasonable reserve against any liabilities
under any indemnification obligations or purchase price adjustments associated
with any Asset Sale (such amounts to be included as Net Cash Proceeds when such
reserves are no longer required) and (iv) other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax—sharing arrangements) and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“NFIP” shall have the meaning provided in Section 7.09(b).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Excluded Taxes” shall have the meaning provided in Section 4.11(a).

“Non-U.S. Lender” shall have the meaning provided in Section 4.11(f).

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and Post-Petition Interest) the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower or any other Loan Party to any
Agent or to any Lender (or, in the case of (i) Specified Cash Management
Obligations, any Cash Management Bank), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any agreement with respect to Specified Cash
Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that (i) Specified Cash Management Obligations are included in the definition of
Obligations solely for purposes of providing security and guarantees therefor
and for no other purposes and shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of Specified Cash Management Obligations in their
capacity as such.

“Optional Prepayment Notice” shall have the meaning provided in Section 4.02.

 

28



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, property, transfer, sales, intangible, mortgage
recording or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
registration or recordation of, performance under, enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document (but excluding, for
the avoidance of doubt, any Non-Excluded Taxes and any taxes excluded from the
definition of Non-Excluded Taxes under clauses (i) through (iii) of the first
sentence of Section 4.11(a)), provided that any such taxes imposed on any
assignment of the Loans, any Assignment and Assumption agreements or any sale of
participations in the Loans, and any estate gift or inheritance taxes, shall not
constitute Other Taxes, unless such assignment, Assignment and Assumption
agreements or sale of participations is made or entered into at the request of
the Borrower or is otherwise required under this Agreement.

“Overadvance” shall have the meaning provided in Section 3.01(c).

“PACA” shall mean the Perishable Agricultural Commodities Act of 1930, as
amended.

“PACA/PASA Liability Reserves” shall mean such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate to reflect the vendor liabilities of the Loan Parties pursuant to
PACA and PASA.

“Parent” shall mean Roundy’s, Inc.

“Participant” shall have the meaning provided in Section 11.06(c).

“Participant Register” shall have the meaning provided in Section 11.06(c)(iii).

“PASA” shall mean the Packers and Stockyard Act, 1921 and all regulations
promulgated thereunder, as amended from time to time.

“PATRIOT Act” shall have the meaning provided in Section 11.20.

“Payment Conditions” shall be satisfied, with respect to any transaction at any
time, if (i) (a) in the case of the payment of dividends and the declaration or
making of other Restricted Payments, no Default or Event of Default shall have
occurred and be continuing or shall result from the applicable transactions or
(b) in the case of the making of Investments, the consummation of Acquisitions
and incurrence of Indebtedness, and the offering to make or making of optional
payments with respect to subordinated Indebtedness, no Specified Event of
Default shall have occurred and be continuing or shall result from the
applicable transactions (or in the case of an Investment constituting a Limited
Condition Acquisition at the time the definitive agreement relating to such
Limited Condition Acquisition is entered into), (ii) either (a) (I) the
Consolidated Fixed Charge Coverage Ratio for the most recently ended four-fiscal
quarter period (and calculated on a pro forma basis, including giving pro forma
effect to the applicable transaction) shall be at least 1.00:1.00 and (II)
(a) (x) the average daily Specified Availability for the 30-day period prior to
the applicable transaction and (y) Specified Availability immediately after
giving effect thereto is, in each case, greater than or equal to the greater of
(x) 12.5% of the Line Cap and (y) $27,500,000 or (b) (x) the average daily
Specified Availability for the 30-day period prior to the applicable transaction
and (y) Specified Availability immediately after giving effect thereto is, in
each case, greater than or equal to the greater of (I) in the case of the
payment of dividends and the declaration or making of other Restricted Payments,
(x) 20% of the Line Cap and (y) $44,000,000 or (II) in the case of the making of
Investments, the consummation of Acquisitions and incurrence of Indebtedness,
and the offering to make or making of optional payments with respect to
subordinated Indebtedness, (x) 17.5% of the Line Cap and (y) $38,500,000 and
(iii) a Responsible Officer of the Borrower shall have delivered a customary
officer’s certificate to the Administrative Agent certifying as to compliance
with the requirements set forth in clauses (i) and (ii).

 

29



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).

“Perishable Inventory” shall mean inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products and bakery goods.

“Permitted Acquisition” shall have the meaning provided in Section 8.08(i).

“Permitted Discretion” shall mean the discretion of the Administrative Agent the
exercise of which is in good faith and consistent with reasonable (from the
perspective of a secured asset-based lender) business judgment; provided that,
as it relates to the establishment or imposition of reserves, Permitted
Discretion will require that such establishment or imposition be based on the
analysis of facts or events first occurring or first discovered by the
Administrative Agent after the Closing Date.

“Permitted Encumbrance” shall mean a Lien permitted pursuant to clause (a), (b),
(i), (m) or (w) of Section 8.03 and any Permitted Lien having priority by
operation of law over the Lien of the Collateral Agent.

“Permitted First Priority Incremental Equivalent Debt” shall have the meaning
ascribed to such term in the Term Loan Agreement (in effect as of the date
hereof). For the avoidance of doubt, any such Indebtedness constituting
Permitted First Priority Incremental Equivalent Debt when incurred shall
continue to constitute Permitted First Priority Incremental Equivalent Debt at
any time thereafter whether or not the Term Loan Agreement is then in effect.

“Permitted First Priority Refinancing Debt” shall have the meaning ascribed to
such term in the Term Loan Agreement (in effect as of the date hereof). For the
avoidance of doubt, any such Indebtedness constituting Permitted First Priority
Refinancing Debt when incurred shall continue to constitute Permitted First
Priority Refinancing Debt at any time thereafter whether or not the Term Loan
Agreement is then in effect.

“Permitted Incremental Equivalent Debt” shall have the meaning ascribed to such
term in the Term Loan Agreement (in effect as of the date hereof). For the
avoidance of doubt, any such Indebtedness constituting Permitted Incremental
Equivalent Debt when incurred shall continue to constitute Permitted Incremental
Equivalent Debt at any time thereafter whether or not the Term Loan Agreement is
then in effect.

“Permitted Investors” shall mean, collectively, the Sponsor and its Control
Investment Affiliates.

“Permitted Junior Lien Intercreditor Agreement” shall have the meaning ascribed
to such term in the Term Loan Agreement (in effect as of the date hereof whether
or not in effect on any applicable date of determination).

“Permitted Lien” shall mean any Lien permitted under Section 8.03.

“Permitted Pari Passu Intercreditor Agreement” shall have the meaning ascribed
to such term in the Term Loan Agreement (in effect as of the date hereof whether
or not in effect on any applicable date of determination).

 

30



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean any Indebtedness issued in exchange for, or
the net proceeds of which are used to amend and restate, restate, restructure,
amend or modify, extend, refinance, renew, replace, defease or refund
(collectively, to “Refinance”), the Indebtedness being refinanced (or previous
refinancings thereof constituting a Permitted Refinancing); provided that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses (including fees and original
issue discount) incurred in connection with the incurrence of the Permitted
Refinancing Indebtedness) plus any amounts that could otherwise be incurred
hereunder, (b) the final maturity date of such Permitted Refinancing
Indebtedness is greater than or equal to the maturity date of the Indebtedness
being Refinanced, (c) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the Weighted Average Life
to Maturity of the Indebtedness being Refinanced, (d) no Permitted Refinancing
shall have (A) different obligors, unless (x) if any obligor on the Indebtedness
being Refinanced is a Loan Party, such new obligors are Loan Parties or (y) if
all obligors on the Indebtedness being Refinanced are non-Loan Parties, such new
obligors are all non-Loan Parties, or (B) greater security, or more favorable
subordination terms (if applicable), than the Indebtedness being Refinanced,
(e) to the extent such Indebtedness being so Refinanced is subject to a Lien
which is subordinated to the Liens securing the Obligations, then the Liens
securing such Permitted Refinancing, if secured by any of the Collateral, shall
be subject to the applicable Intercreditor Agreement and junior to the Liens
securing the Obligations and (f) such Permitted Refinancing may have pricing,
fees, rate floors, discounts and premiums and, subject to clauses (b) and
(c) above, optional prepayment or redemption terms as may be agreed by the
Borrower and shall be otherwise on terms that are current market terms for such
type of Permitted Refinancing (as determined in good faith by the Borrower).

“Permitted Second Priority Incremental Equivalent Debt” shall have the meaning
ascribed to such term in the Term Loan Agreement (in effect as of the date
hereof). For the avoidance of doubt, any such Indebtedness constituting
Permitted Second Priority Incremental Equivalent Debt when incurred shall
continue to constitute Permitted Second Priority Incremental Equivalent Debt at
any time thereafter whether or not the Term Loan Agreement is then in effect.

“Permitted Second Priority Refinancing Debt” shall have the meaning ascribed to
such term in the Term Loan Agreement (in effect as of the date hereof). For the
avoidance of doubt, any such Indebtedness constituting Permitted Second Priority
Refinancing Debt when incurred shall continue to constitute Permitted Second
Priority Refinancing Debt at any time thereafter whether or not the Term Loan
Agreement is then in effect.

“Permitted Unsecured Incremental Equivalent Debt” shall have the meaning
ascribed to such term in the Term Loan Agreement (in effect as of the date
hereof). For the avoidance of doubt, any such Indebtedness constituting
Permitted Unsecured Incremental Equivalent Debt when incurred shall continue to
constitute Permitted Unsecured Incremental Equivalent Debt at any time
thereafter whether or not the Term Loan Agreement is then in effect.

“Permitted Unsecured Refinancing Debt” shall have the meaning ascribed to such
term in the Term Loan Agreement (in effect as of the date hereof). For the
avoidance of doubt, any such Indebtedness constituting Permitted Unsecured
Refinancing Debt when incurred shall continue to constitute Permitted Unsecured
Refinancing Debt at any time thereafter whether or not the Term Loan Agreement
is then in effect.

 

31



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which Holdings, the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” shall have the meaning assigned to such term in Section 11.02.

“Post-Petition Interest” shall mean any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower or any other Loan Party (or would
accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
proceeding.

“Preferred Stock” shall have the meaning ascribed to such term in the Term Loan
Agreement (in effect as of the date hereof).

“Prepayment Amount” shall have the meaning provided in Section 4.02.

“Primary Concentration Account” shall have the meaning provided in Section
7.13(f).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate at its offices at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priming Jurisdiction” shall mean any jurisdiction listed on Schedule 1.01(e)
hereto, which schedule may be revised by the Administrative Agent to reflect
changes in applicable law. The Administrative Agent shall provide the Borrower
with ten (10) days’ prior written notice of any revisions to the jurisdictions
listed on Schedule 1.01(e) hereto.

“Priority of Claims Waiver” shall mean an agreement executed by (a) a bailee or
other Person in possession of Collateral, including, without limitation, any
warehouseman substantially in the form of Exhibit K-2 hereto with such
modifications thereto as may be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) or such other agreement
reasonably satisfactory in form and substance to the Administrative Agent or
(b) a landlord of Real Estate leased by any Loan Party (including, without
limitation, any such warehouse or such Distribution Center), substantially in
the form of Exhibit K-1 hereto with such modifications thereto as may be
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) or such other agreement (which waiver or subordination
agreement may be contained in the Lease related to such premises) reasonably
satisfactory in form and substance to the Administrative Agent pursuant to which
such Person (i) acknowledges the Administrative Agent’s Lien on the ABL Priority
Collateral, (ii) releases or subordinates such Person’s Liens in the ABL
Priority Collateral held by such Person or located on such Real Estate and
(iii) agrees to furnish the Administrative Agent with access to the Collateral
in such Person’s possession or on the Real Estate for the purposes of
assembling, repossessing, selling or otherwise disposing of such ABL Priority
Collateral.

“Pro Forma Balance Sheet” shall have the meaning provided in Section 5.01(a).

 

32



--------------------------------------------------------------------------------

“Projections” shall have the meaning provided in Section 7.02(c).

“Properties” shall have the meaning provided in Section 5.17(a).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

“Protective Advance” shall have the meaning provided in Section 3.01(b).

“Public Lender” shall have the meaning assigned to such term in Section 11.02.

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

“Quarterly Excess Availability” shall mean as of any date of determination, a
percentage equal to the average daily amount for the fiscal quarter then most
recently ended of (a) Excess Availability for each day during such fiscal
quarter divided by (b) the Line Cap in effect for such day.

“Ratio Debt” shall have the meaning provided in Section 8.02(h). Ratio Debt will
include any Registered Equivalent Notes issued in exchange therefor. Unless the
context requires otherwise, any reference to Ratio Debt shall include any
Permitted Refinancing thereof (and any further Permitted Refinancing thereof).

“Real Estate” shall mean all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all Leases, tenancies, and occupancies thereof.

“Reconciliation Report” shall have the meaning provided in Section 7.01(e).

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of the other Restricted Subsidiaries.

“Reference Period” shall have the meaning provided in Section 1.03.

“Refinancing” shall have the meaning provided in the recitals to this Agreement.

“Register” shall have the meaning provided in Section 11.06(b)(iv).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.08 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, as to any Indemnitee, (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective members,
directors, officers or employees of such Indemnitee or any of its controlling
persons or controlled affiliates and (c) the respective agents of such

 

33



--------------------------------------------------------------------------------

Indemnitee or any of its controlling persons or controlled affiliates, in the
case of this clause (c), acting at the instructions of such Indemnitee,
controlling person or such controlled affiliate; provided each reference to a
“controlled affiliate” or “controlling person” in this definition refers to a
controlled affiliate or controlling person involved in the negotiation or
syndication of the Facilities.

“Related Persons” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Regulations.

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Commitments representing more than 50% of the sum of all
Loans outstanding, L/C Exposure and unused Revolving Commitments at such time;
provided that Loans, L/C Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

“Reserve for Leasehold Obligations” shall mean, on any date, the aggregate
amount of Leasehold Obligations of the Loan Parties then due and owing with
respect to properties of a vendor, landlord, public warehouse operator or other
third party bailee located in a Priming Jurisdiction or at any applicable leased
Distribution Center at which more than $5,000,000 of Inventory is located, in
each case which is not subject to a Priority of Claims Waiver in the form of
Exhibit K-1 or K-2, as applicable, or otherwise in a form and substance
reasonably satisfactory to the Administrative Agent and Borrower; for each such
property the amount of Leasehold Obligations shall be the next two months’
Leasehold Obligations (net of any Letter of Credit amount benefiting such
landlord in respect of such Leasehold Obligations). For the avoidance of doubt,
the amount of Leasehold Obligations for any property for which a reasonably
satisfactory Priority of Claims Waiver is delivered by a vendor, landlord,
public warehouse operator or other third party bailee, shall be zero. For
clarity, (x) from the Closing Date until and including the date that is sixty
(60) days from the Closing Date, the Reserve for Leasehold Obligations shall be
zero and (y) from and after the date that is sixty (60) days following the
Closing Date, the Administrative Agent shall impose a Reserve for Leasehold
Obligations, to the extent permitted hereunder, in its Permitted Discretion;
provided that in no event shall the Reserve for Leasehold Obligations with
respect to any property exceed the aggregate amount of the Revolving Borrowing
Base attributable to Eligible Inventory located at such property.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer or treasurer of such Person, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided that, for purposes of Section 1.02(a)(v),
Responsible Officer shall also include any officer of such person with knowledge
of or responsibility for compliance with the applicable provisions of the Loan
Documents.

 

34



--------------------------------------------------------------------------------

“Restricted Payments” shall have the meaning provided in Section 8.06.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Borrowing Base” shall mean:

(a) on any date prior to the Appraisal/Examination Completion Date, the
aggregate value of the assets of the Loan Parties, in an amount (calculated
based on the most recent Revolving Borrowing Base Certificate delivered to the
Administrative Agent in accordance with Section 7.02(a), absent any error in
such Revolving Borrowing Base Certificate) that is equal to the greater of:

(i) $115,000,000; and

(ii) the sum of (A) the product of (x) eighty percent (80%) and (y) the face
amount of all Eligible Credit Card Accounts Receivables; plus (B) fifty percent
(50%) of the book value of Eligible Inventory; plus (C) the product of
(x) eighty-five percent (85%) and (y) the Appraised Value of Scripts; provided
that in no event shall the amount set forth in this clause (C) exceed thirty
percent (30%) of the Total Revolving Commitments;.

provided that if the Appraisal/Examination Completion Date does not occur on or
prior to the date that is 90 days following the Closing Date (the
“Appraisal/Examination Delivery Deadline”), the Revolving Borrowing Base shall
from and after such date exclude all components thereof for which an appraisal
or examination has not been received by the Administrative Agent. The
Appraisal/Examination Delivery Deadline may be extended by a vote of the
Required Lenders; and

(b) on any date from and after the Appraisal/Examination Completion Date, the
aggregate value of the assets of the Loan Parties, in an amount (calculated
based on the most recent Revolving Borrowing Base Certificate delivered to the
Administrative Agent in accordance with Section 7.02(a), absent any error in
such Revolving Borrowing Base Certificate) that is equal to:

(i) the product of (x) ninety percent (90%) and (y) the face amount of all
Eligible Credit Card Accounts Receivables; plus

(ii) the lesser of (A) seventy-five percent (75%) of the book value (valued at
the lower of cost or market value, determined on a first-in-first-out basis and
without giving effect to any last-in-first-out (LIFO) reserve) of Eligible
Inventory at such time and (B) ninety percent (90%) of the Appraised Value of
Eligible Inventory, , at such time (net of Inventory Reserves); plus

(iii) the product of (x) eighty-five percent (85%) and (y) the Appraised Value
of Scripts; provided that in no event shall the amount set forth in this clause
(b)(iii) exceed thirty percent (30%) of the Total Revolving Commitments; plus

(iv) the product of (x) eighty-seven and one half percent (87.5%) and (y) the
face amount of all Eligible Third Party Insurance Provider Accounts Receivables,
minus

(v) the then current amount of all Availability Reserves (without duplication of
any Inventory Reserves included in the calculation set forth in clause
(ii) above).

 

35



--------------------------------------------------------------------------------

The Revolving Borrowing Base shall be computed for each Fiscal Month (or more
frequently as (i) the Borrower may elect or (ii) as the Administrative Agent may
require, but not more frequently than weekly), as required by Section 7.02(a),
and established based upon the most recent Revolving Borrowing Base Certificate
delivered to the Administrative Agent and shall remain in effect until the
delivery to the Administrative Agent of a subsequent Revolving Borrowing Base
Certificate.

“Revolving Borrowing Base Certificate” shall mean a certificate substantially in
the form of Exhibit C hereto (with such changes therein as may be required by
the Administrative Agent to reflect the components of and reserves against the
Revolving Borrowing Base as provided for and subject to the terms hereunder from
time to time), executed and certified as accurate and complete in all material
respects by a Responsible Officer of the Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as outlined in Exhibit C.

“Revolving Borrowing Base Shortfall” shall have the meaning provided in Section
4.03(a).

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and acquire participations in Protective
Advances and Overadvances pursuant to Section 3.01, as such commitment may be
(a) reduced from time to time pursuant to Section 3.03, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under Section
11.06, and (c) increased as provided under Section 12.01. For the avoidance of
doubt, “Revolving Commitment” shall also include any Extended Revolving Credit
Commitment of any Class or tranche. The initial amount of each Lender’s
Revolving Commitment as of the Closing Date is set forth on Schedule 1.01(c), or
in the Assignment and Assumption or Incremental Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments as of the Closing Date is
$220,000,000.

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to the applicable Maturity Date.

“Revolving Credit Maturity Date” shall mean with respect to the Revolving
Commitment, the day that is five years after the Closing Date; provided that, if
such day is not a Business Day, the “Revolving Credit Maturity Date” will be the
next preceding Business Day.

“Revolving Extensions of Credit” shall mean, as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s L/C Exposure at
such time and (c) the aggregate principal amount of all Overadvances made by
such Lender then outstanding.

“Revolving Facility” shall mean, at any time, the aggregate amount of the
Revolving Commitments at such time. Each Class of Extended Revolving Credit
Commitments shall constitute a separate “Facility” from the tranche of Revolving
Commitments not extended pursuant to the relevant Extension Notice.

“Revolving Loan” shall have the meaning provided in Section 3.01(a).

“Revolving Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Loans then outstanding constitutes of the aggregate principal amount of
the Loans then outstanding).

 

36



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service.

“Sale and Leaseback Transactions” shall have the meaning provided in Section
8.11.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. Government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Scripts” shall mean the pharmaceutical customer list owned and controlled by
each Loan Party relating to certain items and services, including, without
limitation, any drug price data, drug eligibility data, clinical drug
information and health information of a pharmaceutical customer that is not
protected under Sections 1171 through 1179 of the Social Security Act or other
Applicable Law.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Second Lien Notes” shall mean the 10.250% Senior Secured Second Lien Notes due
2020, issued by the Borrower pursuant to the Second Lien Notes Indenture, and
all related guarantees thereof by any Loan Party. Unless the context requires
otherwise, any reference to the Second Lien Notes shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

“Second Lien Notes Documents” shall mean the Second Lien Notes, any guarantees
related thereto, the Second Lien Notes Indenture and the Second Lien Security
Documents.

“Second Lien Notes Indenture” shall mean the Indenture dated as of December 20,
2013, under which the Second Lien Notes are issued, among the Borrower, as
issuer, certain of the Loan Parties party thereto, as guarantors, and U.S. Bank
National Association, as trustee, as amended, restated, renewed, extended,
increased, supplemented or otherwise modified from time to time (whether with
new or the same lenders or agents or one or more agreements), in each case in
accordance with the terms hereof. Unless the context requires otherwise, any
reference to the Second Lien Notes Indenture shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

“Second Lien Notes Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of December 20, 2013, by and among the Administrative Agent,
as administrative agent and collateral agent for the Lenders, U.S. Bank National
Association, as trustee for the holders of the Second Lien Notes, the Borrower
and the other Loan Parties from time to time party thereto, as amended by that
certain joinder and supplement dated March 3, 2014, by and among the
Administrative Agent, the Term Loan Agent, U.S. Bank National Association, as
trustee and noteholder collateral agent, the Borrower and the other Loan Parties
from time to time party thereto, and as further amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof and of this Agreement.

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Notes Indenture.

 

37



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Lenders, the Lead Agents, the
Cash Management Banks and the Issuing Lender.

“Security Documents” shall mean, collectively, the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting or purporting to grant a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document or under any Cash Management Agreement in respect of Specified
Cash Management Obligations.

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person are greater than the sum of the debts and liabilities, of such
Person, contingent or otherwise,(b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the liability of such Person on its debts as they become
absolute and matured, (c) such Person will be able to pay its debts and
liabilities, contingent or otherwise, as they become absolute and matured, and
(d) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Specified Availability” shall mean the sum of (i) Excess Availability and
(ii) unrestricted cash and Cash Equivalents on deposit in a Controlled Account
at any Lender or the Administrative Agent and in favor of the Administrative
Agent.

“Specified Cash Management Obligations” shall mean any Cash Management
Obligations (a) owed by the Borrower or any Guarantor to any Cash Management
Bank and (b) that has been designated by the Borrower, by notice to the
Administrative Agent, as a Specified Cash Management Obligation. The designation
of any Cash Management Obligations as a Specified Cash Management Obligation
shall not create in favor of the Cash Management Bank any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

“Specified Change of Control” shall mean a “Change of Control” or similar event,
however denominated, as defined in any Indebtedness of any Loan Party the
outstanding principal amount of which exceeds in the aggregate $25,000,000.

“Specified Event of Default” shall mean, at any time, an Event of Default
continuing under Section 9.01(a) or Section 9.01(b) (solely with respect to
representations and warranties made in any Revolving Borrowing Base
Certificate), Section 9.01(c), (solely with respect a breach of Section 7.02(a)
or Section 8.01) or Section 9.01(f).

“Specified Equity Contribution” shall have the meaning provided in Section 9.02.

“Specified Permitted Indebtedness” shall mean any Indebtedness with respect to
the Term Loan Agreement, the Second Lien Notes, any Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Debt or Ratio Debt or any
Permitted Refinancing in respect of any of the foregoing.

 

38



--------------------------------------------------------------------------------

“Specified Permitted Liens” shall mean the Liens on the Collateral securing the
obligations of the Loan Parties (i) under the Term Loan Documents (subject to
the First Lien Intercreditor Agreement) and, (ii) under the Second Lien Notes
Documents (subject to the Second Lien Intercreditor Agreement) and (iii) under
documents governing the Specified Permitted Indebtedness (to the extent
applicable) (subject to the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement, the Permitted Pari Passu Intercreditor Agreement or the
Permitted Junior Lien Intercreditor Agreement.

“Sponsor” shall mean WSP, together with its affiliates and related partners and
investors (other than any portfolio company).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stores” shall mean all supermarket retail locations of the Borrower and other
Loan Parties selling Inventory owned by any of the Loan Parties.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Restricted Subsidiary or Restricted Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean any Guarantor other than Holdings or the
Parent.

“Super-Majority Lenders” shall mean, at any time, Lenders having Loans, L/C
Exposure and unused Revolving Commitments representing greater than sixty-six
and two-thirds of one percent (66 2/3%) of the sum of all Loans, L/C Exposure
and unused Revolving Commitments at such time; provided that Loans, L/C Exposure
and unused Revolving Commitments of any Defaulting Lender shall be disregarded
in the determination of the Super-Majority Lenders at any time.

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

39



--------------------------------------------------------------------------------

“Syndication Agent” shall have the meaning provided in the preamble to this
Agreement.

“Term Loan” shall mean any loan made under the Term Loan Facility.

“Term Loan Agent” shall mean Credit Suisse AG, in its capacity as the
administrative agent under the Term Loan Agreement, and its successors in such
capacity.

“Term Loan Agreement” shall mean (i) that certain Credit Agreement dated as of
the Closing Date by and among the Borrower, as borrower, the Term Loan Agent and
the lenders identified therein, as amended, amended and restated, modified, or
supplemented from time to time to the extent permitted by this Agreement and
(ii) any other replacement, refinancing, restructuring, extension, renewal or
refinancing thereof to the extent permitted by this Agreement.

“Term Loan Documents” shall have the meaning provided for “Loan Documents” in
the Term Loan Agreement.

“Term Loan Facility” shall mean the term loan facility made available pursuant
to the Term Loan Agreement.

“Term Priority Collateral” shall have the meaning provided in the First Lien
Intercreditor Agreement.

“Total Extensions of Credit” shall mean, at any time, the sum, without
duplication, of (a) the Total Revolving Extensions of Credit at such time and
(b) the aggregate principal amount of the Protective Advances outstanding at
such time.

“Total Revolving Commitments” shall mean, at any time, the aggregate amount of
Revolving Commitments outstanding at such time. Each reference herein to “Total
Revolving Commitments” shall be deemed to be a reference to the relevant Total
Revolving Commitments with respect to the relevant Revolving Commitments as the
context may require.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit as in effect at such time. Each
reference to “Total Revolving Extensions of Credit” shall be deemed to be a
reference to the relevant Total Revolving Extensions of Credit with respect to
the relevant Revolving Commitments as the context may require.

“transaction date” shall have the meaning provided in Section 1.03(a).

“Transactions” shall mean the Refinancing and the making of the Loans hereunder.

“Transferee” shall mean any Assignee or Participant.

“Type” shall mean, as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

“Unfunded Pension Liability” shall mean, with respect to any Single Employer
Plan, the amount by which the present value of all accrued benefits under such
plan (based on those assumptions used to fund such plan) exceeds the value of
such plan’s assets.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date of determination in the applicable jurisdiction.

“United States” shall mean the United States of America.

 

40



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower in compliance with
Section 7.12) and (b) each Subsidiary of an Unrestricted Subsidiary.

“Utilization Rate” shall mean, with respect to any date, (a) the difference as
of such date between (1) the Total Revolving Commitments and (2) the sum of
(x) the aggregate principal amount of outstanding Loans plus (y) the aggregate
L/C Obligations divided by (b) the Total Revolving Commitments.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“WSP” shall mean Willis Stein & Partners III, L.P., Willis Stein & Partners
Dutch III-A, L.P., Willis Stein & Partners Dutch III-B, L.P., Willis Stein &
Partners III-C, L.P., and funds associated with any of the foregoing.

Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(i) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (A) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.01 and
accounting terms partly defined in Section 1.01, to the extent not defined,
shall have the respective meanings given to them under GAAP, (B) subject to the
provision in the last paragraph of Section 8.02, the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (C) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (D) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (E) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

41



--------------------------------------------------------------------------------

(ii) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(iii) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(iv) Except as otherwise expressly provided herein, in any calculation of dates
for required performance or deliveries (other than payments), if the date
calculated is not a Business Day, then the date for such performance or delivery
shall be the next succeeding Business Day.

(v) The word “knowledge” when used with respect to the Borrower or any of the
Restricted Subsidiaries shall be deemed to be a reference to the knowledge of
any Responsible Officer of the Borrower or any such Restricted Subsidiary, as
the case may be.

(b) As used herein and in any other Loan Document, the terms Consolidated
Leverage Ratio, Consolidated Senior Secured Debt, Consolidated Senior Secured
Leverage Ratio shall each include all defined terms referenced therein (and any
other defined terms referenced in such defined terms, and so on), each of which
shall have the meanings set forth in the Term Loan Agreement (as in effect on
the date hereof, whether or not in effect on any applicable date of
determination) and are hereby deemed to be incorporated herein. Consolidated
Leverage Ratio, Consolidated Senior Secured Debt, Consolidated Senior Secured
Leverage Ratio shall each be determined in accordance with the terms of the Term
Loan Agreement (as in effect on the date hereof, whether or not in effect on any
applicable date of determination) including, without limitations, the
determination thereof on a pro forma basis and any pro forma effect of other
events or conditions to be included in the determination thereof.

Section 1.03. Pro Forma Calculations.

(a) For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (the “Reference Period”) pursuant to any
determination of the Consolidated Fixed Charge Coverage Ratio (the date of
determination, the “transaction date”):

(i) pro forma effect will be given to any Indebtedness, Disqualified Capital
Stock or Preferred Stock incurred during or after the Reference Period to the
extent the Indebtedness, Disqualified Capital Stock or Preferred Stock is
outstanding or is to be incurred on the transaction date as if the Indebtedness,
Disqualified Capital Stock or Preferred Stock had been incurred on the first day
of the Reference Period;

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Hedge Agreement applicable to the Indebtedness if the
Hedge Agreement has a remaining term of at least 12 months) had been the
applicable rate for the entire Reference Period;

(iii) pro forma effect will be given to the repayment or redemption of any
Indebtedness, Disqualified Capital Stock or Preferred Stock during or after the
Reference Period as if the Indebtedness, Disqualified Capital Stock or Preferred
Stock had been repaid or redeemed on the first day of the Reference Period; and

(iv) pro forma effect will be given to:

(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,

 

42



--------------------------------------------------------------------------------

(B) the acquisition or disposition of companies, divisions, lines of businesses
or operations by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division, line of business or
operations since the beginning of the Reference Period by a Person that became a
Restricted Subsidiary after the beginning of the Reference Period, and

(C) the discontinuation of any discontinued operations but, in the case of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to the Consolidated Fixed Charges will not be obligations of the Borrower or any
Restricted Subsidiary following the transaction date

that have occurred since the beginning of the Reference Period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Reference Period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division or line of business or operation, the pro forma calculation will be
based upon the most recent four full fiscal quarters for which the relevant
financial information is available.

(b) For purposes of making the computations referred to above, whenever pro
forma effect is to be given to an Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, the pro forma
calculations shall be made in good faith by a Responsible Officer of the
Borrower (and may include after otherwise giving effect this Section 1.03, for
the avoidance of doubt and subject to the cap set forth in the proviso to clause
(k) of the definition of “Consolidated EBITDA”, cost savings, synergies and
operating expense reductions resulting from such Investment, acquisition,
merger, amalgamation or consolidation which is being given pro forma effect that
have been or are expected to be realized based on actions taken, committed to be
taken or expected in good faith to be taken within 12 months).

(c) For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

(d) For purposes of the foregoing, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.

ARTICLE 2

[RESERVED]

ARTICLE 3

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

Section 3.01. Revolving Commitments.

 

43



--------------------------------------------------------------------------------

(a) Revolving Loans. Subject to the terms and conditions hereof, each Lender
hereby agrees, severally and not jointly, to make revolving credit loans (each a
“Revolving Loan”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to the sum of such Lender’s L/C Exposure, does not exceed the
amount of such Lender’s Revolving Commitment; provided that at no time shall the
Total Extensions of Credit exceed the Line Cap, subject to the Administrative
Agent’s authority to make Protective Advances (in its Permitted Discretion) and
Overadvances (in its sole discretion) pursuant to the terms of Sections 3.01(b)
and (c). During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying and reborrowing the Revolving
Loans in whole or in part, all in accordance with the terms and conditions
hereof. The Revolving Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 4.01 and 4.04.

(b) Protective Advances.

(i) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s Permitted Discretion (but shall have absolutely no
obligation), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary (A) to
preserve or protect the ABL Priority Collateral, or any portion thereof, (B) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (C) to pay any other amount then due and payable by the
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 11.05) and other sums then due and payable under the Loan Documents (any
of such Loans, “Protective Advances”); provided that, the aggregate amount of
Protective Advances outstanding at any time shall not at any time, together with
aggregate principal amount of Overadvances at such time, exceed 5% of the Total
Revolving Commitments; provided further that, the Total Extensions of Credit
shall not exceed the Total Revolving Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 6.02 have not been
satisfied or waived in accordance with Section 11.01. The Protective Advances
shall constitute Obligations hereunder. All Protective Advances shall be Base
Rate Loans. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective upon the Administrative Agent’s receipt
thereof. At any time that the conditions precedent set forth in Section 6.02
have been satisfied or waived in accordance with Section 11.01, the
Administrative Agent may request that the Lenders make a Revolving Loan to repay
any Protective Advance. At any other time the Administrative Agent may require
the Lenders to fund their risk participations described in Section 3.01(b)(ii).

(ii) Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or an Event of Default),
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Aggregate Exposure Percentage. From and after the
date, if any, on which any Lender funds its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Aggregate Exposure Percentage of the principal of,
interest on and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

44



--------------------------------------------------------------------------------

(c) Overadvances.

(i) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Lenders, in amounts that exceed Excess Availability (such excess
Revolving Loans, “Overadvances”); provided that no Overadvance shall result in a
Default or an Event of Default due to the Borrower’s failure to comply with
Section 3.01(a) for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 6.02(d) has not been satisfied or
waived in accordance with Section 11.01. All Overadvances shall constitute Base
Rate Loans. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed at any time, together with the
aggregate principal amount of all Protective Advances outstanding at such time,
5% of the Total Revolving Commitments, no Overadvance may remain outstanding for
more than forty-five (45) Business Days (unless consented to by the Required
Lenders) and no Overadvance shall cause any Lender’s Aggregate Exposure to
exceed its Revolving Commitment; provided that the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.

(ii) Upon the making of an Overadvance by the Administrative Agent, each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such
Overadvance in proportion to its Aggregate Exposure Percentage. The
Administrative Agent may, at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender funds its
participation in any Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Aggregate Exposure
Percentage of all payments of the principal of, interest on and all proceeds of
Collateral received by the Administrative Agent in respect of such Overadvance.

(d) The Borrower shall repay all outstanding Loans on the applicable Maturity
Date.

Section 3.02. Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to but excluding the applicable
Maturity Date, computed at the Commitment Fee Rate on the daily amount
(determined as of the close of business on each day) of the Available Revolving
Commitment of such Lender during the period for which payment is made
(calculated solely for purposes of determining the amount of the Commitment Fee
due to each Lender), payable quarterly in arrears on the first Business Day of
each January, April, July and October and on the applicable Maturity Date,
commencing on the first of such dates to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent and the Lead
Arrangers the fees in the amounts and on the dates previously agreed to in
writing by the Borrower and the Lead Arrangers.

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender on the Closing Date a fee equal to 0.25% multiplied by the aggregate
amount of such Lender’s Revolving Commitment on such date.

 

45



--------------------------------------------------------------------------------

Section 3.03. Termination or Reduction of Revolving Commitments. (a) The
Borrower shall have the right, upon not less than two (2) Business Days’ notice
to the Administrative Agent, to terminate the Revolving Commitments or, from
time to time, to reduce the amount of the Revolving Commitments; provided that
no such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the Total Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect. The Revolving
Commitments shall automatically terminate on the applicable Maturity Date.

(b) The Borrower shall pay to the Administrative Agent for the account of the
applicable Lenders, on the date of each termination or reduction of the
Revolving Commitments, the commitment fee on the amount of the Revolving
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

Section 3.04. L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Lenders set forth
in Section 3.07(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment, (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero or (iii) the Total Extensions of Credit
would exceed the Line Cap. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a minimum face amount agreed by the Borrower and the Issuing
Lender and (iii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five (5) Business Days prior to
the applicable Maturity Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above). The
letters of credit described in Schedule 3.04 which are outstanding as of the
date hereof shall be deemed to be issued by the Issuing Lender under this
Agreement as of the Closing Date and shall be a Letter of Credit for all
purposes hereof (other than Section 3.05) and the other Loan Documents,
including, without limitation, for purposes of Sections 3.06 through 3.11.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

Section 3.05. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the conditions set forth in Section 3.04(a) are satisfied,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

46



--------------------------------------------------------------------------------

Section 3.06. Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit. In addition,
the Borrower shall pay to the Issuing Lender for its own account a fronting fee
on the undrawn and unexpired amount of each Letter of Credit as agreed by the
Borrower and the Issuing Lender (but in any event not to exceed 0.125% per
annum), payable quarterly in arrears on each L/C Fee Payment Date after the date
of issuance.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

Section 3.07. L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.07(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of the Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of the Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.07(a) is not made available
to the Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.07(a), the Administrative Agent or the
Issuing Lender receives any payment related to such

 

47



--------------------------------------------------------------------------------

Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.

Section 3.08. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day following the date on which the
Issuing Lender notifies the Borrower of the date and amount of a draft presented
under any Letter of Credit and paid by the Issuing Lender for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
specified herein in lawful money of the United States and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Section from the date of the applicable
drawing until payment in full (including pursuant to a borrowing as set forth in
immediately succeeding sentence) at the rate set forth in Section 4.06(d).
Unless the Borrower shall otherwise notify the Issuing Lender and the
Administrative Agent, each drawing under any Letter of Credit shall (unless an
event of the type described in clause (i) or (ii) of Section 9.01(f) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.07 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 4.01 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Loans could be made pursuant to Section 4.01, if
the Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

Section 3.09. Obligations Absolute. The Borrower’s obligations under Section
3.08 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.08 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of the
Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

Section 3.10. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

48



--------------------------------------------------------------------------------

Section 3.11. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

Section 3.12. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within 15 days following the written request of the Administrative Agent
or the Issuing Lender (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Issuing Lender’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 3.13(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 3.12 or Section 3.13 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein or in any other Loan Document.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.12
and shall promptly be returned to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 3.13, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 3.13. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

49



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.07(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Lender hereunder; third, to Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 3.12; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 3.12; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or any
payments made on any Letter of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and payments made on Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or payments made on Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations are held by the Lenders pro rata in accordance with the
Revolving Percentages under the applicable Facility without giving effect to
Section 3.13(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
3.13(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
fee payable pursuant to Section 3.02(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive fees on outstanding
Letters of Credit under Section 3.06(a) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Percentage
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 3.12.

 

50



--------------------------------------------------------------------------------

(C) With respect to any fees on outstanding Letters of Credit not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.13(a)(iv), (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in Section 3.13(a)(iv)
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.12.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Commitments under the applicable
Revolving Facility (without giving effect to Section 3.13(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

51



--------------------------------------------------------------------------------

ARTICLE 4

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

Section 4.01. Borrowing Procedure. In order to request a Borrowing of Loans, the
Borrower shall notify the Administrative Agent of such request (a) in the case
of Eurodollar Loans, not later than 11:00 a.m., Chicago time, three Business
Days before the proposed Borrowing Date (or, with respect to the Borrowing on
the Closing Date, not later than 11:00 a.m., Chicago time, on the Business Day
before the Closing Date) and (b) in the case of Base Rate Loans, not later than
11:00 a.m., Chicago time, on the proposed Borrowing Date. Each such Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax (or, if agreed by the Administrative Agent, by other electronic
transmission) to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether such Borrowing is to be a
Eurodollar Borrowing or a Base Rate Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, Loans comprising any Borrowing shall be in an aggregate
principal amount that is (1) (A) in the case of Base Rate Loans, $1,000,000 or a
whole multiple of $250,000 in excess thereof or (B) in the case of Eurodollar
Loans, $2,500,000 or a whole multiple of $250,000 in excess thereof or (2) equal
to the remaining available balance of the applicable Revolving Commitments. If
no election as to the Type of Borrowing is specified in any such notice, then
the requested Borrowing shall be a Base Rate Borrowing. If no Interest Period
with respect to any Eurodollar Borrowing is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of three
months’ duration. The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 4.01 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing. Each
applicable Lender will make the amount of its pro rata share of each Borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 1:00 p.m., Chicago time, on the Borrowing Date requested
by the Borrower in funds immediately available to the Administrative Agent. Such
Borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower specified in the applicable
Borrowing Request (the “Loan Account”) with the aggregate of the amounts made
available to the Administrative Agent by the applicable Lenders and in like
funds as received by the Administrative Agent; provided that any Base Rate Loans
made to finance (i) a Reimbursement Obligation as provided in Section 3.08 shall
be remitted by the Administrative Agent to the Issuing Bank and (ii) the
reimbursement of a Protective Advance or an Overadvance shall be retained by the
Administrative Agent (or paid to any applicable Lender in accordance with
Section 3.01(b)(ii) and Section 3.01(c)(ii)).

Section 4.02. Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, upon irrevocable notice (the
“Optional Prepayment Notice”) (except that any Optional Prepayment Notice may be
revoked prior to the prepayment date specified therein if it was expressly
contingent on the consummation of another transaction, and such transaction was
not consummated prior to such date) delivered to and received by the
Administrative Agent prior to 3:00 p.m., Chicago time, three Business Days prior
thereto in the case of Eurodollar Loans and same day in the case of Base Rate
Loans, so long as such notice is received prior to 3:00 p.m., Chicago time,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 4.12. Upon receipt of any Optional Prepayment Notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
Optional Prepayment Notice is given, the amount specified in such Optional
Prepayment Notice shall be due and payable on the date specified therein (unless
such Optional Prepayment Notice is revoked as contemplated above), together with
(except in the case of Loans that are Base Rate Loans and not prepaid in
connection with the termination or permanent reduction of the Revolving
Commitments) accrued interest to such date on the amount prepaid (the
“Prepayment Amount”). Partial prepayment of Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof.

 

52



--------------------------------------------------------------------------------

Section 4.03. Mandatory Prepayments and Revolving Commitment Reductions. (a) In
the event and on such occasion that the Total Extensions of Credit (other than
Protective Advances permitted under Section 3.01(b) and Overadvances permitted
under Section 3.01(c)) exceeds the Line Cap (a “Revolving Borrowing Base
Shortfall”), the Borrower shall, on such Business Day that the Borrower receives
written notice thereof from the Administrative Agent (which written notice the
Administrative Agent shall promptly send to the Borrower upon the occurrence of
a Revolving Borrowing Base Shortfall) first, prepay any Protective Advances and
Overadvances that may be outstanding, second, prepay the outstanding Revolving
Loans and third, Cash Collateralize the L/C Exposure in an aggregate amount
equal to the Revolving Borrowing Base Shortfall; provided that, if at any time
following the occurrence of a Revolving Borrowing Base Shortfall such event
ceases to be continuing (as a result of an increase in the Revolving Borrowing
Base, the Borrower’s prepayment of Loans or otherwise), the Administrative Agent
shall, upon the written request of the Borrower, promptly return such remaining
cash collateral to the Borrower.

(b) During the continuation of a Cash Dominion Triggering Event, all amounts
collected in the Primary Concentration Account shall, on each Business Day, be
first, applied ratably to the Protective Advances and Overadvances that are
outstanding; second, applied ratably to the remaining outstanding Revolving
Loans, third, used to Cash Collateralize the remaining L/C Exposure and fourth,
the amount remaining, if any, after the prepayment in full of all Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Exposure in full may be retained by the Borrower.

(c) Upon the drawing of any Letter of Credit that has been Cash Collateralized,
the funds held as cash collateral shall be applied (without any further action
by or notice to or from the Borrower or any other Loan Party) to reimburse the
Issuing Bank or the Lenders, as applicable.

(d) Unless each of the conditions specified in Section 6.02 are then satisfied,
no later than the fifth Business Day following the receipt of Net Cash Proceeds
of (i) any Disposition of assets included in the Revolving Borrowing Base
pursuant to Section 8.05(f), (i) or (k) or (ii) any Recovery Event with respect
to assets included in the Revolving Borrowing Base, the Borrower shall deposit
such Net Cash Proceeds of such assets included in the Revolving Borrowing Base
into the Primary Concentration Account, which amounts shall be used to prepay
outstanding Loans; provided that this Section 4.03(d) shall apply solely to the
extent that such Disposition or Recovery Event results in the occurrence of a
Cash Dominion Triggering Event.

(e) The application of any prepayment pursuant to Section 4.03 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under Section 4.03 shall be subject to Section 4.12 and shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(f) The Administrative Agent will promptly notify each applicable Lender of the
contents of any prepayment and of such Lender’s pro rata share or other
applicable share of the prepayment.

Section 4.04. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent irrevocable notice of such election prior to 11:00 a.m.,
Chicago time, on the date of the proposed conversion, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to

 

53



--------------------------------------------------------------------------------

Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election prior to 11:00 a.m., Chicago time, three Business Days prior to the
date of the proposed conversion (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. This Section shall not apply to Overadvances or Protective Advances,
which may not be converted or continued.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent prior to 11:00 a.m., Chicago time, three
Business Days prior to the date of the expiration of the then current Interest
Rate, in accordance with the applicable provisions of the term “Interest Period”
set forth in Section 1.01, of the length of the next Interest Period to be
applicable to such Loans, provided that no Eurodollar Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations, and provided further that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

Section 4.05. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $250,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

Section 4.06. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin for such day.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin from time to time.

(c) Each Protective Advance and each Overadvance shall bear interest at the Base
Rate plus the Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise and after all applicable grace periods have elapsed),
such overdue amount shall bear interest at a rate per annum equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 4.06 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise and after all applicable grace periods have elapsed),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans under the relevant Facility plus 2% (or, in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable to Base Rate Loans under the Revolving Facility plus
2%), in each case, with respect to clauses (i) and (ii) above, from the date of
such nonpayment until but excluding the date such overdue amount is paid in full
(including pursuant to a borrowing under Section 3.08 or Section 4.01) (as well
after as before judgment).

 

54



--------------------------------------------------------------------------------

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

Section 4.07. Computation of Interest and Fees. (a) Interest payable pursuant
hereto shall be calculated (i) on the basis of a 360-day year, except that
interest computed by reference to the Base Rate shall be computed on a 365-day
year (or 366-day year in a leap year), and in each case shall be payable for the
actual days elapsed. Fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Statutory Reserves shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.06(a).

Section 4.08. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

Section 4.09. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata in accordance with their respective Revolving Commitments
(or, if such Revolving Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).

 

55



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders;
provided that prepayments under Section 4.03 shall first be applied as provided
by this Section 4.09(b) (with no corresponding permanent reduction of
commitments).

(c) [Reserved].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, defense or counterclaim and shall be made prior to 11:00 a.m.,
Chicago time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall promptly distribute to each
Lender in like funds as received any payments received by the Administrative
Agent on behalf of such Lender. If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Revolving Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

56



--------------------------------------------------------------------------------

(g) This Section 4.09 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express provisions of this
Agreement, including differing payments to be made to non-Defaulting Lenders as
opposed to Defaulting Lenders and payments made in connection with an assignment
expressly permitted under Section 11.06. This Section 4.09 shall be subject to
the provisions of Section 4.16 and Sections 12.01 and 12.02.

Section 4.10. Requirements of Law. (a) If any Change in Law:

(i) shall subject any Lender, the Administrative Agent or Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any Application or any Loan made by it (including, for the avoidance of doubt,
any tax on such Lender’s loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto), or change the basis of taxation of payments to such
Lender, the Administrative Agent or the Issuing Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 4.11 and the imposition of, or
any change in rate of, (a) any taxes excluded from the definition of
Non-Excluded Taxes in Section 4.11(a), or (b) taxes for which the Borrower is
not required to pay an additional amount pursuant to clauses (i) or (ii) of the
second sentence of Section 4.11(a));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
the Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii) shall impose on such Lender, the Issuing Lender or the London interbank
market any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
the Administrative Agent or the Issuing Lender, by an amount that such Lender,
the Administrative Agent or such Issuing Lender deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans (or, in the case of
any Change in Law with respect to taxes covered by this Section 4.10(a), any
Loan) or issuing or participating in Letters of Credit, or to reduce any amount
receivable by such Lender, the Administrative Agent or such Issuing Lender
hereunder in respect thereof, then, in any such case, the Borrower shall within
thirty days after receipt of written notice from such Lender, the Administrative
Agent or such Issuing Lender (which shall include the certificate described in
clause (c) below) pay such Lender, the Administrative Agent or such Issuing
Lender, any additional amounts necessary to compensate such Lender, the
Administrative Agent or such Issuing Lender for such increased cost or reduced
amount receivable. If any Lender or the Issuing Lender becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender or the Issuing Lender shall have determined that any Change in
Law regarding capital adequacy or liquidity requirements has the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital,
or on the capital of such Lender’s or such Issuing Lender’s holding company, as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such Issuing Lender or such
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Lender’s or such holding company’s
policies with respect to capital adequacy or liquidity requirements) by an
amount deemed by such Lender or such Issuing Lender to be material, then from
time to time, after submission by such Lender or such Issuing Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(which shall include the certificate described in clause (c) below), the
Borrower shall pay to such Lender or such Issuing Lender within 30 days after
receipt of such notice such

 

57



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender, such Issuing Lender
or such holding company for such reduction; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Lender pursuant to this
paragraph for any amounts incurred more than four months prior to the date that
such Lender or such Issuing Lender notifies the Borrower of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; and provided
further that if the circumstances giving rise to such claim have a retroactive
effect, then such four-month period shall be extended to include the period of
such retroactive effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or the Issuing Lender to the Borrower with appropriate
detail demonstrating how such amounts were derived (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 4.11. Taxes. (a) All payments made by or on account of any obligation of
the Borrower or any other Loan Party under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on any Agent or any Lender by a jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, or as a result of a present or former connection between such Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from such Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
jurisdiction described in clause (i) above, and (iii) any U.S. federal
withholding tax imposed under FATCA. If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
any Agent or any Lender hereunder, the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to such Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (f), (g) or (h) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement or the date such Lender
designates a new lending office, except to the extent that such Lender or such
Lender’s assignor (if any) was entitled, at the time of assignment, transfer or
designation, to receive additional amounts from the Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, the Borrower or such other Loan Party shall timely pay
the full amount of such Non-Excluded Taxes and Other Taxes to the relevant
Governmental Authority, and as promptly as possible thereafter the Borrower or
such other Loan Party shall send to the Administrative Agent for its own account
or for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
other Loan Party showing payment thereof.

 

58



--------------------------------------------------------------------------------

(d) The Loan Parties shall indemnify each Lender and the Administrative Agent
for and hold them harmless against the full amount of Non-Excluded Taxes (other
than any such taxes to the extent that the Borrower would not be required to pay
additional amounts pursuant to clauses (i) and (ii) of the second sentence of
Section 4.11(a) if those taxes were deducted from payments under this Agreement)
and Other Taxes and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. This indemnification payment shall be made
within 30 days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes and Other Taxes
attributable to such Lender (but only to the extent that a Loan Party has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(c)(iii) relating to the maintenance of a Participant
Register and (iii) any taxes excluded from indemnification by the Loan Parties
under Section 4.11(a) that are attributable to such Lender and are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Each Lender or Agent (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (and in the case of a
Non-U.S. Lender or Participant claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement or statements substantially in the form of
Exhibit G), Form W-8ECI or Form W-8IMY (accompanied by Internal Revenue Service
Forms W-8ECI, W-8BEN (together with any statements or Internal Revenue Service
forms, as appropriate), properly completed and duly executed by such Non-U.S.
Lender claiming, if applicable, complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents). Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender, including promptly upon any written request
made in good faith by the Borrower or Administrative Agent alleging such
obsolescence or invalidity. If a payment made to a Lender or Agent hereunder
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or Agent were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative

 

59



--------------------------------------------------------------------------------

Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender or
Agent has complied with such Lender’s or Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 4.11(f), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. Each Non-U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(g) A Lender or Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(h) Each Lender and Agent that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
U.S. Internal Revenue Service Form W-9. Such forms shall be delivered by each
such Lender and Agent on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each such Lender or Agent
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender or Agent, including promptly upon any
written request made in good faith by the Borrower or Administrative Agent
alleging such obsolescence or invalidity.

(i) The Administrative Agent shall deliver to the Borrower (x) prior to the date
on which the first payment by the Borrower is due hereunder or (y) in the case
of a successor agent appointed pursuant to Section 10.09, prior to the first
date following such appointment on which a payment by the Borrower is due
hereunder, as applicable, two copies of a properly completed and executed IRS
Form W-9 or such other properly completed and executed documentation prescribed
by applicable law certifying its entitlement to an exemption from applicable
U.S. federal withholding taxes in respect of any payments to be made to such
Administrative Agent by the Borrower pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Administrative Agent is a
U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv)
of the Treasury Regulations. The Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 4.11(i) expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower of its legal inability to do so.

(j) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has received a refund in respect of Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower in which the Borrower
has paid additional amounts pursuant to this Section 4.11, it shall, within 30
days from the date of such receipt, pay over the refund to the relevant
indemnifying party (but only to the extent of indemnity payments made, or
additional amounts paid, by the relevant indemnifying party under this Section
4.11 with respect to Non-Excluded Taxes or Other Taxes giving rise to the
refund), net of all out-of-pocket expenses of the indemnified party and without
interest (other than interest

 

60



--------------------------------------------------------------------------------

paid by the relevant Governmental Authority with respect to the refund);
provided, however, that such indemnifying party, upon the request of the
indemnified party, agrees to repay the amount paid over to the relevant
indemnifying party (plus penalties, interest and other charges, including the
reasonable fees and expenses of the Administrative Agent) to the indemnified
party if the indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (j), in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j), the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid
and the taxes giving rise to such payments had never been imposed. Nothing
contained in this Section 4.11 shall require any Lender or Agent to claim any
tax refund or to make available any of its tax returns (or any other information
that it deems, in its sole discretion, to be confidential or proprietary).

(k) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 4.12. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss (other than loss of profits) or expense
that such Lender may sustain or incur as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making by the Borrower of a prepayment of, or receipt by a Lender of principal
of, Eurodollar Loans on a day that is not the last day of an Interest Period
with respect thereto, provided that any Lender seeking indemnity pursuant to
this Section 4.12 shall have provided notice to the Borrower of such loss or
expense within four months of the conclusion of the events giving rise to such
loss or expense. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section with appropriate detail demonstrating how such amounts were derived
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

Section 4.13. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.10, 4.11(a),
4.11(d) or 4.16 with respect to such Lender, it will, if reasonably requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to or, if reasonably requested by the Borrower, to (i) file any
certificate or document or (ii) designate another lending office for any Loans
affected by such event, in each case, with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
4.10, 4.11(a) or 4.11(d).

 

61



--------------------------------------------------------------------------------

Section 4.14. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (i) requests reimbursement for amounts owing pursuant to Section
4.10, 4.11(a) or 4.11(d), (ii) in connection with any proposed amendment,
modification, supplement or waiver with respect to any of the provisions of the
Loan Documents as contemplated in Section 11.01 requiring the consent of all
Lender or all affected Lenders where such amendment, modification, supplement or
waiver has been approved by the Required Lenders in accordance with such
Section, fails to consent to any such proposed action or (iii) becomes a
Defaulting Lender, with a replacement financial institution; provided that
(A) such replacement does not conflict with any Requirement of Law, (B) no Event
of Default shall have occurred and be continuing at the time of such
replacement, (C) prior to any such replacement, such Lender shall have taken no
action under Section 4.13 so as to eliminate the continued need for payment of
amounts owing pursuant to Sections 4.10, 4.11(a) and 4.11(d), (D) the
replacement financial institution shall purchase, at par, all Loans and the
Borrower or the replacement financial institution shall pay any interest, fees
and other amounts owing to such replaced Lender on or prior to the date of
replacement and, in the case of clause (ii) above, shall have consented to such
requested amendment, modification, supplement or waiver, (E) the Borrower shall
be liable to such replaced Lender under Section 4.12 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (F) (x) to the extent the Administrative
Agent’s consent to an assignment to such replacement Lender would otherwise be
required under Section 11.06, the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent and (y) to the extent the
Issuing Lender’s consent to an assignment to such replacement Lender would
otherwise be required under Section 11.06, the replacement financial institution
shall be reasonably satisfactory to the Issuing Lender, (G) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.06 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (H) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.10, 4.11(a) or 4.11(d), as the
case may be, and (I) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Assumption necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
4.14.

Section 4.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.06(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Loan Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.15(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

62



--------------------------------------------------------------------------------

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans, as the case may be, of such Lender,
substantially in the form of Exhibit H, respectively, with appropriate
insertions as to date and principal amount.

Section 4.16. Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended until
such time as it shall no longer be unlawful for such Lender to make or maintain
Eurodollar Loans and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.12.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

Section 5.01. Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 28, 2013 (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Refinancing, (ii) the Loans to
be made on the Closing Date and the use of proceeds thereof, (iii) the loans to
be made under the Term Loan Agreement on the Closing Date and the use of
proceeds thereof and (iv) the payment of costs, premiums, fees and expenses in
connection with the foregoing. The Pro Forma Balance Sheet has been prepared in
good faith by the Borrower based on the assumptions used to prepare the pro
forma financial information in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the delivery date to be reasonable),
and presents fairly in all material respects on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at
December 28, 2013, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b) The audited consolidated balance sheets of the Borrower as at December 29,
2012, December 31, 2011 and January 1, 2011, and the related consolidated
statements of earnings and of cash flows for the fiscal years ended on such
dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the consolidated financial
condition of the Borrower as at each such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of the Borrower as at
September 28, 2013, and the related unaudited consolidated statements of
earnings and cash flows for the nine-month period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its operations and its
consolidated cash flows for the nine-month period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).

 

63



--------------------------------------------------------------------------------

Section 5.02. No Change. Since December 29, 2012, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

Section 5.03. Corporate Existence; Compliance with Law. Each of Holdings, the
Borrower and each Restricted Subsidiary (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the organizational power and authority, and the legal right, to own and
operate its material property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign corporation (or other entity) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.04. Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by a Loan Party in connection with the Transactions, the
continuing operations of Holdings, the Borrower and the Restricted Subsidiaries
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices, which have
been obtained or made and are in full force and effect, (b) the filings referred
to in Section 5.19 and (c) those consents, authorizations, filings and notices,
the failure of which to make or obtain would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 5.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
any Requirement of Law or any Contractual Obligation of Holdings, the Borrower
or any of the Restricted Subsidiaries and (b) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents, the Second Lien Notes
Documents and the Term Loan Documents).

Section 5.06. Litigation. Except as set forth on Schedule 5.06, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against Holdings, the Borrower or any of the Restricted Subsidiaries or against
any of their respective properties or revenues if reasonably likely to be
adversely determined or settled, and is adversely determined or settled, could
reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 5.07. [Reserved].

Section 5.08. Ownership of Property; Liens. Each of the Borrower and the
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property and assets used in its
business as currently conducted, and none of such property is subject to any
Lien except as permitted by Section 8.03.

Section 5.09. Intellectual Property. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) the Borrower and each Restricted
Subsidiary owns, or is licensed to use, all Intellectual Property necessary for
the conduct of its business as and where the same is currently conducted; (b) no
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property with respect to the conduct of its business as and where
the same is currently conducted or alleging that the conduct of such business
infringes, misappropriates or otherwise violates the Intellectual Property
rights of any Person, nor does the Borrower know of any valid basis for any such
claim and (c) the conduct of the business of the Borrower and the Restricted
Subsidiaries does not infringe, misappropriate or otherwise violate the
Intellectual Property rights of any Person.

Section 5.10. Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which
(a) are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or the Restricted Subsidiaries, as the case may be or
(b) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect).

Section 5.11. Federal Regulations. No part of the proceeds of any Loan or any
Letter of Credit will be used for any purpose that violates the provisions of
the Regulations of the Board, including Regulation T, U or X. If requested by
the Administrative Agent, the Borrower will furnish to the Administrative Agent
a statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

Section 5.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of the Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payments made to employees of the Borrower and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from the Borrower or any of the Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the Borrower or the relevant Restricted Subsidiary.

Section 5.13. ERISA. Except as would not result in a Material Adverse Effect,
each Plan has complied with the applicable provisions of ERISA and the Code. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, has resulted or could reasonably be
expected to result in a Material Adverse Effect. There exists no Unfunded
Pension Liability that could reasonably be expected to result in a Material
Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 5.14. Investment Company Act; Other Regulations. No Loan Party is or is
required to register as an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

Section 5.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
5.15 sets forth the name and jurisdiction of incorporation of each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and whether such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Restricted Subsidiary, except Permitted Liens.

Section 5.16. Use of Proceeds. The proceeds of Loans and Letters of Credit will
be used by the Borrower and the Restricted Subsidiaries for general corporate
and working capital purposes and for any other purposes not otherwise prohibited
hereunder.

Section 5.17. Environmental Matters. Except as, could not reasonably be expected
to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Hazardous Materials in amounts or concentrations or
under circumstances that constitute or constituted a violation of, or could give
rise to liability under, any Environmental Law;

(b) none of Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any written notice of violation, alleged violation, noncompliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to liability under, any Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no Environmental Claim is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which Holdings, the Borrower or any
of its Subsidiaries is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of Holdings,
the Borrower or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

66



--------------------------------------------------------------------------------

(f) Holdings, the Borrower, each of its Subsidiaries, the Properties and all
operations at the Properties are in compliance, and have in the last five years
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

Section 5.18. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document or certificate (excluding any
projections, pro forma financial information or estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (as
modified or supplemented by other information furnished), when taken as a whole,
together with the Borrower’s (or Parent’s) annual report on Form 10-K and
quarterly reports on Form 10-Q, contained as of the date such information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. The projections, pro forma
financial information and estimates contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally and by
general equitable principles (whether such enforcement is sought in a proceeding
at law or in equity). In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, after giving effect to Section 2.03(b) of
the First Lien Intercreditor Agreement and to the extent such arrangements
constitute “control” by the Administrative Agent, when certificates representing
such Pledged Stock are delivered to the Term Loan Agent together with the
necessary endorsements, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement (to the extent that a security interest in
such other Collateral can be perfected by filing), when financing statements and
other filings specified on Schedule 5.19(a) in appropriate form are filed in the
offices specified on Schedule 5.19(a) and all applicable fees have been paid,
the Lien granted under the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement) (to the
extent that a security interest in such other Collateral can be perfected by
filing).

(b) Each of the Mortgages, if any, is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally and by general equitable principals (whether such
enforcement is sought in a proceeding at law or in equity), and when the
Mortgages are filed in the offices specified on Schedule 5.19(b) and all
applicable fees have been paid, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Permitted Liens).
Schedule 1.01(b) lists each parcel of real property in the United States owned
in fee simple by the Borrower or any of its Subsidiaries as of the Closing Date.

 

67



--------------------------------------------------------------------------------

Section 5.20. Solvency. As of the Closing Date, the Borrower and its Restricted
Subsidiaries, taken as a whole, immediately after giving effect to the
Refinancing and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith are Solvent.

Section 5.21. Senior Indebtedness. To the extent the Borrower or any Subsidiary
Guarantor has incurred any subordinated Indebtedness, the Loans constitute
“Senior Debt” and “Designated Senior Debt” of the Borrower and the Subsidiary
Guarantors under such Indebtedness.

Section 5.22. Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968, except as identified on Schedule 1.01(b).

Section 5.23. Anti-Corruption Laws and Sanctions.

(a) None of Holdings, the Borrower or any Subsidiary nor, to the knowledge of
the Borrower, any director, officer, or employee of Holdings, the Borrower or
any Subsidiary is currently a Sanctioned Person. The Borrower will not, directly
or, to the Borrower’s knowledge, indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities or business of or
with any Sanctioned Person, or in any Sanctioned Country.

(b) Each of Holdings, the Borrower and the Subsidiaries has complied and is
currently in compliance, in all material respects, with applicable Sanctions,
the U.S. Foreign Corrupt Practices Act, as amended from time to time, and all
other applicable anti-bribery and anti-corruption laws.

Section 5.24. Intercreditor Agreements. (a) The Obligations constitute
“First-Lien Indebtedness” and the Secured Parties constitute “Senior Lenders”,
in each case under the Second Lien Notes Intercreditor Agreement and (b) the
Obligations constitute “ABL Secured Obligations” and the Secured Parties
constitute “ABL Secured Parties”, in each case under the First Lien
Intercreditor Agreement.

ARTICLE 6

CONDITIONS PRECEDENT

Section 6.01. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction or waiver (in accordance with Section 11.01), prior
to or concurrently with the making of such extension of credit on the Closing
Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement executed and delivered by each of
the Administrative Agent, the Issuing Lender, the Borrower and the Lenders,
(ii) the Guarantee and Collateral Agreement, executed and delivered by Parent,
Holdings, the Borrower and each Subsidiary Guarantor (iii) the First Lien
Intercreditor Agreement executed and delivered by each of the Administrative
Agent, the Term Loan Agent, Parent, Holdings, the Borrower and each Subsidiary
Guarantor, (iv) an Acknowledgment and

 

68



--------------------------------------------------------------------------------

Consent in the form attached to the Guarantee and Collateral Agreement, executed
and delivered by each Issuer (as defined therein), if any, that is not a Loan
Party and (v) joinder documentation to the Second Lien Notes Intercreditor
Agreement designating the Obligations as “First-Lien Indebtedness” and the
Secured Parties as “Senior Lenders” thereunder reasonably satisfactory to the
Administrative Agent executed by each of the Term Loan Agent, U.S. Bank National
Association, Parent, Holdings, the Borrower and each Subsidiary Guarantor.

(b) Pro Forma Balance Sheet and Income Statements; Financial Statements. The
Lenders shall have received each of the financial statements described in
Section 5.01.

(c) Approvals. The Agents shall have received a certificate, certified by a
Responsible Officer, to the effect that no consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required to be obtained by a Loan Party in connection with
the Transactions, the continuing operations of the Borrower and its Subsidiaries
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices, which have
been obtained or made and are in full force and effect and are attached to such
certificate of such Responsible Officer as an exhibit, (ii) the filings referred
to in Section 5.19 and (iii) those consents, authorizations, filings and
notices, the failure of which to make or obtain would not reasonably be expected
to have a Material Adverse Effect.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for Permitted Liens or discharged on or prior to the Closing
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent.

(e) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses payable hereunder for which detailed invoices have been
presented (including the reasonable fees and expenses of legal counsel for which
detailed invoices including time entries by timekeeper, with timekeeper rates
identified, have been presented), at least one (1) Business Day prior to the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction or organization of such Loan Party
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction or organization.

(g) Legal Opinions. Each of the Lenders shall have received the following
executed legal opinions in substance reasonably satisfactory to the
Administrative Agent:

(i) the legal opinion of Kirkland & Ellis LLP, counsel to Holdings, the Borrower
and their Subsidiaries;

(ii) the legal opinion of Whyte Hirschboeck Dudek S.C., local counsel of
Holdings, the Borrower and certain of its Subsidiaries; and

(iii) the legal opinion of such special and local counsel as may be required by
the Administrative Agent.

 

69



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(h) Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreements, the Term Loan Agent shall have received (1) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (2) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(i) Filings, Registrations and Recordings. To the extent not previously
delivered, each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 7.05.

(k) PATRIOT Act, etc. The Agents shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act that the Administrative Agent shall have requested at least five
(5) Business Days prior to the Closing Date.

(l) Payoff Letter. The Administrative Agent shall have received a copy of a duly
executed payoff letter, in form and substance reasonably satisfactory to the
Administrative Agent with respect of the Existing Credit Facility, together with
(a) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to the Administrative Agent, releasing all Liens (other than Liens
expressly permitted hereunder) upon any of the personal property of Holdings,
the Borrower and its Subsidiaries, (b) cancellations and releases, in form and
substance satisfactory to the Administrative Agent, releasing all Liens (other
than Liens expressly permitted hereunder) upon any of the real property of
Holdings, the Borrower and its Subsidiaries and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent.
Immediately after giving effect to the Transactions and the other transactions
contemplated hereby, Holdings, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness other than (a) Indebtedness outstanding under this
Agreement and (b) Indebtedness permitted under Section 8.02.

(m) Term Loan Facility. The Term Loan Agreement shall have become effective
concurrently with the effectiveness of this Agreement and the Loan Parties shall
have borrowed on the Closing Date not more than $460,000,000 thereunder.

(n) [Reserved].

(o) Revolving Borrowing Base Certificate. The Administrative Agent shall have
received a completed Revolving Borrowing Base Certificate signed by a
Responsible Officer of the Borrower, calculating the Revolving Borrowing Base as
of a date as recent as reasonably practicable, with customary supporting
documentation and supplemental reporting acceptable to the Administrative Agent
in its Permitted Discretion.

 

70



--------------------------------------------------------------------------------

(p) Excess Availability. After giving effect to all Borrowings to be made on the
Closing Date and the issuance of any Letters of Credit on the Closing Date and
the payment of all fees and expenses due hereunder, the Excess Availability,
calculated on the basis of the Revolving Borrowing Base Certificate delivered
pursuant to the preceding Section 6.01(o), shall be greater than or equal to
$35,000,000.

(q) Cash Management. The Loan Parties shall have complied with their obligation
under Section 7.13 (to the extent required to be satisfied as of the Closing
Date).

(r) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit O and signed by a
financial officer of the Borrower certifying the solvency of the Borrower and
its Subsidiaries on a consolidated bases after giving effect to the Transactions
on the Closing Date.

The borrowing hereunder on the Closing Date shall constitute a representation
and warranty by the Borrower as of the Closing Date that the conditions
contained in Section 6.01(m), Section 6.02(b) and Section 6.02(c) have been
satisfied. Without limiting the generality of the provisions of Section 6.01,
for purposes of determining compliance with the conditions specified in Sections
6.01 and 6.02, each Agent and each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to an Agent or such Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 6.02. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction or
waiver (in accordance with Section 11.01) of the following conditions precedent:

(a) Notice. In the case of (i) a Borrowing, the Administrative Agent shall have
received a notice of such Borrowing as required by Section 4.01 and (ii) the
issuance, extension or renewal of a Letter of Credit, the Issuing Lender and the
Administrative Agent shall have received a notice requesting the issuance,
extension or renewal of such Letter of Credit.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date.

(d) Availability. After giving effect to the requested extension of credit, the
Total Extensions of Credit shall not exceed the Line Cap.

(e) Fixed Charge Coverage Ratio Compliance. Solely with respect to the borrowing
of a Loan or the issuance, increase, extension or renewal of a Letter of Credit,
if at the time of such requested extension of credit, Specified Availability is
less than the Available Event Amount, (i) the Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters most recently ended
prior to such Borrowing or issuance shall be at least 1.00:1.00 and (ii) a
Responsible Officer of the Borrower shall have certified as to compliance with
the requirements set forth in clause (e)(i).

 

71



--------------------------------------------------------------------------------

Each borrowing and issuance, increase, extension or renewal of a Letter of
Credit hereunder shall constitute a representation and warranty by the Borrower
as of the date of such extension of credit that the conditions contained in this
Section 6.02 have been satisfied.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other
Obligations is owing to any Lender or Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations and Letters of
Credit that have been cash collateralized on terms and conditions reasonably
satisfactory to the Issuing Lender), the Borrower shall and shall cause each
Restricted Subsidiary to:

Section 7.01. Financial Statements. Furnish to the Administrative Agent for
further delivery to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification or exception arising out of the scope of the audit
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by the Borrower’s
independent certified public accountants or relating to the financial statements
for the fiscal year ending immediately prior to the stated final maturity of any
Indebtedness because of the maturity of such Indebtedness), by Ernst & Young LLP
or other independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes); and

(c) at any time the Borrower has designated any of its Subsidiaries as
Unrestricted Subsidiaries pursuant to Section 7.12, simultaneously with the
delivery of each set of consolidated financial statements referred to in
Sections 7.01(a) and 7.01(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

(d) Any financial statement or other document (to the extent any such financial
statement or document is included in materials otherwise filed with the SEC)
required to be delivered pursuant to this Section 7.01 or Section 7.02 may be
satisfied with respect to such financial statements or other documents by the
delivery of the corresponding financial statements of Parent and its
Subsidiaries or the filing of Borrower’s or Parent’s Form 10-K or 10-Q, as
applicable, with the SEC; provided to the extent such information is in lieu of
information required to be delivered under Section 7.01(a), it shall be

 

72



--------------------------------------------------------------------------------

accompanied by an auditor report that meets the requirements set forth in
Section 7.01(a). All financial statements and other documents required to be
delivered pursuant to this Section 7.01 or Section 7.02 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which Parent or the
Borrower posts such documents, or provide a link thereto, on Parent’s or the
Borrower’s website or (iii) on which such documents are posted on Parent’s
and/or the Borrower’s behalf on an Internet or Intranet website, if any, to
which the Administrative Agent and each Lender has access (whether a commercial
third-party website or a website sponsored by the Administrative Agent),
provided that (A) the Borrower shall, at the request of the Administrative
Agent, continue to deliver copies (which delivery may be by electronic
transmission (including Adobe pdf copy)) of such documents to the Administrative
Agent and (B) the Borrower shall notify (which notification may be by facsimile
or electronic transmission (including Adobe pdf copy)) the Administrative Agent
of the posting of any such documents on any website. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

(e) At any time the Borrower has delivered consolidated financial statements or
other documents of Parent in lieu of the corresponding consolidated financial
statements or other documents of the Borrower (or such consolidated financial
statements or other documents are deemed to have been so delivered in accordance
with Section 7.01(d)), (x) a Responsible Officer of the Borrower shall certify
that such consolidated financial statements or other documents of Parent and
Borrower are not materially different or (y) the Borrower shall simultaneously
with the delivery of such consolidated financial statements or other documents,
provide a reconciliation report describing any material differences between such
financial statements and the corresponding financial information applicable to
the Borrower and its Subsidiaries on a consolidated basis (a “Reconciliation
Report”); provided that for the avoidance of doubt, it is acknowledged that no
Reconciliation Report shall be required to be audited.

All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

Section 7.02. Certificates; Other Information. Furnish to the Administrative
Agent for further delivery to each Lender:

(a) no later than twenty (20) days after the end of each Fiscal Month (so long
as no Event of Default has occurred and is continuing), a completed Revolving
Borrowing Base Certificate calculating and certifying the Revolving Borrowing
Base as of the last day of such month, signed on behalf of the Borrower by one
of its Responsible Officers; provided, however, that during the continuation of
a Cash Dominion Triggering Event, the Borrower will furnish the Revolving
Borrowing Base Certificate (and the other reports and documents required by this
paragraph) as the Administrative Agent may require, but not more often than
within three (3) Business Days after the end of each week and shall calculate
and certify the Revolving Borrowing Base as of the last day of such week;

(b) concurrently with the delivery of any financial statements pursuant to
Sections 7.01(a) and (b), (i) a certificate of a Responsible Officer stating
that such Responsible Officer has obtained no knowledge that any Default or
Event of Default has occurred and is continuing except as specified in such
certificate and (ii) (x) commencing with the fiscal quarter ending June 28,
2014, solely to the extent applicable, a certificate containing (A) the
aggregate amount of Restricted Payments paid pursuant to Section 8.06(g) during
the most recently completed fiscal quarter or year) as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, (B) as of the
last day of such fiscal quarter or year, an Availability Triggering Event is
continuing, all information and calculations necessary for

 

73



--------------------------------------------------------------------------------

determining compliance by the Borrower with Section 8.01 and (C) if applicable,
an update to Schedule 5.15 setting forth the name and jurisdiction of
organization of each newly formed or acquired Subsidiary of the Borrower and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and specifying whether such Subsidiary is a Restricted Subsidiary
or an Unrestricted Subsidiary, and (y) to the extent not previously disclosed to
the Administrative Agent, a listing of any Intellectual Property registered or
applied for registration with the United States Patent and Trademark Office or
the United States Copyright Office that is acquired by any Loan Party since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date);

(c) concurrently with the delivery of the audited consolidated balance sheet of
the Borrower pursuant to Section 7.01(a), a detailed consolidated budget for the
then current fiscal year (including a projected consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of the end of the then current
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the material underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year presented to the board of directors of the Borrower
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions,
believed by the Borrower to be reasonable at the time of delivery, it being
recognized that such Projections are not to be viewed as fact and that actual
results during the periods covered by such Projections may differ from the
projected results set forth therein by a material amount;

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a narrative discussion and analysis (in a management
discussion analysis format) of the financial condition and results of operations
of the Borrower and the Restricted Subsidiaries for such period and for the
period from the beginning of the then current fiscal year to the end of such
period, as compared to the comparable periods of the previous year; provided
that no such delivery shall be required so long as the Borrower delivers to the
Administrative Agent and each Lender its, or Parent’s periodic filing on Form
10-Q or Form 10-K, as the case may be, of the Securities Act of 1934 as filed
with the Securities and Exchange Commission to satisfy its requirement under
Sections 7.01(a) and (b);

(e) as soon as available but in any event within twenty (20) days after the end
of each Fiscal Month, as of the monthly period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;

(i) a schedule detailing the Borrower’s Inventory, in form satisfactory to the
Administrative Agent, (A) by location (showing any Inventory located with a
third party under any consignment, bailee arrangement, or warehouse agreement),
(B) by product type and (C) by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market;

(ii) a worksheet of calculations prepared by the Borrower to determine Eligible
Credit Card Accounts Receivable, Eligible Third Party Insurance Provider
Receivables and Eligible Inventory, such worksheets detailing the exclusions
from Eligible Credit Card Accounts Receivable, Eligible Third Party Insurance
Provider Receivables and Eligible Inventory;

(iii) a reconciliation of the Borrower’s Inventory between (A) the amounts shown
in the Borrower’s general ledger and financial statements and the reports
delivered pursuant to clause (i) above and (B) the amounts and dates shown in
the reports delivered pursuant to clause (i) above and the Revolving Borrowing
Base Certificate delivered pursuant to clause (a) above as of such date; and

 

74



--------------------------------------------------------------------------------

(iv) (a) a detailed aging of the Borrower’s Eligible Third Party Insurance
Provider Accounts Receivable, including all invoices aged by invoice date and
due date (with an explanation of the terms offered) and (b) deposit schedules
with respect to the Borrower’s Eligible Credit Card Account Receivables set
forth for each credit or debit card issuer or processors (including, but not
limited to, Visa, Mastercard, Discover, American Express, Diners Club, JCB,
Interlink, NYCE, Star/Mac, Pulse, Accel, AFF, Shazam, CU244, Maestro, PayPal,
Bill Me Later and other private label credit or debit cards), in each case, in
form satisfactory to the Administrative Agent;

(f) within five Business Days after the same are sent, copies of all other
material financial statements and other material reports not otherwise required
to be furnished hereunder that Holdings or the Borrower sends to the holders of
any class of its debt securities; and

(g) promptly, such additional financial and other information of any Loan Party
as any Lender may from time to time reasonably request (through the
Administrative Agent); provided that none of the Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non financial
trade secrets or non financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement
with a third party that is not an Affiliate or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

Section 7.03. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
tax obligations, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the Restricted Subsidiaries, as the case may be or (b) the failure
to so pay, discharge or otherwise satisfy, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 7.04. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organization existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted herein and except, in the case of clause (ii) above, to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law except to the extent that failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 7.05. Maintenance of Property; Insurance. (a) Keep all material property
useful and necessary, in such Person’s reasonable judgment, in such Person’s
business in good working order and condition, ordinary wear and tear and damage
caused by casualty excepted, (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
(c) use commercially reasonable efforts to cause all such insurance of the Loan
Parties to provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof and
(d) cause all such insurance of the Loan Parties to name the Administrative
Agent as insured party or loss payee, as applicable.

 

75



--------------------------------------------------------------------------------

Section 7.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender (coordinated through
the Administrative Agent) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (other than materials
protected by attorney-client privilege) during regular business hours and upon
reasonable prior notice by the Administrative Agent and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants, so long as the Borrower
is afforded an opportunity to be present at any such discussion with such
accountants. It is understood that, so long as no Event of Default has occurred
and is continuing and subject to Section 7.14, such visits, inspections and
examinations by the Lenders shall be at the expense of the Borrower no more than
one time annually. Notwithstanding anything to the contrary in this Section
7.06, none of the Borrower or any Restricted Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (i) that constitutes non financial trade secrets or non financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement with a third party
that is not an Affiliate or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

Section 7.07. Notices. Promptly give notice to the Administrative Agent (who
shall promptly notify the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding that may exist at any time
between the Borrower or any of the Restricted Subsidiaries and any Governmental
Authority which could reasonably be expected to be adversely determined or
settled and, if adversely determined or settled, could reasonably be expected to
have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of the Restricted
Subsidiaries which could reasonably be expected to be adversely determined or
settled in which the amount involved is $10,000,000 or more and not covered by
insurance;

(d) any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries which relates to any Loan Document;

(e) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan, a failure to make
any required contribution to a Single Employer Plan or a Multiemployer Plan, the
creation of any Lien in favor of the PBGC or a Single Employer Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
and

(f) any development or event that has had a Material Adverse Effect.

Each notice pursuant to this Section 7.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

76



--------------------------------------------------------------------------------

Section 7.08. Environmental Laws. Except as could not reasonably be expected to
have a Material Adverse Effect: (a) comply with, and ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and ensure that all tenants and subtenants
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required to comply with Environmental
Laws and promptly comply with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

Section 7.09. Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by the Borrower or any of the Subsidiary
Guarantors (other than (v) Excluded Assets (as defined in the Guarantee and
Collateral Agreement), (w) any property described in paragraph (b), (c) or (d)
below, (x) any property subject to a Lien expressly permitted by Section
8.03(g), (y) property acquired by any Excluded Subsidiary and (z) any property
of the type excluded from the Security Documents) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property to the extent required under the Guarantee and Collateral Agreement and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest in
such property to the extent required under the Guarantee and Collateral
Agreement (subject to Permitted Liens), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law.

(b) Subject to the First Lien Intercreditor Agreement, with respect to any fee
interest in any real property having a value (together with improvements
thereof) of at least $3,000,000 acquired after the Closing Date by the Borrower
or any of the Subsidiary Guarantors (other than (x) real property subject to a
Lien permitted by Section 8.03(g) and (y) real property acquired by any Excluded
Subsidiary), but excluding any Excluded Assets, promptly (i) execute and deliver
a Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property subject to Permitted Liens, (ii) if
requested by the Administrative Agent, provide the Secured Parties with
(x) title and extended coverage insurance covering such real property and
insuring such Mortgage as a lien on the related Mortgaged Property, subject to
Liens permitted pursuant to Section 8.03, in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) in form and substance
reasonably acceptable to the Administrative Agent and the Administrative Agent
shall have received evidence reasonably satisfactory to it that all premiums in
respect of such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid as well as a current ALTA survey thereof,
together with a surveyor’s certificate reasonably acceptable to the
Administrative Agent and the title insurance company and (y) any consents,
affidavits, indemnities, environmental assessments or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such mortgage or deed of trust, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, (iv) comply with the National Flood Insurance Reform Act
of 1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System), and provide the following documents:
(A) a completed standard “life-of-loan” flood hazard determination form, (B) if
the improvement(s) to the improved Mortgaged Property is located in a special
flood hazard area, a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available

 

77



--------------------------------------------------------------------------------

because the community does not participate in the NFIP, (C) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (D) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent, (v) to the extent required
by Financial Institutions Reform, Recovery, and Enforcement Act of 1989
(“FIRREA”), Pub.L. 101-73, 103 Stat. 183, enacted August 9, 1989, or any other
applicable law, provide an appraisal, and (vi) deliver such other documents as
reasonably requested by the Administrative Agent.

(c) Subject to the First Lien Intercreditor Agreement, with respect to any new
Restricted Subsidiary (other than an Excluded Subsidiary) created or acquired
after the Closing Date by the Borrower or any of the Restricted Subsidiaries
(which, for the purposes of this paragraph (c), shall include any existing
Restricted Subsidiary that ceases to be an Excluded Subsidiary and/or an
Unrestricted Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (subject to Permitted Liens) in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of the Subsidiary Guarantors,
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Restricted
Subsidiary, as the case may be, (iii) cause such new Restricted Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and each
Intercreditor Agreement, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected security interest (subject to Permitted Liens) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Restricted Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of Exhibit
I, with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that nothing contained in this Section 7.09(c) shall require a
new Restricted Subsidiary to grant any Liens on any Excluded Assets.

(d) Subject to the First Lien Intercreditor Agreement, with respect to any new
“first-tier” Foreign Subsidiary created or acquired after the Closing Date by
the Borrower or any of the Subsidiary Guarantors, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest (subject to Permitted Liens and the First Lien
Intercreditor Agreement) in the Capital Stock of such new Subsidiary that is
owned by the Borrower or any of the Restricted Subsidiaries (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary Guarantor, as the case may
be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that nothing contained in
this Section 7.09 shall require a pledge of any Capital Stock constituting
Excluded Assets.

 

78



--------------------------------------------------------------------------------

(e) Without limiting the foregoing, the Borrower shall not permit any of its
Affiliates to be an obligor under any Indebtedness in respect of the Term Loan
Agreement, the Second Lien Notes, any Credit Agreement Refinancing Indebtedness
or any Permitted Incremental Equivalent Debt unless such Affiliate also
guaranties the Obligations hereunder.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, so long as the Term Loan Agreement, any Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Debt are outstanding, the
further assurances required to be taken in this Section 7.09 with respect to the
Administrative Agent’s security interest in any Term Loan Priority Collateral
(including (A) the Capital Stock in or of a Subsidiary of a Loan Party, and
(B) Mortgages with respect to any real property owned in fee of a Loan Party,
shall be subject to the terms of the First Lien Intercreditor Agreement (or
other applicable intercreditor agreement, as the case may be) and required only
to the extent provided under the Term Loan Agreement, the Second Lien Notes, any
Credit Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Debt or Ratio Debt, as applicable, including the form and substance of any
documentation related to or required to evidence the Administrative Agent’s
security interest and the timing of delivery with respect thereto.

Section 7.10. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of the
Security Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by any Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from any Loan Party for such governmental consent, approval,
recording, qualification or authorization.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, so long as the Term Loan Agreement, any Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Debt are outstanding, the
further assurances required to be taken in this Section 7.10 with respect to the
Administrative Agent’s security interest in any Term Loan Priority Collateral
(including (A) the Capital Stock in or of a Subsidiary of a Loan Party, and
(B) Mortgages with respect to any real property owned in fee of a Loan Party,
shall be subject to the terms of the First Lien Intercreditor Agreement (or
other applicable intercreditor agreement, as the case may be) and required only
to the extent provided under the Term Loan Agreement, the Second Lien Notes, any
Credit Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Debt or Ratio Debt, as applicable, including the form and substance of any
documentation related to or required to evidence the Administrative Agent’s
security interest and the timing of delivery with respect thereto.

Section 7.11. Mortgages, etc. Subject to the terms of the First Lien
Intercreditor Agreement, on or within 90 days of the Closing Date (or such
longer period as the Term Loan Agent may agree in its reasonable discretion) and
notwithstanding Section 7.09(b), the following shall be delivered to the
Administrative Agent with respect to each real property currently owned by the
Loan Parties in fee set forth on Schedule 1.01(b), in each case, to the extent
subject to a mortgage in favor of the Term Loan Agent:

 

79



--------------------------------------------------------------------------------

(a) a Mortgage duly executed and delivered in favor of the Administrative Agent,
for the benefit of the Secured Parties;

(b) title and extended coverage insurance covering such real property insuring
such Mortgage as a first lien on the related Mortgaged Property, subject to
Permitted Liens;

(c) (i) a current ALTA survey of the Mortgaged Property, together with a
surveyor’s certificate reasonably acceptable to the Administrative Agent and the
title insurance company or (ii) Existing Surveys and “no-change” affidavits
relating to the Mortgaged Properties affirming that no material change has
occurred regarding each Mortgaged Property as compared to the Existing Surveys,
and reasonably acceptable to the title insurance company to remove the survey
exception from the title insurance for each Mortgaged Property;

(d) (i) if the improvement(s) to the improved Mortgaged Property is located in a
special flood hazard area, a Borrower Notice and (if applicable) notification to
the Borrower that flood insurance coverage under the NFIP is not available
because the community does not participate in the NFIP, (ii) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (iii) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent;

(e) a copy of all recorded documents referred to, or listed as exceptions to
title in, the title policy or policies referred to in clause (c) above; and

(f) such customary legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that any corresponding legal
opinion delivered to the Term Loan Agent and the counsel providing such opinion
shall be deemed satisfactory.

For the avoidance of doubt, no mortgages shall be required with respect to any
leasehold interests in real property.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, so long as the Term Loan Agreement, any Credit Agreement Refinancing
Indebtedness, or any Permitted Incremental Equivalent Debt are outstanding, the
further assurances required to be taken in this Section 7.11 with respect to the
Administrative Agent’s security interest in any Term Loan Priority Collateral
(including Mortgages with respect to any real property owned in fee of a Loan
Party, shall be subject to the terms of the First Lien Intercreditor Agreement
(or other applicable intercreditor agreement, as the case may be) and required
only to the extent required under the Term Loan Agreement, the Second Lien
Notes, any Credit Agreement Refinancing Indebtedness, any Permitted Incremental
Equivalent Debt or Ratio Debt, as applicable, including the form and substance
of any documentation related to or required to evidence the Administrative
Agent’s security interest and the timing of delivery with respect thereto.

Section 7.12. Designation of Subsidiaries. The Borrower may at any time
designate, by written notice to the Administrative Agent, any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, (b) the Borrower and the
Restricted Subsidiaries shall be in compliance on a pro forma basis with the
Payment Conditions immediately before and after giving effect thereto, (c) the
Borrower may not be designated as an Unrestricted Subsidiary, (d) no

 

80



--------------------------------------------------------------------------------

Subsidiary may be designated as or continue as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purposes of the Term Loan Agreement, the
Second Lien Notes Documents, any Permitted Incremental Equivalent Debt or any
Credit Agreement Refinancing Indebtedness. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Subsidiary’s (as applicable) investment therein. No
Unrestricted Subsidiary shall at any time own any Capital Stock or Indebtedness
of, or own or hold any Lien on, any property of the Borrower or any Restricted
Subsidiary and no Unrestricted Subsidiary shall incur any Indebtedness pursuant
to which any lender has recourse to any assets of the Borrower or any Restricted
Subsidiary (other than Capital Stock of such Unrestricted Subsidiary). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time. No Unrestricted
Subsidiary, once designated as a Restricted Subsidiary, may thereafter be
redesignated as an Unrestricted Subsidiary.

Section 7.13. Cash Management. (a) On or prior to the Closing Date, the Borrower
shall have provided to the Administrative Agent a list of all DDAs that are
maintained by the Loan Parties as of the Closing Date, which schedule shall
include, with respect to each depository (i) the name and address of such
depository, (ii) the account number(s) maintained with such depository and
(iii) a contact person at such depository.

(b) On or prior to the Closing Date, the Borrower shall have provided to the
Administrative Agent a list describing all arrangements to which any Loan Party
is a party with respect to the payment to such Loan Party of the proceeds of all
credit card charges for sales by such Loan Party as of the Closing Date.

(c) On or prior to the Closing Date, the Borrower shall have provided to the
Administrative Agent a list describing all payors of the third party insurance
provider accounts from which a Loan Party receives payments of Eligible Third
Party Insurance Provider Account Receivables as of the Closing Date.

(d) Within ten (10) Business Days after the Closing Date (or such longer time as
the Administrative Agent may agree in writing in its Permitted Discretion), each
Loan Party shall:

(i) deliver to the Administrative Agent notifications, substantially in the form
of Exhibit L (each, a “Credit Card Notification”), which have been executed on
behalf of such Loan Party and addressed to such Loan Party’s credit card
clearinghouses and processors to the extent included in the Revolving Borrowing
Base; and

(ii) deliver to the Administrative Agent notifications, substantially in the
form of Exhibit M (each, an “Insurance Provider Notification”), which have been
executed on behalf of such Loan Party and addressed to such Loan Party’s payors
of third party insurance providers accounts to the extent included in the
Revolving Borrowing Base.

(e) At the request of the Administrative Agent, each Loan Party shall deliver to
the Administrative Agent notifications, substantially in the form of Exhibit N
(each, a “DDA Notification”), which have been executed on behalf of each Loan
Party to each depository institution with which any DDA is maintained.

(f) The Loan Parties shall enter into an Account Control Agreement with the
banks with which such Loan Party maintains DDAs and securities accounts (other
than with respect to any Excluded Accounts) (collectively, the “Controlled
Accounts”). In addition, the Loan Parties shall cause the ACH or wire transfer
on each Business Day of all available cash receipts (other than receipts on
deposit in an

 

81



--------------------------------------------------------------------------------

Excluded Account or Disbursement Account) (the “Cash Receipts”) to be
transferred to a concentration account maintained by the Borrower at JPMorgan
Chase Bank, N.A. subject to an Account Control Agreement (the “Primary
Concentration Account”) from:

(i) the sale or other Disposition of, or Recovery Event with respect to, ABL
Priority Collateral;

(ii) all proceeds of collections of Accounts constituting ABL Priority
Collateral;

(iii) the then contents of each Controlled Account; and

(iv) the proceeds of all credit card charges constituting ABL Priority
Collateral.

(g) During the continuation of a Cash Dominion Triggering Event, the Borrower
shall accurately report to the Administrative Agent all amounts deposited in the
Controlled Accounts (other than the Disbursement Accounts) to ensure the proper
transfer of funds as set forth above. If, at any time any cash or cash
equivalents owned by any Loan Party that constitutes ABL Priority Collateral are
deposited to any DDA or securities account, or held or invested in any manner,
other than in a Controlled Account that is subject to an Account Control
Agreement (or an Excluded Account), the Administrative Agent may require the
applicable Loan Party to close such account and have all funds therein
transferred to a Controlled Account, and all future deposits made to a
Controlled Account which is subject to an Account Control Agreement (other than
with respect to cash on deposit in an Excluded Account or Disbursement Account).

(h) The Loan Parties may close DDAs or Controlled Accounts and/or open new DDAs
or Controlled Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate Account Control Agreements consistent with
the provisions of this Section 7.13 and otherwise reasonably satisfactory to the
Administrative Agent. Unless consented to in writing by the Administrative Agent
(such consent not to be unreasonably withheld or delayed), the Loan Parties
shall not (x) enter into any agreements with credit card processors other than
the ones expressly contemplated herein unless, within ten (10) Business Days
thereafter, a Credit Card Notification is executed and delivered to the
Administrative Agent or (y) include any third party insurance provider accounts
receivable in the Revolving Borrowing Base unless, within ten (10) Business Days
after including such third party insurance provider accounts receivable in the
Revolving Borrowing Base, an Insurance Provider Notification is executed and
delivered to the Administrative Agent.

(i) The Loan Parties may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Loan Parties for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(j) During the continuation of a Cash Dominion Triggering Event, (i) the Primary
Concentration Account shall be under the sole dominion and control of the
Administrative Agent and (ii) each Loan Party hereby acknowledges and agrees
that (A) such Loan Party shall not, without the consent of the Administrative
Agent, make withdrawals from the Primary Concentration Account, (B) the funds on
deposit in the Primary Concentration Account shall at all times continue to be
collateral security for all of the Obligations and (C) the funds on deposit in
the Primary Concentration Account shall be applied as provided in Section
4.03(b) of this Agreement. In the event that, notwithstanding the provisions of
this Section 7.13 any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections of ABL Priority Collateral during the
continuation of a Cash Dominion Triggering Event, such proceeds and collections
shall be held in trust by such Loan Party for the Administrative Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Primary Concentration Account or dealt
with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.

 

82



--------------------------------------------------------------------------------

(k) Any amounts received in the Primary Concentration Account during the
continuation of a Cash Dominion Triggering Event, at any time when all of the
Obligations (other than contingent indemnification obligations not then due and
owing) have been and remain fully repaid shall be remitted to the Borrower, if
and as the Borrower may request.

(l) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Primary Concentration
Account on the Business Day on which deposited;

(ii) Funds paid to the Administrative Agent other than by deposit to the Primary
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds; and

(iii) If notice of a deposit to a Primary Concentration Account or payment is
not available to the Administrative Agent until after 4:00 p.m., Chicago time,
on a Business Day, such deposit or payment shall be deemed to have been made at
8:00 a.m., Chicago time, on the then next Business Day.

(m) Promptly following the written request from any Lender, the Administrative
Agent shall furnish to such Lender a copy of the lists delivered to the
Administrative Agent pursuant to clauses (a), (b) or (c) above.

Section 7.14. Collateral Monitoring and Review. Each Loan Party will, at any
time upon the reasonable request of the Agent, permit the Agent or professionals
(including, without limitation, internal and third party consultants,
accountants and appraisers) retained by the Agent or its professionals to
conduct customary evaluations and appraisals of the assets included in the
Revolving Borrowing Base, and pay the reasonable fees and out-of-pocket expenses
in connection therewith; provided that so long as no Specified Event of Default
shall have occurred and be continuing (during which time there shall be no limit
on the number of such examinations and appraisals), field examinations,
Inventory appraisals and Script appraisals shall, in each case, be conducted no
more frequently than once per calendar year; provided further in the event that
at any time during any calendar year Specified Availability is less than the
greater of (x) 15% of the Line Cap and (y) $33,000,000 for five (5) consecutive
Business Days, such field examinations and appraisals may, in each case, be
conducted twice during such calendar year. In connection with any collateral
monitoring or review and appraisal relating to the computation of the Revolving
Borrowing Base, the Borrower shall make such adjustments to the Revolving
Borrowing Base as the Administrative Agent shall reasonably require based upon
the terms of this Agreement and results of such collateral monitoring, review,
field examination or appraisal.

Section 7.15. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in Section 5.16.

 

83



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other
Obligations are owing to any Lender or Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations and Letters of
Credit that have been cash collateralized on terms and conditions reasonably
satisfactory to the Issuing Lender), the Borrower shall not, and shall not cause
or permit any of the Restricted Subsidiaries or Holdings (with respect to
Section 8.16 only) to, directly or indirectly:

Section 8.01. Consolidated Fixed Charge Coverage Ratio. Upon the occurrence and
during the continuance of an Availability Triggering Event, permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any period of
four consecutive fiscal quarters of the Borrower ending during such Availability
Triggering Event to be less than 1.00:1.00.

Section 8.02. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Borrower or any Subsidiary Guarantor owing to the
Borrower or any Subsidiary, (ii) any Subsidiary that is not a Guarantor owing to
any other Subsidiary that is not a Guarantor and (iii) subject to Section 8.08,
any Subsidiary that is not a Guarantor owing to the Borrower or any Subsidiary
Guarantor;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of the Restricted Subsidiaries of (i) obligations of the
Borrower, any Subsidiary Guarantor and, subject to Section 8.08, of any
Subsidiary that is not a Guarantor or (ii) Indebtedness of any Investee Store
permitted by clause (j) of Section 8.08; provided that no Subsidiary that is not
a Guarantor shall guarantee any Indebtedness in respect of the Term Loan
Facility, the Second Lien Notes, any Credit Agreement Refinancing Indebtedness
or any Permitted Incremental Equivalent Debt unless such Subsidiary becomes a
Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.02 and
any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.03(g) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

(f) Indebtedness (including guarantees) of the Loan Parties in respect of the
Second Lien Notes in an aggregate principal amount of up to $200,000,000 at any
time outstanding, plus any accrued but unpaid interest thereon and any interest
paid in kind or capitalized and any Permitted Refinancing thereof;

(g) obligations under or in respect of Hedge Agreements and guarantees thereof,
so long as such agreements are not entered into for speculative purposes;

(h) (x) Indebtedness of the Borrower or any of the Restricted Subsidiaries in
the form of one or more series of notes or term loans (“Ratio Debt”); provided
that (i) at the time of incurrence thereof, no Specified Event of Default shall
have occurred and be continuing, except to the extent such Indebtedness

 

84



--------------------------------------------------------------------------------

is incurred in connection with a Limited Condition Acquisition (in, which case,
this clause (i) shall not apply), (ii) such Indebtedness (x) shall have a
maturity date not earlier than the then Latest Maturity Date and (y) shall not
have a Weighted Average Life to Maturity shorter than the remaining term of the
Revolving Facility, (iii) (A) if such Indebtedness constitutes Consolidated
Senior Secured Debt, the Consolidated Senior Secured Leverage Ratio of the
Borrower does not exceed 3.25:1.00 and (B) otherwise, the Consolidated Leverage
Ratio of the Borrower does not exceed 5.00:1.00, in each case calculated on a
pro forma basis for a period of four consecutive fiscal quarters ending on the
last day of the fiscal quarter for which financial statements are available
immediately preceding the fiscal quarter in which such Indebtedness is incurred
and (iv) the aggregate principal amount of such Indebtedness incurred by
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
$50,000,000 at any one time outstanding and (y) any Permitted Refinancing
thereof;

(i) (x) Indebtedness of a Person which becomes a Restricted Subsidiary after the
Closing Date pursuant to an Acquisition permitted under Section 8.08 and
(y) Indebtedness of a Person otherwise assumed in connection with an Acquisition
or an asset acquired after the Closing Date; provided that any such Indebtedness
was in existence at the time of, and not incurred or created in connection with
or in anticipation of, the relevant Acquisition; provided further that the
aggregate principal amount of all such Indebtedness incurred or assumed pursuant
to this clause (i) shall not exceed $50,000,000 at any one time outstanding;

(j) Indebtedness resulting from the issuance of performance, surety, statutory
or appeal bonds in the ordinary course of business; provided that no such bond
or similar obligation is provided to secure the repayment of other Indebtedness;

(k) Indebtedness of the Borrower consisting of (x) repurchase obligations with
respect to Capital Stock of Parent issued to directors, consultants, managers,
officers and employees of Holdings, the Borrower and the Restricted Subsidiaries
arising upon the death, disability or termination of employment of such
director, consultant, manager, officer or employee to the extent such repurchase
is permitted under Section 8.06 and (y) promissory notes issued by the Borrower
to directors, consultants, managers, officers and employees (or their spouses or
estates) of Holdings, the Borrower and the Restricted Subsidiaries to purchase
or redeem Capital Stock of Parent issued to such director, consultant, manager,
officer or employee to the extent such purchase or redemption is permitted under
Section 8.06;

(l) Indebtedness of the Borrower or any of the Restricted Subsidiaries resulting
from agreements providing for indemnification, adjustment of purchase price or
similar obligations in connection with dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries permitted under Section
8.05;

(m) Indebtedness in the form of obligations of the Borrower or any of the
Restricted Subsidiaries under indemnification, incentive, non-compete, deferred
compensation or other similar arrangements in connection with an Acquisition or
an Investment permitted under Section 8.08;

(n) Indebtedness of Holdings to the Borrower incurred in lieu of the Borrower
making a Restricted Payment pursuant to Section 8.06(b) or (c), in an aggregate
amount not to exceed the amount of cash dividends that the Borrower would be
permitted to make pursuant to Sections 8.06(b) and (c) if no such Indebtedness
was incurred;

(o) additional Indebtedness of the Borrower or any of the Restricted
Subsidiaries in an aggregate principal amount for all such Indebtedness not to
exceed $75,000,000 at any one time outstanding;

 

85



--------------------------------------------------------------------------------

(p) Indebtedness of the Borrower that is incurred to finance an Acquisition and
that is owed to the seller pursuant to such Acquisition; provided that (i) such
Indebtedness and any guarantee in respect thereof is subordinated to the Loans
and any guarantee thereof on terms and conditions satisfactory to the
Administrative Agent, (ii) no portion of the principal of such Indebtedness
shall be due and payable prior to six months after the then Latest Maturity Date
and (iii) the aggregate amount of Indebtedness incurred pursuant to this Section
8.02(p) shall not exceed $15,000,000 at any one time outstanding;

(q) [Reserved];

(r) Indebtedness (including guarantees) of the Loan Parties under the Term Loan
Agreement in an aggregate principal amount not exceeding the sum of
(x) $500,000,000, plus (y) additional amounts so long as, in the case of this
clause (y), (I) (A) if such Indebtedness constitutes Consolidated Senior Secured
Debt, the Consolidated Senior Secured Leverage Ratio of the Borrower does not
exceed 3.25:1.00 and (B) otherwise, the Consolidated Leverage Ratio of the
Borrower does not exceed 5.00:1.00, in each case calculated on a pro forma basis
for a period of four consecutive fiscal quarters ending on the last day of the
fiscal quarter for which financial statements are available immediately
preceding the fiscal quarter in which such Indebtedness is incurred (and, in
each case, assuming for purposes of any such calculation that any commitments in
respect of any of the foregoing are fully drawn) and (II) such Indebtedness
shall not mature earlier than Latest Maturity Date and shall not have a Weighted
Average Life to Maturity that is shorter than the remaining term of the
Revolving Facility, plus (z) any accrued but unpaid interest thereon, and any
Permitted Refinancing thereof (including any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt and Permitted
Unsecured Refinancing Debt and any further Permitted Refinancing);

(s) (i) Permitted Incremental Equivalent Debt; provided that (A) (x) if such
Indebtedness constitutes Consolidated Senior Secured Debt, the Consolidated
Senior Secured Leverage Ratio of the Borrower does not exceed 3.25:1.00 and
(y) otherwise, the Consolidated Leverage Ratio of the Borrower does not exceed
5.00:1.00, in each case calculated on a pro forma basis for a period of four
consecutive fiscal quarters ending on the last day of the fiscal quarter for
which financial statements are available immediately preceding the fiscal
quarter in which such Indebtedness is incurred (and, in each case, assuming for
purposes of any such calculation that any commitments in respect of any of the
foregoing are fully drawn) and (B) if such Indebtedness is permitted to be
secured, such Indebtedness shall not be secured by any property or assets of
Holdings, the Borrower or any Subsidiary other than the Collateral, (C) in the
case of any term loans, such Indebtedness (x) shall have a maturity date not
earlier than the then Latest Maturity Date and (y) shall not have a Weighted
Average Life to Maturity that is shorter than the remaining term of the
Revolving Facility, (D) in the case of notes, the terms of such notes shall not
provide for any scheduled repayment, maturity, mandatory redemption, sinking
fund obligation or other payment of principal prior to the then Latest Maturity
Date, other than customary offers to purchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights upon an
event of default (or, in the case of any bridge financing, subject to
prepayments from the issuance of equity or other indebtedness permitted
hereunder customary for bridge financings) and (E) such Indebtedness shall not
be guaranteed by any Affiliate of the Borrower other than any of the Loan
Parties, and (ii) any Permitted Refinancing thereof;

(t) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(u) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business and other than in respect of Indebtedness for borrowed money,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims;

 

86



--------------------------------------------------------------------------------

(v) Indebtedness of Foreign Subsidiaries for working capital purposes, or to
maintain equity capital or any other financial statement condition or liquidity;

(w) [Reserved].

(x) Indebtedness incurred in the ordinary course of business in respect of any
agreement or arrangement with a bank or other financial institution to provide
cash management services, including treasury, controlled disbursement services,
depository, overdraft and related liabilities, foreign exchange facilities,
credit card processing, purchasing card processing, credit or debit card,
purchase card, ACH transactions, electronic funds transfer and other cash
management services or arrangements, or any automated clearing house transfers
of funds services;

(y) additional unsecured Indebtedness so long as (i) the Payment Conditions are
satisfied immediately before after giving effect to the incurred thereof and
(ii) the maturity date and Weighted Average Life to Maturity of such
Indebtedness is at least six months longer than the remaining term of the
Revolving Facility at the time of incurrence of such Indebtedness; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) of this Section 8.02.

For purposes of determining compliance with this Section 8.02, if certain
Indebtedness would be permitted under any provision of this Section 8.02 but for
a dollar threshold limiting such Indebtedness, the Borrower may allocate the
value of such Indebtedness to more than one clause of this Section 8.02 for such
Indebtedness to be permitted hereunder; provided that all Indebtedness under the
Loan Documents will be deemed to have been incurred in reliance only on Section
8.02(a), all Indebtedness in respect of the Second Lien Notes outstanding on the
date hereof will be deemed to have been incurred in reliance only on Section
8.02(f), all Indebtedness in respect of the Term Loan Agreement will be deemed
to have been incurred in reliance only on Section 8.02(r), all Indebtedness in
respect of Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt will be deemed to have
been incurred in reliance only on Section 8.02(q) and all Indebtedness in
respect of Permitted Incremental Equivalent Debt will be deemed to have been
incurred in reliance only on Section 8.02(s).

Notwithstanding anything to the contrary herein, for purposes of this Section
8.02, any Indebtedness incurred pursuant to clause (h), (r), (s) or (y) of this
Section 8.02 shall, in each case be deemed to be incurred as of the initial date
that the commitments in respect thereof may be drawn, whether or not fully drawn
on such date; and any subsequent borrowing, or re-borrowing, as the case may be,
in respect of such commitments shall permitted hereunder and deemed not to be an
incurrence of additional Indebtedness.

Section 8.03. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not more
than thirty (30) days overdue or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or any Restricted Subsidiaries, as
the case may be, in conformity with GAAP;

 

87



--------------------------------------------------------------------------------

(b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
secure obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and pledges securing liability
to insurance carriers under insurance or self-insurance arrangements in respect
of deductibles, in each case incurred in the ordinary course of business;

(d) deposits to secure the performance of bids, tenders, trade contracts (other
than for Funded Debt), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

(e) (i) minor survey exceptions, easements, rights-of-way, conditions,
restrictions and other similar encumbrances (which, for the avoidance of doubt,
includes covenants running with the land), that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of the Restricted Subsidiaries,
(ii) land use, building codes and similar laws, (iii) any other exception listed
on the Existing Title Policies or disclosed on the Existing Surveys and
(iv) with respect to property hereafter acquired, exceptions listed on title
policies;

(f) Liens in existence on the date hereof listed on Schedule 8.03; provided that
no such Lien is spread to cover any additional property after the Closing Date
and that the amount of Indebtedness secured thereby is not increased (other than
with respect to accrued interest, premiums, fees and expenses);

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 8.02(e) to finance the acquisition, construction,
repair or improvement of real property, fixed or capital assets; provided that
(i) such Liens shall be created within 180 days of such acquisition,
construction, repair or improvement of such real property, fixed or capital
assets, as applicable, (ii) such Liens do not at any time encumber any Property
other than the Property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

(h) Liens (i) created pursuant to the Security Documents or (ii) granted in
favor of the Issuing Lender to cash collateralize Letters of Credit and related
obligations as contemplated hereunder;

(i) any interest or title of a lessor, sublessor, licensor or licensee under any
lease (other than a capital lease) or license entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business;

(j) Liens not otherwise permitted by this Section 8.03 so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to the
Borrower and all Restricted Subsidiaries) does not exceed $50,000,000 at any one
time;

(k) Liens on any assets acquired after the Closing Date securing Indebtedness
permitted under Section 8.02(i); provided that (x) such Liens were not incurred
or created in connection with or in anticipation of the acquisition thereof,
(y) such Liens do not cover or encumber any assets of the Borrower or the
Restricted Subsidiaries (other than the assets being acquired) and are not
amended to cover any such assets and (z) the amount of Indebtedness or other
obligations secured thereby are not increased;

 

88



--------------------------------------------------------------------------------

(l) Liens arising out of judgments or awards in respect of the Borrower or any
of the Restricted Subsidiaries not constituting an Event of Default under
Section 9.01(h);

(m) contractual or statutory Liens of suppliers on goods provided by the
relevant suppliers imposed by law or pursuant to customary reservations or
retentions of title arising in the ordinary course of business;

(n) rights of setoff of a customary nature or bankers’ liens upon deposits of
cash in favor of banks or other depository institutions incurred in the ordinary
course of business;

(o) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in the
ordinary course of business by the Borrower and the Restricted Subsidiaries;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens securing reimbursement obligations in respect of commercial letters of
credit or bankers’ acceptances related to drawings thereunder; provided that
such Liens attach only to the documents, the goods covered thereby and the
proceeds thereof;

(r) Liens on the Collateral (or a portion thereof) securing obligations under
the Second Lien Notes Documents and any Permitted Refinancing thereof; provided
that such Liens are at all times subordinated to the Liens securing the
Obligations in accordance with, and are otherwise subject to, the terms of the
Second Lien Notes Intercreditor Agreement;

(s) Liens on the Collateral (or a portion thereof) securing obligations under
the Term Loan Documents and any Permitted Refinancing thereof or securing
obligations under or in respect of Hedge Agreements; provided that (x) such
Liens on Term Priority Collateral may rank prior to the Liens on such Term
Priority Collateral securing the Obligations and (y) such Liens on ABL Priority
Collateral shall rank junior to the Liens on such ABL Priority Collateral
securing the Obligations, in each case pursuant to the First Lien Intercreditor
Agreement;

(t) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt, Permitted First Priority
Incremental Equivalent Debt and Permitted Second Priority Incremental Equivalent
Debt and (ii) any Permitted Refinancing thereof; provided in each case that
(x) such Liens on Term Priority Collateral may rank prior to the Liens on such
Term Priority Collateral securing the Obligations and (y) such Liens on ABL
Priority Collateral shall rank junior to the Liens on such ABL Priority
Collateral securing the Obligations, in each case subject to an Intercreditor
Agreement to which the Administrative Agent is a party;

(u) Liens securing Ratio Debt; provided that unless such Ratio Debt is incurred
by Restricted Subsidiaries that are not Subsidiary Guarantors, (x) such Liens on
Term Priority Collateral may rank prior to the Liens on such Term Priority
Collateral securing the Obligations and (y) such Liens on ABL Priority
Collateral shall rank junior to the Liens on such ABL Priority Collateral
securing the Obligations, in each case subject to an Intercreditor Agreement to
which the Administrative Agent is a party;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

89



--------------------------------------------------------------------------------

(w) Liens on specific items of inventory or other goods and the proceeds thereof
securing a Person’s obligations in respect of documentary letters of credit or
banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(x) Liens on property of any Foreign Subsidiary securing Indebtedness and/or
Hedge Agreements of such Foreign Subsidiary permitted under Section 8.02; and

(y) Liens incurred in the ordinary course of business securing obligations owed
to any bank or financial institution in respect of any agreement or arrangement
to provide cash management services, including treasury, controlled disbursement
services, depository, overdraft and related liabilities, foreign exchange
facilities, credit card processing, purchasing card processing, credit or debit
card, purchase card, ACH transactions, electronic funds transfer and other cash
management services or arrangements, or any automated clearing house transfers
of funds services.

Section 8.04. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of (in one transaction or in a series of
transactions) all or substantially all of its property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that a
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 8.08, with or into any Foreign Subsidiary;

(b) any Restricted Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
or, subject to Section 8.08, any Foreign Subsidiary; and

(c) (i) any Disposition by the Borrower or a Restricted Subsidiary permitted
under Section 8.05 (other than Section 8.05(c)) or (ii) any merger,
consolidation or amalgamation to effect any Investment permitted under Section
8.08 shall be permitted.

Section 8.05. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of damaged, obsolete, worn out or surplus property in the
ordinary course of business;

(b) the Disposition of inventory and equipment held for sale in the ordinary
course of business;

(c) Dispositions permitted by Section 8.04(b);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock; provided
that, after giving effect to such sale or issuance, any Investment by the
Borrower and its Restricted Subsidiaries in such Restricted Subsidiary is then
permitted pursuant to Section 8.08;

(e) leases, subleases and licenses of customer-operated stores in the ordinary
course of business consistent with past practice;

(f) the Disposition, after the Closing Date, of other property having a fair
market value not to exceed $50,000,000 in the aggregate for any fiscal year of
the Borrower;

 

90



--------------------------------------------------------------------------------

(g) the sale of Investments permitted pursuant to Section 8.08(b) and
Dispositions to effect Investments permitted pursuant to Section 8.08(g);

(h) any Recovery Event; provided that the requirements of Section 4.03(d) are
complied with in connection therewith;

(i) sales or discounts of receivables in the ordinary course of business in
connection with the compromise or collection thereof; provided that such
accounts receivable were not included in the Revolving Borrowing Base
Certificate most recently delivered or, if so included, the exclusion of such
accounts receivable from the Revolving Borrowing Base (after giving effect to
any concurrent prepayment of the Loans) would not cause the Total Extensions of
Credit to exceed the Line Cap;

(j) cancellation of any Indebtedness constituting an Investment in a Loan Party
(other than Holdings or Parent) permitted pursuant to Section 8.08 if Capital
Stock of such Loan Party is issued in substitution therefor or repayment
thereof;

(k) any other Disposition after the Closing Date; provided that (w) such
Disposition is for consideration at least 75% of which is cash and Cash
Equivalents (it being agreed that up to $15,000,000 in the aggregate of
consideration for Dispositions effected in reliance on this clause (k) that is
not cash or Cash Equivalents may be deemed by the Borrower to be cash and Cash
Equivalents for purposes of this clause (w)), (x) such consideration is at least
equal to the fair market value of the property being Disposed, (y) at the time
of such Disposition, no Event of Default shall be continuing and (z) any Net
Cash Proceeds of such Disposition shall be applied pursuant to Section 4.03(d);

(l) Dispositions of any Investments made pursuant to Section 8.08(m) or (o); and

(m) so long as the Term Loan Agreement is in effect, the Disposition of Term
Priority Collateral.

For the avoidance of doubt, if a Disposition would be permitted under any
provision of this Section 8.05 but for a dollar threshold limiting such
Disposition, the Borrower may allocate the value of such Disposition to more
than one clause of this Section 8.05 for such Disposition to be permitted
hereunder.

In connection with any sale, Recovery Event or other Disposition of assets by
the Borrower or any of its Restricted Subsidiaries that includes both ABL
Priority Collateral and Term Priority Collateral (including, without limitation,
the sale or other Disposition of a division or line of business or all of the
Capital Stock of any Loan Party) for any purpose hereunder, subject to the First
Lien Intercreditor Agreement, unless the respective purchase price of such
Collateral has been allocated by the seller and the relevant purchaser thereof
(in which case, the proceeds of such ABL Priority Collateral and Term Loan
Priority Collateral, respectively, shall be as so allocated), the respective
proceeds of such Collateral shall be allocated between the ABL Priority
Collateral and the Term Priority Collateral as reasonably determined by the
Borrower; provided that, in connection with any such Disposition of any asset,
the portion of such proceeds allocated to ABL Priority Collateral shall not be
less than the amount attributable to such assets included in the Revolving
Borrowing Base at the time of such Disposition.

Section 8.06. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement,
cancellation, termination or other acquisition of, any Capital Stock of the
Borrower or any of the Restricted Subsidiaries, whether now or hereafter
outstanding, or make any other distribution in respect

 

91



--------------------------------------------------------------------------------

thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any of the Restricted Subsidiaries, or enter into
any derivatives or other transaction with any financial institution, commodities
or stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any of the Restricted Subsidiaries to make payments to such
Derivatives Counterparty as a result of any change in market value of any such
Capital Stock (collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor and any Restricted Subsidiary that is not a Subsidiary
Guarantor may make Restricted Payments to any other Restricted Subsidiary that
is not a Subsidiary Guarantor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay dividends to Holdings
and Holdings may pay dividends to Parent to permit Parent to (i) purchase
Parent’s Capital Stock or Capital Stock options from present or former officers,
directors, consultants, managers or employees or their respective estates,
spouses or family members of Parent, Holdings, the Borrower or any Restricted
Subsidiary upon the death, disability or termination of employment of such
officers, directors, consultants, managers or employees, (ii) make payments with
respect to Indebtedness issued to repurchase such Capital Stock or Capital Stock
options or (iii) pay accrued but unpaid dividends in respect of unvested shares
of the Parent issued pursuant to the Parent’s long term employee incentive plan
and which the Parent is obligated to pay upon the vesting of such shares;
provided that the aggregate amount of payments (including, without limitation,
payments in respect of Indebtedness permitted under Section 8.02(k)) under this
subsection shall not exceed $3,000,000 in any calendar year; provided further
that (i) the Borrower, without duplication, may carry forward and make dividends
to Holdings and Holdings may make dividends to Parent in a subsequent calendar
year, in addition to the amounts permitted for such calendar year, the amount of
dividends for such purchases, redemptions or other acquisitions or retirements
for value permitted to have been made but not made in any preceding calendar
year up to a maximum of $8,000,000 in any calendar year pursuant to this clause
(b) and (ii) such amount in any calendar year may be increased by the cash
proceeds of key man life insurance policies received by the Borrower and the
Restricted Subsidiaries after the Closing Date less any amount previously
applied to the payment of Restricted Payments pursuant to this clause (b);
provided further that regardless of whether a Default or an Event of Default
shall have occurred and be continuing, the Borrower, without duplication, may
use Capital Stock Net Cash Proceeds (other than proceeds of any Specified Equity
Contribution) to finance such dividends;

(c) the Borrower may pay dividends to Holdings and Holdings may pay dividends to
Parent to permit Holdings or Parent to (i) pay corporate overhead expenses
attributable to the business of the Borrower and incurred in the ordinary course
of business (including without limitation, directors’ and shareholders’ fees and
expenses) not to exceed $5,000,000 in any fiscal year plus any bona fide
indemnification claims made by directors or officers of Holdings or Parent that
are not covered by insurance and that are attributable to the business of the
Borrower, (ii) pay any taxes that are due and payable by Holdings or Parent and
the Borrower (without duplication) as part of a consolidated group, in each case
to the extent attributable to the business of the Borrower and its Restricted
Subsidiaries and (iii) pay expenses in connection with the Transactions and the
public offering or any subsequent equity offering of Parent’s common stock;

(d) the Borrower may make cash payments solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Capital Stock of the Borrower, Parent or Holdings; provided that any such cash
payment shall not be for the purpose of evading the limitations of this Section
8.06;

 

92



--------------------------------------------------------------------------------

(e) the Borrower may pay dividends to Holdings and Holdings may pay dividends to
Parent to permit Parent to repurchase Capital Stock of Parent pursuant to equity
agreements with customers of the Borrower; provided that the aggregate amount of
all such repurchases under this Section 8.06(e) shall not exceed $2,000,000;

(f) any Restricted Subsidiary may make Restricted Payments proportionally to the
holders of its Capital Stock; and

(g) the Borrower may declare and make Restricted Payments to Holdings (and
Holdings may make Restricted Payments to Parent); provided that the Payment
Conditions are satisfied immediately before and after giving effect to such
Restricted Payment.

For the avoidance of doubt, if a Restricted Payment would be permitted under any
provision of this Section 8.06 but for a dollar threshold limiting such
Restricted Payment, the Borrower may allocate the value of such Restricted
Payment to more than one clause of this Section 8.06 for such Restricted Payment
to be permitted hereunder.

Section 8.07. [Reserved];

Section 8.08. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, any other Person (all of the foregoing,
“Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.02;

(d) loans and advances to employees of Holdings (to the extent attributable to
the business of the Borrower), the Borrower or any Restricted Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses and for purchases of Capital Stock of Holdings) in an
aggregate amount for the Borrower and the Restricted Subsidiaries of the
Borrower not to exceed $5,000,000 at any one time outstanding;

(e) [Reserved];

(f) Investments in fixed or capital assets useful in the business of the
Borrower and the Restricted Subsidiaries;

(g) (i) intercompany Investments by the Borrower or any of the Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor and (ii) other Investments by the Borrower or any of the
Restricted Subsidiaries in Subsidiaries, provided, that the aggregate amount of
such Investments made by Loan Parties in Subsidiaries that are not Guarantors
(valued at cost net of all cash returns) made pursuant to this clause (g) shall
not exceed $75,000,000 in the aggregate outstanding at any time (without giving
effect to any writedowns);

(h) intercompany Investments by the Borrower or any of the Restricted
Subsidiaries made in the ordinary course of business and consistent with past
practice in a Foreign Subsidiary which are made for the purpose of funding the
insurance requirements of Holdings (to the extent attributable to the

 

93



--------------------------------------------------------------------------------

business of the Borrower), the Borrower and the Restricted Subsidiaries having
an aggregate fair market value (measured on the date each such Investment was
made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (h) that are at
that time outstanding not to exceed 1.00% of the Borrower’s net sales and
service fees for the Borrower’s most recently ended four full quarters for which
financial statements are available immediately preceding the date on which such
Investment is made;

(i) Acquisitions by the Borrower and the Restricted Subsidiaries; provided that
with respect to Acquisition made pursuant to this Section 8.08(i),
(A) immediately before and after giving effect to the consummation of such
Acquisition, including the incurrence of any Indebtedness associated therewith,
the Payment Conditions are satisfied and (B) the Borrower shall comply and shall
cause any acquired entity to comply, comply, to the extent required pursuant to
the terms thereof, with the applicable provisions of Section 7.09 and Section
7.10; provided further that (x) if the Inventory, Credit Card Receivables,
Scripts and third party insurance provider accounts receivable acquired in
connection with such Acquisition are proposed to be included in the
determination of the Revolving Borrowing Base, the Administrative Agent, may, in
its Permitted Discretion, prior to the inclusion thereof conduct an audit and
field examination of such Inventory, Credit Card Receivables, Scripts and third
party insurance provider accounts receivable and an Appraised Value appraisal of
such Inventory and Scripts, all at the Borrower’s expense (any Acquisition which
satisfies this Section 8.08(i), a “Permitted Acquisition”);

(j) Investments by the Borrower or any Restricted Subsidiary in Investee Stores
either in the form of equity, loans or other extensions of credit having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (j) and the aggregate
amount of Indebtedness outstanding under Section 8.02(c) that are at that time
outstanding not to exceed $20,000,000;

(k) Investments by the Borrower and any of the Restricted Subsidiaries existing
on the Closing Date and listed on Schedule 8.08;

(l) Investments by any Foreign Subsidiary in Holdings, the Borrower or any of
the Restricted Subsidiaries;

(m) Investments received by the Borrower or any Restricted Subsidiary in
connection with the bankruptcy or reorganization of, or in good faith settlement
of delinquent accounts and disputes with, customers and suppliers;

(n) Investments by the Borrower or any of the Restricted Subsidiaries in the
form of Hedge Agreements that are not speculative in nature and in the ordinary
course of business;

(o) the Borrower and the Restricted Subsidiaries may receive and own securities
and other investments acquired pursuant to transactions permitted by Section
8.05(f) or (k);

(p) the Borrower may make a loan to Holdings that could otherwise be made as a
distribution permitted under Section 8.06 (and the amount of such loan shall for
all purposes be treated as a distribution);

(q) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

 

94



--------------------------------------------------------------------------------

(r) Acquisitions by the Borrower or any Restricted Subsidiary or Investments by
the Borrower or any Restricted Subsidiary in joint ventures, in each case
financed with the proceeds of Capital Stock Net Cash Proceeds;

(s) as long as the Payment Conditions are satisfied both immediately before
after giving effect thereto, Investments by the Borrower or any of the
Restricted Subsidiaries;

(t) in addition to other Investments otherwise permitted by this Section 8.08,
other Investments by the Borrower or any of the Restricted Subsidiaries in an
aggregate amount (valued at cost) for all such Investments not to exceed
$75,000,000 during the term of this Agreement.

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 8.08 but for a dollar threshold limiting such
Investment, the Borrower may allocate the value of such Investments to more than
one clause of this Section 8.08 for such Investment to be permitted hereunder.

Section 8.09. Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to, or make any payment in violation of any
subordination terms applicable to (any of the foregoing, a “Restricted Debt
Payment”) any Indebtedness that is subordinated in right of payment to the Loans
(other than Indebtedness among any of the Borrower and its Restricted
Subsidiaries) (each of the foregoing, “Restricted Indebtedness”) (in each case
other than (w) a Permitted Refinancing thereof, (x) an exchange of Capital Stock
of Parent or Holdings to the holders of any Restricted Indebtedness for the
cancellation of all or any portion of any such Restricted Indebtedness, as
applicable, (y) with Capital Stock Net Cash Proceeds and (z) in any amounts if
both immediately before and after giving effect thereto the Payment Conditions
are satisfied, or enter into any derivative or other transaction with any
Derivatives Counterparty obligating the Borrower or any Restricted Subsidiary to
make payments to such Derivatives Counterparty as a result of any change in
market value of any such Restricted Indebtedness, (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Second Lien Notes, Ratio Debt, Credit
Agreement Refinancing Indebtedness, Permitted Incremental Equivalent Debt or any
Indebtedness incurred pursuant to Section 8.02(p), (in each case, (x) other than
pursuant to any Permitted Refinancing thereof, (y) other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon or (ii) would not
reasonably be expected to materially increase the obligations of the obligor or
confer additional material rights on the holders of such Indebtedness in a
manner reasonably expected to be materially adverse to the interests of the
Lenders or (z) other than such amendments, modifications, waivers, consents or
other changes to any of the terms of any such Indebtedness that could otherwise
be made in accordance with the terms of the definition of Permitted Refinancing
as if a refinancing of such Indebtedness was then to occur even though no such
refinancing of such Indebtedness occurs), (c) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Term Loan Agreement if such amendment,
modification, waiver or other change is not permitted under the First Lien
Intercreditor Agreement or (d) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, the
terms of any preferred equity in a manner that would (i) set the scheduled
redemption date prior to the date that is six months after the then Latest
Maturity Date or (ii) allow the holders of such preferred equity to redeem, at
their option, prior to the date that is six months after the then Latest
Maturity Date.

 

95



--------------------------------------------------------------------------------

Section 8.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings (to the extent attributable to work performed on
the Borrower’s behalf), the Borrower or any of the Restricted Subsidiaries)
unless such transaction is (i) otherwise permitted under this Agreement or
(ii) upon fair and reasonable terms not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and the Restricted Subsidiaries may:

(a) [Reserved];

(b) pay customary fees to, and the out-of-pocket expenses of, the board of
directors of Holdings (to the extent attributable to the business of the
Borrower), the Borrower and the Restricted Subsidiaries, and customary
indemnities for the benefit of the members of such board of directors and the
officers of Holdings (to the extent attributable to the business of the
Borrower), the Borrower and the Restricted Subsidiaries;

(c) make payments permitted pursuant to Section 8.06;

(d) enter into (i) transactions with customers in the ordinary course of
business and consistent with past practice as of the date hereof and
(ii) transactions pursuant to any other contract or agreement in effect on the
date hereof and listed on Schedule 8.10; and

(e) pay customary compensation to officers, directors, consultants, managers and
employees of Holdings, the Borrower or any of the Restricted Subsidiaries.

Section 8.11. Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or any Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any Restricted Subsidiary
(“Sale and Leaseback Transactions”) unless (a) the sale of such property is
permitted by Section 8.05 and (b) any Capital Lease Obligations and Liens
arising in connection therewith are permitted by Section 8.02 and 8.03.

Section 8.12. Changes in Fiscal Periods. Change the fiscal year of the Borrower
from the 52 or 53 week period ending on the Saturday nearest December 31 or
change the Borrower’s method of determining fiscal quarters.

Section 8.13. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of the Restricted Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, other than:

(a) this Agreement and the other Loan Documents;

(b) any agreements governing any purchase money Liens, Capital Lease Obligations
or Sale and Leaseback Transactions otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby);

(c) the Term Loan Documents, the Second Lien Notes Documents, or any Credit
Agreement Refinancing Indebtedness referred to in clauses (a), (b) or (c) of the
definition thereof, any Permitted Incremental Equivalent Debt, any Ratio Debt
and agreements relating to Indebtedness incurred under Section 8.02, so long as
the terms thereof do not prohibit or restrict the Liens granted under the Loan
Documents (except as contemplated by the applicable Intercreditor Agreement to
which the Administrative Agent is a party or by the other Loan Documents);

 

96



--------------------------------------------------------------------------------

(d) imposed by law;

(e) agreements relating to the sale of a Restricted Subsidiary permitted
hereunder pending such sale (in which case any such prohibition or limitation
shall apply only to the assets of such Restricted Subsidiary);

(f) licenses or leases entered into in the ordinary course of business (in which
case any such prohibition or limitation shall only apply to rights under such
license or lease);

(g) agreements for or instruments evidencing Indebtedness existing on the
Closing Date and listed on Schedule 8.13;

(h) agreements or instruments assumed or acquired in connection with an
Acquisition permitted hereunder and not in connection with or in contemplation
thereof (in which case any such prohibition or limitation shall only apply to
the assets acquired in such Acquisition);

(i) agreements for or instruments evidencing Indebtedness permitted to be
secured under Section 8.03(j) (in which case any such prohibition or limitation
shall only apply to the assets subject to the applicable permitted Lien); and

(j) agreements relating to Indebtedness of a Foreign Subsidiary and applicable
solely to such Foreign Subsidiary or agreements relating to Indebtedness or
Capital Stock of any Restricted Subsidiary that is not a directly or indirectly
wholly-owned Subsidiary of the Borrower and applicable solely to such Restricted
Subsidiary.

Section 8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for such encumbrances or restrictions set forth on Schedule
8.14 or existing under or by reason of (i) any restrictions existing under the
Loan Documents, the Term Loan Documents, the Second Lien Notes Documents, any
Credit Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Debt, any Ratio Debt and agreements relating to Indebtedness incurred under
Section 8.02(o), (ii) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Restricted Subsidiary and applicable only to such Restricted Subsidiary,
(iii) applicable law, (iv) customary provisions restricting the assignment of
rights under contracts, (v) customary non-assignment provisions in leases
entered into in the ordinary course of business and consistent with past
practices, (vi) purchase money obligations for Property acquired in the ordinary
course of business that impose restrictions of the nature described in clause
(c) above on the Property so acquired, (vii) any agreement for the sale of a
Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
pending its sale, (viii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered in the ordinary course of business,
(ix) restrictions on rights to dispose of assets subject to Liens permitted
under Section 8.03(e), 8.03(f), 8.03(g), 8.03(h), 8.03(i), 8.03(j), 8.03(k),
8.03(p) or 8.03(q); and (x) any restrictions in connection with Indebtedness or
other contractual obligations of (A) any non-wholly-owned Restricted Subsidiary
and applicable solely to such Restricted Subsidiary or (B) a Foreign Subsidiary
and applicable solely to such Foreign Subsidiary.

 

97



--------------------------------------------------------------------------------

Section 8.15. Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Borrower and the Restricted Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or complementary thereto.

Section 8.16. Business of Holdings. With respect to Holdings, engage in any
business operations or have any material assets or Indebtedness (other than
contingent obligations incurred in connection with Borrower’s or other Loan
Parties’ Indebtedness permitted hereunder) other than (a) the direct or indirect
ownership of all outstanding equity interests of the Borrower, (b) maintaining
its corporate existence, (c) participating in tax, accounting and other
administrative activities (including preparing reports and financial
statements), (d) the performance of its obligations under the Loan Documents to
which it is a party, (e) the performance of obligations under the Term Loan
Documents, the Second Lien Notes, Ratio Debt, Permitted First Priority
Incremental Equivalent Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Incremental Equivalent Debt, Permitted Second Priority
Refinancing Debt, Permitted Unsecured Incremental Equivalent Debt, Permitted
Unsecured Refinancing Debt or in each case any Permitted Refinancing thereof,
and agreements relating to Indebtedness incurred under Section 8.02(o) to which
it is a party, (f) the Transactions, (g) the issuance of its own equity
interests, holding cash and Cash Equivalents and the making and owning and
holding of Investments, Restricted Payments and any other actions otherwise
expressly permitted to be performed by Holdings under this Agreement,
(h) liabilities (other than in respect of Indebtedness) of any kind arising in
the ordinary course of business, (i) the entering into, and performance of its
obligations under, any acquisition agreement or any letter of intent related to
a prospective acquisition, and (j) obligations and activities incidental to the
business or activities described in the foregoing clauses (a) through (i),
including without limitation providing indemnification of officers, directors,
shareholders and employees.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any of the following events shall occur and
be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.02(a) (solely with respect to delivery of the
Revolving Borrowing Base Certificate), clause (i) or (ii) of Section 7.04(a)
(with respect to Holdings and the Borrower only), Section 7.07(a), Section 7.14,
Section 7.15 or Article 8 of this Agreement; or

 

98



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) the Borrower or any of the Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto, after the expiry of all applicable grace periods; (ii) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable (other than in the case
of this clause (iii), with respect to Indebtedness consisting of obligations in
respect of Hedge Agreements, termination events or equivalent events pursuant to
the terms of such Hedge Agreements and not as a result of any default thereunder
by the Borrower or any of its Restricted Subsidiaries); provided that (x) this
clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and (y) any such
default, event or condition described in clauses (i), (ii) or (iii) of this
paragraph (e) is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of all of the Revolving Commitments and
acceleration of all of the Loans pursuant to this Section 9.01; provided further
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) or (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

(f) (i) Holdings, the Borrower or any of the Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of the
Restricted Subsidiaries (other than Immaterial Subsidiaries) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of the Restricted Subsidiaries
(other than Immaterial Subsidiaries) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of the Restricted Subsidiaries
(other than Immaterial Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Holdings, the Borrower or any of the Restricted Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

99



--------------------------------------------------------------------------------

(g) an ERISA Event shall have occurred that, when taken alone or together with
all other such ERISA Events, has resulted or could reasonably be expected to
result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of the Restricted Subsidiaries involving in the aggregate
liability (except to the extent covered by insurance as to which the relevant
insurance company has not denied coverage) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 45 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under this Agreement), to be in full force and effect, or
any Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
purported to be created by any of the Security Documents shall cease to be
enforceable with respect to a material portion of the Collateral purported to be
covered thereby and of the same effect and priority purported to be created
thereby, or any Loan Party shall so assert; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than pursuant to the terms hereof
or thereof, including as a result of any transaction not prohibited under this
Agreement), to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as in effect on the date hereof
(the “Exchange Act”)), excluding the Permitted Investors, shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 35% of the outstanding
Capital Stock of Holdings measured by voting power rather than number of shares;
(ii) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; (iii) Holdings shall cease to own and control, of record
and beneficially, directly, 100% of each class of outstanding Capital Stock of
the Borrower; (iv) Parent shall cease to own indirectly 100% of each class of
outstanding Capital Stock of the Borrower; or (v) a Specified Change of Control
shall occur; or

(l) in the case of any Indebtedness that is purported to be subordinated to the
Loans or other Obligations hereunder, such Indebtedness or the guarantees
thereof shall cease, for any reason, to be validly subordinated in right of
payment to the Obligations or the obligations of the Subsidiary Guarantors under
the Guarantee and Collateral Agreement, as the case may be, as provided in the
applicable agreement or indenture governing such Indebtedness, as applicable, or
any Loan Party or the trustee or agent in respect of such Indebtedness, as
applicable, or the holders of at least 25% of the aggregate principal amount of
such Indebtedness shall so assert; or

(m) any Intercreditor Agreement shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Indebtedness subject thereto (or any agent or trustee therefor),
in each case other than in accordance with its terms;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts accrued or
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of

 

100



--------------------------------------------------------------------------------

the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts accrued or owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account (which shall permit Investments in Cash Equivalents
until applied to the L/C Obligations) opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents
(excluding contingent indemnification obligations or obligations under or in
respect of Specified Cash Management Obligations). After all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full
(excluding contingent indemnification obligations or obligations under or in
respect of Specified Cash Management Obligations), the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by Holdings and the Borrower.

Section 9.02. Right to Cure. For purposes of determining compliance with Section
8.01, any cash equity contribution directly or indirectly made to the Borrower
after the end of any fiscal quarter after the Closing Date and on or prior to
the day that is ten (10) Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter will, at the
request of the Borrower, be deemed to be added to Consolidated EBITDA for the
applicable Reference Period solely for the purposes of determining compliance
with Section 8.01 at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (and not for any other purpose
hereunder) (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four consecutive fiscal quarter period, there shall be at least two fiscal
quarters in respect of which no Specified Equity Contribution is made, (b) no
more than five Specified Equity Contributions may be made during the term of
this Agreement, (c) the amount of any Specified Equity Contribution shall be no
greater than one hundred percent (100%) of the amount required to cause the
Borrower to be in compliance with Section 8.01 and (d) the proceeds of any such
Specified Equity Contribution shall have been contributed to the Parent directly
or indirectly as cash equity.

Section 9.03. Application of Funds. Subject to the terms of any applicable
Intercreditor Agreement, after the exercise of remedies provided for in Section
9.01, any amounts received on account of the Obligations shall be applied by the
Administrative Agent in accordance with Section 6.05 of the Guarantee and
Collateral Agreement.

 

101



--------------------------------------------------------------------------------

ARTICLE 10

THE AGENTS

Section 10.01. Appointment. Each Lender and the Issuing Lender hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender and the Issuing Lender under this Agreement and the other Loan
Documents, and each such Lender and the Issuing Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to (i) execute any and all documents (including the
Intercreditor Agreements and releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or the
Issuing Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent, regardless of
whether a Default or an Event of Default has occurred and is continuing. Each
Lender and the Issuing Lender further acknowledges that it has received a copy
of each Intercreditor Agreement and hereby authorizes the Administrative Agent
to enter into or execute a joinder to the same, and agrees to be bound by its
terms. Each of the Lenders and the Issuing Lender hereby agrees that JPMorgan
Chase Bank, N.A., in its various capacities thereunder, may take such actions on
its behalf as is contemplated by the terms of any Intercreditor Agreement. Each
Lender hereby (i) acknowledges that JPMorgan Chase Bank, N.A. may act under one
or more Intercreditor Agreements in multiple capacities as the Administrative
Agent, the Collateral Agent and the administrative agent and the collateral
agent pursuant to other Indebtedness subject thereto and (ii) waives any
conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against the JPMorgan Chase Bank, N.A. or any
of its Related Persons any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.

Section 10.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care. The exculpatory provisions of this Article shall apply to any
such agent and attorney and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as agent
or attorney.

Section 10.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders or the Issuing Lender for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agents under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,

 

102



--------------------------------------------------------------------------------

enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or for the satisfaction of any condition set forth in
Article 6 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. The Agents
shall not be under any obligation to any Lender or the Issuing Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. No
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law.

Section 10.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Loan Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, the Super-Majority Lender or all Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, the Super-Majority Lender or all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

Section 10.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall promptly give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 10.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans

 

103



--------------------------------------------------------------------------------

hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 10.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder. For purposes
of this Section 10.07, a Lender’s Aggregate Exposure Percentage shall be
determined based upon its share of the Aggregate Exposure at the time (in each
case, determined as if no Lender were a Defaulting Lender).

Section 10.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

Section 10.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9.01(a) or
Section 9.01(f) with respect to Holdings or the Borrower shall have occurred and
be continuing) be subject to approval by the Borrower (which approval shall not
be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to

 

104



--------------------------------------------------------------------------------

this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is ten (10) days following
a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders and, if
applicable, the Borrower appoint a successor agent as provided for above. Each
of the Syndication Agent and the Documentation Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent or
Documentation Agent, as the case may be, hereunder, whereupon the duties,
rights, obligations and responsibilities of the Syndication Agent or
Documentation Agent, as the case may be, hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent or Documentation Agent, as the case may be,
the Administrative Agent or any Lender. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Article 10
and of Section 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

Section 10.10. Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

Section 10.11. The Lead Arrangers. The Lead Arrangers, in their capacity as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

Section 10.12. The Syndication Agent and Documentation Agent. None of the
Syndication Agent or the Documentation Agent, in their respective capacities as
such, shall have any duties or responsibilities, or shall incur any liability,
under this Agreement and other Loan Documents.

Section 10.13. Secured Cash Management Obligations. Except as otherwise
expressly set forth herein or in the Guarantee and Collateral Agreement, no Cash
Management Bank that obtains the benefits of any Guarantee Obligation pursuant
to the Guarantee and Collateral Agreement or any Collateral by virtue of the
provisions hereof or of any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified Cash
Management Obligations unless the Administrative Agent has received written
notice of such obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank.

Section 10.14. Intercreditor and Subordination Agreements. Each Lender
(a) understands, acknowledges and agrees that Liens have already been or will be
created on the Collateral pursuant to the Second Lien Notes Documents and the
Term Loan Documents and may otherwise be created on the Collateral as permitted
hereunder, which Liens shall be subject to the terms and conditions of the
applicable Intercreditor Agreements or such other intercreditor arrangement or
subordination arrangement otherwise contemplated hereunder, (b) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
any Intercreditor Agreement or such other intercreditor arrangement or
subordination arrangement contemplated hereunder, (c) hereby agrees that, in the
event of any direct conflict between the provisions of any Intercreditor
Agreement or such other intercreditor arrangement or subordination arrangement
on the one hand and the Loan Documents on the other hand, the provisions of the
applicable Intercreditor Agreement or such other intercreditor arrangement or
subordination arrangement shall govern to the extent of such conflict and
(d) hereby authorizes and instructs the

 

105



--------------------------------------------------------------------------------

Administrative Agent to enter into each Intercreditor Agreement or such other
intercreditor arrangement or subordination arrangement (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to such agreement) in connection with the incurrence by any
Loan Party of the Term Loan Facility, any Second Lien Notes Document, Ratio
Debt, Permitted Incremental Equivalent Debt or Credit Agreement Refinancing
Indebtedness, or other Indebtedness contemplated herein to be subordinated to
the Obligations, or in each case any Permitted Refinancing thereof, in order to
permit such Indebtedness to be secured by a valid, perfected Liens on the
Collateral with the priority contemplated hereby or to provide for the
subordination thereof to the Obligations as contemplated hereby.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments and Waivers. Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or decrease the principal amount or
extend the final scheduled date of maturity of any Loan owing to such Lender,
reduce the stated rate of any interest or fee payable to such Lender hereunder
(except that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of any mandatory reduction of Revolving
Commitments or any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or increase the amount
or extend the expiration date of such Lender’s Revolving Commitment (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of mandatory reduction of Revolving Commitments
shall not constitute an increase of the Revolving Commitment of any Lender and
that an increase in the available portion of any Revolving Commitment of any
Lender shall not constitute an increase in the Revolving Commitment of any
Lender), or impose any additional restrictions on such Lender’s ability to
assign any of its rights or obligations under any Loan Document in each case
without the written consent of each Lender directly and adversely affected
thereby; (ii) eliminate or reduce the voting rights of any Lender under this
Section 11.01 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, Majority Facility
Lenders or Super-Majority Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, or amend, modify or waive Section 4.09(a) or
(b), in each case without the written consent of all Lenders; (iv) amend, modify
or waive any provision of Article 10 without the written consent of each Agent
adversely affected thereby; (v) amend, modify or waive any provision of Sections
3.04 to 3.11 without the written consent of the Issuing Lender; and
(vi) increase any advance rate with respect to the Revolving Borrowing Base
without the prior written consent or change any other provisions of the
definitions of Revolving Borrowing Base in a manner that would make more credit
available to the Borrower under the Revolving Borrowing Base without the

 

106



--------------------------------------------------------------------------------

written consent of the Super-Majority Lenders. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit (to the extent applicable) and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Class; provided that the
consent of the Required Lenders shall not be required to make any such changes
necessary to be made in connection with any Incremental Revolving Commitment
Increase.

Notwithstanding anything to the contrary contained in this Section 11.01, the
Borrower and the Administrative Agent may, without the input or consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Section 10.14, Section 12.01 and Section 12.02.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

In addition, notwithstanding the foregoing, if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days after notice
thereof.

Section 11.02. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at 875 E. Wisconsin Avenue, Milwaukee, WI 53202,
Attention of Edward G. Kitz (Fax No. (414) 231-7979); with a copy to Kirkland &
Ellis LLP: 300 N. LaSalle, Chicago, IL 60654, Attention: Christopher Butler,
P.C. (Fax No. (312) 862-2200);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. at 111 East
Wisconsin Avenue, Floor 16, Milwaukee, WI, 53202-4815, Attention of: Michael
Hintz (Fax No. (414)-977-6788; and

 

107



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
1.01(c) or in the Assignment and Assumption pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 11.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.02.
As agreed to among the Borrower and the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by electronic mail to the electronic mail address of a representative
of the applicable Person provided from time to time by such Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 7, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 4.04 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 3.05,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information with respect to the Borrower or its securities) (each, a
“Public Lender”).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE

 

108



--------------------------------------------------------------------------------

PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

Section 11.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 11.04. Survival of Agreement. All representations and warranties made
hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder and shall continue
in full force and effect so long as any Revolving Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation
hereunder or under any other Loan Document (other than contingent
indemnification obligations, obligations under or in respect of Specified Cash
Management Obligations or Letters of Credit that have been cash collateralized
on terms and conditions reasonably satisfactory to the Issuing Lender) shall not
have been paid in full.

Section 11.05. Payment of Expenses. The Borrower agrees (a) to pay or reimburse
each Lead Agent and the Issuing Lender, for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any waiver, amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents

 

109



--------------------------------------------------------------------------------

prepared in connection herewith or therewith (whether or not the transactions
hereby or thereby contemplated shall be consummated), the syndication of the
Revolving Facility and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of one lead counsel (together with special and local counsel
in the aggregate for all Indemnitees, limited to one in each jurisdiction) to
the Lead Agents and Issuing Lender, the expenses related to field examinations
and third party appraisals and reviews (to the extent required thereby and for
no more field examinations or third party appraisals and reviews than as
permitted by Section 7.14) and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as such Lead Agent or Issuing Lender, as applicable, shall deem appropriate,
(b) to pay or reimburse each Lender, the Issuing Lender and each Lead Agent, for
all its reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the fees, disbursements and other charges of one lead
counsel in the aggregate for all Indemnitees (together with special and local
counsel in the aggregate for all Indemnitees, limited to one in each
jurisdiction) to the Lead Agents and the Issuing Lender (and in the case of an
actual or perceived conflict of interest, one additional counsel for each
relevant jurisdiction for similarly situated parties) and one lead counsel in
the aggregate (together with special and local counsel in the aggregate for all
Indemnitees, limited to one in each jurisdiction) to the Lenders (and in the
case of an actual or perceived conflict of interest, one additional counsel for
each relevant jurisdiction for similarly situated parties), (c) to pay,
indemnify, and hold each Lender, the Issuing Lender and each Lead Agent and
their respective affiliates, successors and assigns and the officers, directors,
employees, agents, advisors, representatives, controlling persons, trustees and
members of each of the foregoing and successors and assigns (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, actual losses, , damages, penalties, actions, judgments, suits,
reasonable costs, reasonable expenses or reasonable disbursements of any kind or
nature whatsoever with respect to any claims or litigation or other proceeding
(regardless of whether such Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their respective Affiliates or equity holders) in connection with the
execution, delivery enforcement, performance or administration of this
Agreement, the other Loan Documents and any such other documents, the
transactions contemplated hereby or thereby (including the syndication of the
Facilities), including any of the foregoing relating to the use of proceeds of
the Loans or the issuance of any Letter of Credit or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
Borrower or any of its Subsidiaries or their respective operations or any of the
Properties and the reasonable fees, disbursements and other charges of one lead
counsel (together with special and local counsel in the aggregate for all
Indemnitees, limited to one in each jurisdiction) for all Indemnitees (and in
the case of an actual or perceived conflict of interest, one additional counsel
for each relevant jurisdiction for similarly situated parties) in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (c), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities (i) to the
extent determined in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties or (ii) arising out
of, or in connection with, any proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than any proceeding brought against
any Lead Agent or Issuing Lender in its capacity as, or in the fulfillment of
its role as, a Lead Agent or Issuing Lender, as applicable, or another similar
role under any Facility). Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to

 

110



--------------------------------------------------------------------------------

Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee, except to the extent any of the foregoing are determined in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. All amounts due under this Section
11.05 shall be payable not later than 30 days after written demand is submitted
to the Borrower therefor. Statements payable by the Borrower pursuant to this
Section 11.05, shall be delivered to the Borrower at the address of the Borrower
set forth in Section 11.02, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. To the extent permitted by applicable law, (i) the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee and (ii) no
Indemnitee shall assert, and hereby waives, any claim against the Borrower, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any transaction contemplated hereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that the Borrower shall
indemnify and reimburse any Indemnitee for any special, indirect, consequential
or punitive damages that such Indemnitee may be liable for to the extent
otherwise reimbursable pursuant to this Section 11.05. The agreements in this
Section 11.05 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 11.05 shall not apply with respect to taxes other than
taxes that represent losses, claims, damages, etc. arising from any nontax
claim.

Section 11.06. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (x) a natural person,
(y) a Competitor or (z) the Borrower, the Sponsor or any of their respective
Affiliates) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an (x) assignment during the primary syndication of the Facilities to persons
previously identified by the Lead Arrangers to, and agreed to by, the Borrower,
(y) assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 9.01(a) or Section 9.01(f) has occurred and is
continuing, any other Person or (z) assignment by the Administrative Agent (or
its affiliates); provided further that notwithstanding the foregoing, the
Borrower’s consent (in its sole discretion) shall be required for any assignment
to a Competitor;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment; and

(C) in the case of any assignment of a Revolving Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

 

111



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an affiliate of a Lender
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments, the amount of the Revolving
Commitments of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall (x) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (y) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Borrower an administrative questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material nonpublic information
about the Loan Parties and their Affiliates or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all requisite tax forms under Section 4.11;

(D) in the case of an assignment to a related CLO, the assigning Lender shall
retain the sole right to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.01
and (2) directly affects such CLO;

(E) assignments to Defaulting Lenders shall not be permitted; and

(F) if by a Defaulting Lender, subject to the additional limitations in Section
11.06(j).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.10,
4.11, 4.12 and 11.05, subject to such Lender’s continued

 

112



--------------------------------------------------------------------------------

compliance with any applicable requirements contained in such Sections);
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 11.02 a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and the principal amount of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Loan Party, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, together with any tax forms required herein, the Administrative Agent
(A) promptly shall accept such Assignment and Assumption and (B) record the
information contained therein in the Register on the effective date determined
pursuant thereto. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
provided further that no Lender may sell participations to (x) a natural person,
(y) a Competitor or (z) the Borrower, the Sponsor or any of their respective
Affiliates. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.01
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.10, 4.11, and 4.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.07(b) as though it were a Lender,
provided that such Participant shall be subject to Section 11.07(a) as though it
were a Lender.

 

113



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.10 or 4.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.11 unless such Participant complies with Section
4.11(f).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts and stated interest of each Participant’s interest in the
Revolving Commitments, Loans, Letters of Credit or other obligations under any
Loan Document (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that the Loans are in registered form under
Treas. Reg. § 5f.103-1(c). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Loan Notes to any Lender requiring Loan Notes to facilitate
transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.06(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) [Reserved].

(h) [Reserved].

 

114



--------------------------------------------------------------------------------

(i) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto, (iii) such assignee
represents and warrants that it is an eligible assignee for purposes hereof and
is legally authorized to enter into such Assignment and Assumption and that it
is not a Competitor (or, if it is a Competitor, the Borrower has consented to
such assignment), (iv) such assignee confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
referred to in Section 5.01 or delivered pursuant to Section 7.01 and such other
documents (including all Intercreditor Agreements) and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption, (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, make its own credit decisions in taking or not taking action under
this Agreement, (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Borrower, to the Administrative
Agent, the Issuing Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Revolving Percentage (and notwithstanding the foregoing, if any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs).

(k) In no event shall the Administrative Agent (i) be obligated to ascertain,
monitor or inquire as to whether any Person is a Competitor or (ii) have any
liability with respect to any assignment or participation of Loans or Revolving
Commitments to any Competitor.

Section 11.07. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders or provides for the application of funds arising from the
existence of a Defaulting Lender, if any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or

 

115



--------------------------------------------------------------------------------

proceedings of the nature referred to in Section 9.01(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding such a participation described above in a
Loan or L/C Obligations deemed to have been so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

(b) Upon the occurrence and during the continuance of an Event of Default under
Section 9.01(a), in addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount to the extent due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final, other than payroll or trust
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be;
provided that if any Defaulting Lender shall exercise such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

Section 11.08. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 11.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 11.10. Integration. This Agreement, the other Loan Documents and any
separate letter providing for fees payable to the Administrative Agent represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

116



--------------------------------------------------------------------------------

Section 11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT (INCLUDING ANY INCREMENTAL AMENDMENT, AND ANY
EXTENSION AMENDMENT) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.12. Submission to Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to it arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agents and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 11.01) to take any action requested by the Borrower having
the effect of releasing or subordinating its Liens in any Collateral or
guarantee obligations (i) to the extent

 

117



--------------------------------------------------------------------------------

necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 11.01,
(ii) under the circumstances described in paragraph (b) below, (iii) in the case
of any Indebtedness or other obligation permitted by the terms hereof to be
secured on a senior basis to the Liens securing the Obligations, subordinate the
Liens securing the Obligations to the Liens securing such other Indebtedness or
other obligation or (iv) to the extent a Subsidiary is no longer required to be
a Guarantor.

(b) At such time as the Loans and other Obligations under the Loan Documents
(other than contingent indemnification obligations, obligations under or in
respect of Specified Cash Management Obligations or Letters of Credit that have
been cash collateralized on terms and conditions reasonably satisfactory to the
Issuing Lender) shall have been paid in full, the Revolving Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall promptly terminate, all without delivery of any
instrument or performance of any act by any Person.

Section 11.15. Flood Laws. JPMorgan Chase Bank, N.A. has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). JPMorgan Chase Bank, N.A., as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPMorgan
Chase Bank, N.A. reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

Section 11.16. Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by or on behalf of the
Sponsor or Equity Investor or any Loan Party or any of their Subsidiaries or any
of such Person’s attorneys, agents or accountants pursuant to this Agreement;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
affiliate of any Agent or Lender or any Approved Fund that are made aware of the
provisions of this Section prior to disclosure, (b) to any pledgee referred to
in Section 11.06(f) or any actual or prospective Transferee or Hedge Agreement
counterparty or any “other professional advisor” referred to in clause (c)
below, in each case, that agrees to comply with the provisions of this Section
prior to disclosure, (c) to its Affiliates and to its and their respective
employees, legal counsel, directors, agents, attorneys, accountants or
professional advisors that are made aware of provisions of this Section prior to
disclosure (with such Agent or Lender to be responsible for any breach of this
Section by such Persons), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or administrative agency or
other Governmental Authority or in any pending legal or administrative
proceeding or as may otherwise be required pursuant to any Requirement of Law or
compulsory legal process, (f) to the extent that such information becomes
publicly available other than by reason of disclosure by such Agent or Lender in
violation of this Section 11.16, (g) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (h) to assignees
or participants or potential assignees or participants who agree to be bound by
the terms of this Section 11.16 or substantially similar confidentiality
provisions, (i) for the purpose of a “due diligence” defense, (j) which has been
or hereafter is obtained by such Agent or Lender from a third party that such
Agent or Lender does not know to have violated, or to have obtained such
information in violation of, any obligation to the Borrower or the Borrower’s
Affiliates with respect to such information, (k) which is independently
developed by such

 

118



--------------------------------------------------------------------------------

Agent or Lender or its representatives without use of or reference to the
confidential information or (l) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding the foregoing, each
Agent and each Lender agrees to not disclose any non-public information provided
to it by or on behalf of the Sponsor or Equity Investor or any Loan Party or any
of their Subsidiaries or any of such Person’s attorneys, agents or accountants
pursuant to this Agreement to any Competitor.

Section 11.17. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.17.

Section 11.18. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any Letter of Credit, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such
Letter of Credit under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 11.18 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 11.19. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 11.20. PATRIOT Act. Each Agent and each Lender hereby notifies each of
the Borrower and Holdings that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), and the Agents’ and Lenders’ policies and practices, it may be
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and tax identification
number of each Loan Party and other information that will allow such Agent or
Lender to identify each Loan Party in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective as to each Agent and each Lender (to the extent applicable).

 

119



--------------------------------------------------------------------------------

ARTICLE 12

ADDITIONAL CREDITS

Section 12.01. Incremental Facilities. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy of such notice
to each of the Lenders), request one or more increases in the amount of the
Revolving Commitments of a Class (each such increase, an “Incremental Revolving
Commitment Increase”); provided that no Specified Event of Default shall exist
at the time that any such Incremental Revolving Commitment Increase is made or
effected (and after giving effect thereto) (or in the case of a Limited
Condition Acquisition at the time the definitive agreement relating to such
Limited Condition Acquisition is entered into).

(b) Each Incremental Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $10,000,000 (provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental
Revolving Commitment Increases shall not exceed $100,000,000.

(c) [Reserved].

(d) Each notice from the Borrower pursuant to this Section 12.01 shall set forth
the requested amount and proposed terms of the relevant Incremental Revolving
Commitment Increases. Incremental Revolving Commitment Increases may be provided
by any existing Lender (it being understood that no existing Lender will have
any obligation to provide a portion of any Incremental Revolving Commitment
Increase and the Borrower shall have no obligation to offer any such existing
Lender the opportunity to participate in the provision of any commitment
increase) or by any Additional Lender; provided that the Administrative Agent
and the Issuing Lender shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s providing such Incremental Revolving
Commitment Increases if such consent would be required under Section 11.06 for
an assignment of Loans or Revolving Commitments, as applicable, to such Lender
or Additional Lender.

(e) Revolving Commitments in respect of Incremental Revolving Commitment
Increases shall become Revolving Commitments or in the case of an Incremental
Revolving Commitment Increase to be provided by an existing Lender with a
Revolving Commitment, an increase in such Lender’s applicable Revolving
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed the Borrower, each Lender agreeing to provide such Revolving
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in such Incremental Amendment. The Borrower will use the proceeds of the
Incremental Revolving Commitment Increases for any purpose not prohibited by
this Agreement.

(f) No Lender shall be obligated to provide any Incremental Revolving Commitment
Increases unless it so agrees and the Borrower shall not be obligated to offer
any existing Lender the opportunity to provide any Incremental Revolving
Commitment Increases. Upon each increase in the Revolving Commitments pursuant
to this Section, each Lender with a Revolving Commitment immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Incremental Revolving
Commitment Increase (each an “Incremental

 

120



--------------------------------------------------------------------------------

Revolving Commitment Increase Lender”) in respect of such increase, and each
such Incremental Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Letters
of Credit held by each Lender with a Revolving Commitment (including each such
Incremental Revolving Commitment Increase Lender) will equal the percentage of
the aggregate Revolving Commitments of all Lenders represented by such Lender’s
Revolving Commitment. If, on the date of such increase, there are any Loans
outstanding, such Loans shall on or prior to the effectiveness of such
Incremental Revolving Commitment Increase be prepaid from the proceeds of
additional Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 4.12. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(g) [Reserved].

(h) This Section 12.01 shall supersede any provisions in Section 4.09 or 11.01
to the contrary.

Section 12.02. Amend and Extend Transactions. (a) At any time after the Closing
Date, the Borrower and any Lender may agree, by notice to the Administrative
Agent (each such notice, an “Extension Notice”), to extend (an “Extension”) the
Maturity Date of such Lender’s Revolving Commitments of a Class (which term, for
purposes of this provision, shall also include any tranche of Revolving
Commitments outstanding hereunder pursuant to a previous Amend and Extend
Transaction) to the extended maturity date specified in such Extension Notice
and Extension Amendment (each tranche of Revolving Commitments so extended, in
each case as well as the original Revolving Commitments not so extended, being
deemed a separate Class; any Extended Revolving Credit Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted; and any Class of Revolving
Commitments the maturity of which shall have been extended pursuant to this
Section 12.02, “Extended Revolving Credit Commitments”); provided that (i) the
Borrower shall have offered to all Lenders under the applicable Facility the
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions to each such Lender (each such offer, an “Extension
Offer”), (ii) except as to interest rates, rate floors, fees, original issue
discounts, premiums, final maturity date (subject to the following clause
(iii)), the Extended Revolving Credit Commitments shall have the same terms as
the Class of Revolving Commitments that was the subject of the Extension Notice;
provided that the Extension Offer and/or Extension Amendment may provide for
other covenants and terms that apply to any period after the Latest Maturity
Date then in effect, (iii) the final maturity date of any Extended Revolving
Credit Commitments shall be no earlier than the then Latest Maturity Date
applicable to the original Revolving Commitments at the time of Extension,
(iv) [reserved], (v) [reserved], (vi) if the aggregate principal amount of
Revolving Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
or Revolving Commitments, as applicable, offered to be extended by the Borrower
pursuant to such Extension Offer, then the Revolving Commitments, as applicable,
of such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension Offer (including any Extension Notice
and any amendment to this Agreement implementing the terms of such Extension
Offer (each such amendment, an “Extension Amendment”)) shall be consistent with
the foregoing, (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the

 

121



--------------------------------------------------------------------------------

Borrower and (ix) the interest rate margin, rate floors, fees, original issue
discounts, premiums and other terms (subject to the limitations set forth in
clauses (ii) and (iii) of this Section 12.02(a)) applicable to any Extended
Revolving Credit Commitments shall be determined by the Borrower and the lenders
providing such Extended Revolving Credit Commitments, as applicable. In
connection with any such Extension, the Borrower and the Administrative Agent,
with the approval of the extending Lenders of the applicable Extension Series,
may effect such amendments (including any Extension Amendment) to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to implement
the terms of any such Extension Offer, including any amendments necessary to
establish new Classes, tranches or sub-tranches in respect of the Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches (including to preserve the pro rata treatment of the extended and
non-extended tranches and to provide for the reallocation of L/C Obligations
upon the expiration or termination of the commitments under any tranche or
sub-tranche), in each case on terms not inconsistent with this Section 12.02.
Any Extension of the Revolving Commitments shall require the consent (not to be
unreasonably withheld or delayed) of the Issuing Lender to the extent that such
Extension provides for issuance of Letters of Credit by such Issuing Lender at
any time during such extended period.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 12.02, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4.02 or Section 4.03 and
(ii) any Extension Offer is required to be in a minimum amount of $10,000,000
(or such lesser amount as then available), provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Revolving Commitments of any or all applicable
tranches accept the applicable Extension Offer.

(c) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
mutually establish procedures with the Administrative Agent to accomplish the
purposes of this Section 12.02.

(d) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Credit Commitments of a given
Extension Series, in each case to a given Lender was incorrectly determined as a
result of manifest administrative error, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within 15 days following the determination of such error,
as the case may be, which Corrective Extension Amendment shall (i) provide for
the conversion and extension of existing Revolving Commitments in such amount as
is required to cause such Lender to hold Extended Revolving Credit Commitments
(and related Revolving Extensions of Credit) of the applicable Extension Series
into which such other Revolving Commitments were initially converted, as the
case may be, in the amount such Lender would have held had such administrative
error not occurred and had such Lender received the minimum allocation of the
Revolving Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 12.02(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 12.02(a).

 

122



--------------------------------------------------------------------------------

(e) This Section 12.02 shall supersede any provisions in Section 4.09 or Section
11.01 to the contrary.

[signature pages follow]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ROUNDY’S SUPERMARKETS, INC.

By:

 

/s/ Edward G. Kitz

 

Name: Edward G. Kitz

  Title: Group Vice President - Legal, Risk & Treasury, Corporate Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, Issuing Lender and Lender

By:  

/s/ Michael A. Hintz

  Name: Michael A. Hintz   Title: Authorized Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

By:

 

/s/ Roger Malouf

 

Name: Roger Malouf

 

Title: Director



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Lender By:  

/s/ Jason Hoefler

  Name: Jason Hoefler   Title: Director



--------------------------------------------------------------------------------

Cooperatieve Centrale Raffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch By:  

/s/ Jim Purky

  Name: Jim Purky   Title: Vice President By:  

/s/ Peter Duncan

  Name: Peter Duncan   Title: Managing Director



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Sandra J. Evans

  Name: Sandra J. Evans   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

EXISTING SURVEYS

Existing Surveys:

 

Location #

  

Property Location

   County    State   

Owner

  

Existing Survey

8103   

Water Street

Stevens Point

(.6 acres land behind 3256 Church Street store)

   Portage    WI    Roundy’s Supermarkets, Inc.*    April 12, 2001 and last
revised June 3, 2002 as B & C Project No. 20020265-019 8108   

1919 East Calumet Street Appleton

(.77 acres land adjacent to store)

   Calumet    WI    Roundy’s Supermarkets, Inc.*    May 4, 2001 and last revised
July 11, 2002 as B&C Project No. 20020265-003 8127    256 South Lake Street
Philips    Price    WI    Roundy’s Supermarkets, Inc.*    May 15, 2002 and last
revised May 29, 2002 B&C Project No. 20020265-12 8904   

2220 Minnesota Avenue Stevens Point

(distribution center)

   Portage    WI    Roundy’s Supermarkets, Inc.*    April 12, 2001 and last
revised June 3, 2002 as B & C Project No. 20020265-0017 8905    2332 Minnesota
Avenue Stevens Point    Portage    WI    Roundy’s Supermarkets, Inc.*    April
12, 2001 and last revised June 3, 2002 as B&C Project No. 20020265-0017 8912   

2828 Wayne Street Stevens Point

(distribution center)

   Portage    WI    Roundy’s Supermarkets, Inc.*    May 7, 2001 and last revised
June 4, 2002 B&C Project No. 20020265-0018 3301    3501 Dixon Street Stevens
Point (3,164 acres land adjacent to distribution center)    Portage    WI   
Roundy’s Supermarkets, Inc.*    May 2, 2001 and last revised June 3, 2002 B&C
Project No. 20020265-020 5500    Vacant Parcels Kenosha (commissary)    Kenosha
   WI    Jondex Corp.    October 28, 2004 by Roland F. Sarko 8855   

1104 Lagoon Avenue & 116 West Lake Street

Minneapolis

   Hennepin    MN    Roundy’s Supermarkets, Inc.    September 30, 2010 by RLK
Incorporated Project No. 2010189L 6370   

4095 & 4097 N. Oakland Avenue

Shorewood

   Milwaukee    WI    Roundy’s Supermarkets, Inc.    December 13, 2007 by R.A.
Smith National Survey No. 15770-GRB



--------------------------------------------------------------------------------

Existing Title Policies:

 

Location #

  

Property Location

   County    State   

Owner

  

Commitment Information

8103   

Water Street

Stevens Point

(.6 acres land behind 3256 Church Street store)

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343876 dated April 16, 2012 in the amount of
$100,000 8108   

1919 East Calumet Street

Appleton

   Calumet    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343878 dated April 16, 2012 in the amount of
$150,000 8127   

256 South Lake Street

Philips

   Price    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty Company
Loan Policy No. M-9302-2343877 dated April 16, 2012 in the amount of $1,500,000
8904   

2220 Minnesota Avenue

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343874 dated April 16, 2012 in the amount of
$500,000 8905    2332 Minnesota Avenue Stevens Point    Portage    WI   
Roundy’s Supermarkets, Inc.*    8912    2828 Wayne Street Stevens Point   
Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty Company
Loan Policy No. M-9302-2343875 dated April 16, 2012 in the amount of $11,000,000
3301   

3501 Dixon Street

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343884 dated April 16, 2012 in the amount of
$7,100,000 5500    Vacant Parcels Kenosha (commissary)    Kenosha    WI   
Jondex Corp.    Stewart Title Guaranty Company Loan Policy No. M-9302-2343881
dated April 16, 2012 in the amount of $1,042,000 8855   

1104 Lagoon Avenue & 116 West Lake Street

Minneapolis

   Hennepin    MN    Roundy’s Supermarkets, Inc.    Stewart Title Guaranty
Company Loan Policy No. M-9302-2319392 dated April 13, 2012 in the amount of
$6,000,000 6370   

4095 & 4097 N. Oakland Avenue

Shorewood

   Milwaukee    WI    Roundy’s Supermarkets, Inc.    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343882 dated April 27, 2012 in the amount of
$325,000

 

* Title to property transfers to Roundy’s Supermarkets, Inc. as a result of the
merger of The Copps Corporation (merging Company) into Roundy’s (surviving
entity) on 12/29/2007

Note: The exact name of the current record owner for location numbers 8103,
8108, 8127, 8904, 8905, 8912, and 3501 is The Copps Corporation.



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

REAL PROPERTY

 

Location #

  

Property Location

  

County

  

State

  

Owner

8103    Water Street, Stevens Point (.6 acres land behind 3256 Church Street
store)    Portage    WI    Roundy’s Supermarkets, Inc. 8108   

1919 East Calumet Street, Appleton

(.77 acres land adjacent to store)

   Calumet    WI    Roundy’s Supermarkets, Inc. 8127    256 South Lake Street,
Philips    Price    WI    Roundy’s Supermarkets, Inc. 8855   

1104 Lagoon Avenue, Minneapolis

(Rainbow store)

   Hennepin    MN    Roundy’s Supermarkets, Inc. 8904   

2220 Minnesota Avenue, Stevens Point

(Listed for Sale)

   Portage    WI    Roundy’s Supermarkets, Inc. 8905   

2332 Minnesota Avenue, Stevens Point

(1.2 acres land adjacent to DC)

   Portage    WI    Roundy’s Supermarkets, Inc. 8912    2828 Wayne Street
Stevens Point (DC)    Portage    WI    Roundy’s Supermarkets, Inc. 3501   

3501 Dixon Street, Stevens Point

(3.164 acres land adjacent to DC)

   Portage    WI    Roundy’s Supermarkets, Inc. 5500    Vacant Parcels Kenosha
(commissary)    Kenosha    WI    Jondex Corp. 6370   

4095 & 4097 North Oakland Avenue, Shorewood

(1.2 acres land used as parking lot)

   Milwaukee    WI    Roundy’s Supermarkets, Inc.

Note: The exact name of the current record owner for location numbers 8103,
8108, 8127, 8904, 8905, 8912, and 3501 is The Copps Corporation.



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

COMMITMENTS

 

Revolving Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 60,000,000   

Bank of America, N.A.

   $ 55,000,000   

BMO Harris Bank, N.A.

   $ 55,000,000   

U.S. Bank National Association

   $ 25,000,000   

Rabobank International

   $ 25,000,000      

 

 

 

Total

   $ 220,000,000   

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

DISTRIBUTION CENTERS (LEASED)

 

Location

#

  

Address

876    111 East Delafield Road, Oconomowoc, WI 53066 3308    3308 Wayne Street,
Stevens Point, WI 54481 120    400 Walter Road, Mazomanie, WI 53560

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

PRIMING JURISDICTIONS

Virginia

Pennsylvania

Washington State

Alabama

Arizona

Arkansas

Delaware

Florida

Iowa

Kentucky

Mississippi

New Mexico

Oregon

Texas

Utah

West Virginia

New Jersey

District of Columbia



--------------------------------------------------------------------------------

SCHEDULE 3.04

LETTERS OF CREDIT

 

Beneficiary

   Number      Amount     

Use

Old Republic Insurance Company

     CLC33154       $ 18,300,000.00       Support self-insured workers’
compensation liability to “fronting” insurance company

Fifth Third Bank

     CLS346679       $ 600,000.00       Support purchases of international
“general merchandise” products from DSI

Travelers Indemnity Company

     00331549       $ 705,000.00       Support deductible policy provisions of
general and auto liability insurance

Pension Benefit Guaranty Corporation

     CTCS213007       $ 10,000,000.00       Support underfunding in Roundy’s
Supermarkets, Inc. Retirement Plan      

 

 

    

Total Letters of Credit

      $ 29,605,000.00            

 

 

    

Note: All letters of credit are drawn under the terms of the J.P. Morgan/Chase
Credit Agreement dated February 13, 2012 and pursuant to Section 3.04 of the
Credit Agreement are deemed issued thereunder. The letters of credit are issued
by JPMorgan Chase Bank, N.A. The Letters of Credit commitment per the Credit
Agreement is $50,000,000.00.



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.15

SUBSIDIARIES

 

NAME

  

JURISDICTION

OF

INCORPORATION

   PERCENTAGE OF
CAPITAL STOCK/UNITS
OWNED (and who it is
owned by)    RESTRICTED
OR
UNRESTRICTED Badger Assurance Ltd.    Bermuda    100% (Roundy’s
Supermarkets, Inc.)    Unrestricted IRP, LLC    Wisconsin   
100% (Roundy’s Illinois, LLC)    Restricted I.T.A., Inc.    Wisconsin    100%
(Roundy’s
Supermarkets, Inc.)    Restricted Jondex Corp.    Wisconsin    100% (Roundy’s
Supermarkets, Inc.)    Restricted Kee Trans, Inc.    Wisconsin    100% (Roundy’s
Supermarkets, Inc.)    Restricted Mega Marts, LLC    Wisconsin    100% =
5,800,000 Units
(Roundy’s Supermarkets,
Inc.)    Restricted RBF, LLC    Wisconsin    100% = 100 Units (Jondex
Corp.)    Restricted Roundy’s Illinois, LLC    Wisconsin    100% = 100 Units
(Roundy’s Supermarkets,
Inc.)    Restricted Shop-Rite, LLC    Wisconsin    100% = 892 Units
(Roundy’s Supermarkets,
Inc.)    Restricted Ultra Mart Foods, LLC    Wisconsin    100% = 100 Units
(Roundy’s Supermarkets,
Inc.)    Restricted



--------------------------------------------------------------------------------

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

Uniform Commercial Code Filings

FILING LOCATIONS

 

Debtor

  

Jurisdiction

  

Filing Office

Roundy’s Supermarkets, Inc.    Wisconsin   
Wisconsin Department of Financial Institutions Roundy’s Acquisition Corp.   
Delaware    Secretary of State of the State of Delaware Roundy’s, Inc.   
Delaware    Secretary of State of the State of Delaware IRP, LLC    Wisconsin   
Wisconsin Department of Financial Institutions I.T.A., Inc.    Wisconsin   
Wisconsin Department of Financial Institutions Jondex Corp.    Wisconsin   
Wisconsin Department of Financial Institutions Kee Trans, Inc.    Wisconsin   
Wisconsin Department of Financial Institutions Mega Marts, LLC    Wisconsin   
Wisconsin Department of Financial Institutions RBF, LLC    Wisconsin   
Wisconsin Department of Financial Institutions Roundy’s Illinois, LLC   
Wisconsin    Wisconsin Department of Financial Institutions Shop-Rite, LLC   
Wisconsin    Wisconsin Department of Financial Institutions Ultra Mart Foods,
LLC    Wisconsin    Wisconsin Department of Financial Institutions



--------------------------------------------------------------------------------

SCHEDULE 5.19(b)

MORTGAGE FILING JURISDICTIONS

 

Location #

  

Property Location

    

County

  

State

  

Filing office for Mortgage

(County Clerk’s Office)

8103   

Water Street, Stevens Point

(.6 acres land behind 3256 Church Street store)

     Portage    WI    Portage County, Wisconsin 8108   

1919 East Calumet Street, Appleton

(.77 acres land adjacent to store)

     Calumet    WI    Calumet County, Wisconsin 8127    256 South Lake Street,
Philips      Price    WI    Price County, Wisconsin 8855    1104 Lagoon Avenue &
116 West Lake Street, Minneapolis (Rainbow store)      Hennepin    MN   
Hennepin County, Minnesota 8904    2220 Minnesota Avenue, Stevens Point (Listed
for Sale)      Portage    WI    Portage County, Wisconsin 8905    2332 Minnesota
Avenue, Stevens Point (1.2 acres land adjacent to DC)      Portage    WI   
Portage County, Wisconsin 8912    2828 Wayne Street, Stevens Point (DC)     
Portage    WI    Portage County, Wisconsin 3501   

3501 Dixon Street, Stevens Point

(3.164 acres land adjacent to DC)

     Portage    WI    Portage County, Wisconsin 5500    Vacant Parcels, Kenosha
(commissary)      Kenosha    WI    Kenosha County, Wisconsin 6370    4095 & 4097
North Oakland Avenue, Shorewood (1.2 acres land used as parking lot)     
Milwaukee    WI    Milwaukee County, Wisconsin



--------------------------------------------------------------------------------

SCHEDULE 8.02

EXISTING INDEBTEDNESS

Capital Leases

 

Store Location

  

Landlord

   Term    Rent Years 1-5     Rent Years
6-10      Rent Years
11-17.5      Rent Years
17.5-20  

Plover

   Rice Enterprises    1/1/2013 -
12/31/2032    $ 653,300.00      $ 653,300.00       $ 653,300.00       $
653,300.00   

Stevens Point

   RBR Joint Venture    8/6/98-
8/6/18    $ 363,240.00      $ 375,092.00       $ 394,854.00       $ 405,907.00
  

Appleton-West

   WAC, LLC    12/16/97-
12/15/17    $ 480,000.00      $ 480,000.00       $ 500,000.00       $ 500,000.00
  

Madison-Shopko

   Koeller Road Partners, LLP    5/18/99-
5/17/19    $ 458,250.00      $ 458,250.00       $ 471,500.00       $ 471,500.00
  

Cottage Grove

   Grove-Rainbow Limited Partnership    7/12/96-
7/11/16    $ 606,624.50      $ 606,624.50       $ 606,624.50       $ 606,624.50
  

Minneapolis – Brighton

   Inland Ryan, LLC    9/19/97-
9/18/17    $ 593,202.50      $ 634,887.00       $ 666,952.00       $ 699,017.00
  

Chaska

   Aurora Investments, LLC    6/20/97-
6/30/17    $ 550,000.00      $ 614,900.00       $ 688,600.00       $ 771,100.00
  

Coon Rapids

   Inland Ryan, LLC    8/14/98-
8/31/18    $ 628,474.00      $ 670,158.50       $ 711,483.00       $ 753,527.50
  

Bloomington

   Fieldmoor Holdings, LLC    10/16/98-
10/18/27    $ 891,407.00      $ 920,000.00       $ 938,400.00       $ 957,168.00
  

Maple Grove

   Inland Ryan, LLC    9/11/98-
9/30/18    $


 

$

 

769,560.00


(1 rent year

785,592.50

(2-5 rent years)

  


) 

  

  

  $ 827,277.00       $ 868,961.50       $ 910,646.00   

Inver Grove Heights

   York Tower Lowes, LLC    11/1/00-
10/31/20    $ 488,806.52      $ 525,687.52       $ 593,775.52       $ 630,656.52
  

Shorewood, Illinois

   Columbia Retail Shorewood Crossing, LLC    4/12/01 -
4/30/26    $ 824,712.48      $ 824,712.48       $ 857,701.00       $ 857,701.00
  

Long-Term Debt

Milwaukee Economic Development Corporation

 

Term

  

Interest Rate

  

Original Balance

  

Outstanding 1/20/12

4/20/04 to 5/1/19    3%    $3,000,000.00    $1,646,711.90

 



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING LIENS

 

JURISDICTION

   FILING
TYPE/
SEARCHED
THRU    FILE
NUMBER/
FILE DATE    DEBTOR    SECURED
PARTY   

COLLATERAL
DESCRIPTION

Department of Financial Institutions, WI    UCC


11/22/13

Through

02/06/14

   140001634822


02/05/2014

   Roundy’s
Supermarkets,
Inc.    Wisconsin
Lift Truck
Corp    Specific equipment.



--------------------------------------------------------------------------------

SCHEDULE 8.08

INVESTMENTS

Partnership & LLC Investments:

None

Stock Investments:

None

Securities Accounts:

 

SECURITIES INTERMEDIARY & ADDRESS

  

ACCOUNT NAME

  

ACCOUNT NO.

J.P. Morgan Securities, LLC

383 Madison Avenue, Floor 3

New York, NY 10179-0001

  

Money Market Mutual Funds (Roundy’s Supermarkets)

*Overnight cash deposit/investments; drawn out each morning

   499774



--------------------------------------------------------------------------------

SCHEDULE 8.10

TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.13

NEGATIVE PLEDGE AGREEMENTS

1. See Capital Leases on Schedule 8.02.



--------------------------------------------------------------------------------

SCHEDULE 8.14

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

Restrictions contained in the Securities Purchase Agreement, dated June 6, 2002,
by and among Holdings and Willis Stein & Partners III, L.P., Willis Stein &
Partners III-C, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis Stein &
Partners Dutch III-B, L.P., each a Delaware limited partnership, as amended,
restated, supplemented or otherwise modified from time to time in a manner not
materially adverse to the Agent and the Lenders.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACCOUNT CONTROL AGREEMENT

AGREEMENT dated as of March [ ], 2014, by and among Roundy’s Supermarkets, Inc.
(“Company”), JPMorgan Chase Bank, N.A. (“Lender”) and [ ](“Depositary”).

The parties hereto refer to Account No. [ ] in the name of Company maintained at
Depositary (the “Account”) and hereby agree as follows:

 

1. Company and Lender notify Depositary that by separate agreement Company has
granted Lender a security interest in the Account and all funds on deposit from
time to time therein. Depositary acknowledges being so notified.

 

2. Prior to the Effective Time (as defined below) Depositary shall honor all
withdrawal, payment, transfer or other fund disposition or other instructions
which the Company is entitled to give under the Account Documentation (as
hereinafter defined) (collectively, “instructions”) received from the Company
(but not those from Lender) concerning the Account. On and after the Effective
Time (and without Company’s consent), Depositary shall honor all instructions
received from Lender (but not those from Company) concerning the Account and
Company shall have no right or ability to access or withdraw or transfer funds
from the Account.

For the purposes hereof, the “Effective Time” shall be the opening of business
on the second business day next succeeding the business day on which a notice
purporting to be signed by Lender in substantially the same form as Exhibit A,
attached hereto, with a copy of this Agreement attached thereto (a “Shifting
Control Notice”), is actually received by the unit of Depositary to whom the
notice is required hereunder to be addressed; provided, however, that if any
such notice is so received after 12:00 noon, Eastern time, on any business day,
the “Effective Time” shall be the opening of business on the third business day
next succeeding the business day on which such receipt occurs; and, provided
further, that a “business day” is any day other than a Saturday, Sunday or other
day on which Depositary is or is authorized or required by law to be closed.

Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
(x) cease honoring Company’s instructions and/or commence honoring solely
Lender’s instructions concerning the Account at any time or from time to time
after it becomes aware that Lender has sent to it a Shifting Control Notice but
prior to the Effective Time therefor (including without limitation halting,
reversing or redirecting any transaction referred to in clause (i) above), or
(y) deem a Shifting Control Notice to be received by it for purposes of the
foregoing paragraph prior to the specified unit’s actual receipt if otherwise
actually received by Depositary (or if such Shifting Control Notice does not
comply with the form attached hereto as Exhibit A or does not attach an
appropriate copy of this Agreement), with no liability whatsoever to Company or
any other party for doing so.

 

3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Prior to issuing any
instructions on or after the Effective Time, Lender shall provide Depositary
with such documentation as Depositary may reasonably request to establish the
identity and authority of the individuals issuing instructions on behalf of
Lender. Lender may request the Depositary to provide other services (such as
automatic daily transfers) with respect to the Account on or after the Effective
Time; however, if such services are not authorized or otherwise covered under
the Account Documentation, Depositary’s decision to provide any such services
shall be made in its sole discretion (including without limitation being subject
to Company and/or Lender executing such Account Documentation or other
documentation as Depositary may require in connection therewith).

 

4. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to the Account or transactions therein,
(ii) overdrafts in the Account or (iii) Depositary’s charges, fees and expenses
with respect to the Account or the services provided hereunder.

 

5.

Notwithstanding anything to the contrary in this Agreement: (i) Depositary shall
have only the duties and responsibilities with respect to the matters set forth
herein as is expressly set forth in writing herein and shall not be deemed to be
an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall be
fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company or Lender
in accordance with the terms hereof, in which case the parties hereto agree that
Depositary has no duty to make any further inquiry whatsoever; (iii) it is
hereby acknowledged and agreed that Depositary has no knowledge of (and is not
required to know) the terms and provisions of the separate agreement referred to
in paragraph 1 above or any other



--------------------------------------------------------------------------------

  related documentation or whether any actions by Lender (including without
limitation the sending of a Shifting Control Notice), Company or any other
person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith, (iv) Depositary shall not be liable to any party hereto
or any other person for any action or failure to act under or in connection with
this Agreement except to the extent such conduct constitutes its own willful
misconduct or gross negligence (and to the maximum extent permitted by law,
shall under no circumstances be liable for any incidental, indirect, special,
consequential or punitive damages); and (v) Depositary shall not be liable for
losses or delays caused by force majeure, interruption or malfunction of
computer, transmission or communications facilities, labor difficulties, court
order or decree, the commencement of bankruptcy or other similar proceedings or
other matters beyond Depositary’s reasonable control.

 

6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred as a
result of following Company’s direction or instruction. Lender hereby agrees to
indemnify, defend and save harmless Depositary against any Covered Items
incurred (i) on or after the Effective Time in connection with this Agreement or
the Account (except to the extent due to Depositary’s willful misconduct or
gross negligence) or any interpleader proceeding related thereto, (ii) as a
result of following Lender’s direction or instruction (including without
limitation Depositary’s honoring of a Shifting Control Notice) or (iii) due to
any claim by Lender of an interest in the Account or the funds on deposit
therein.

 

7. Depositary may terminate this Agreement (i) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (ii) because of a material breach by Company or Lender of any
of the terms of this Agreement or the Account Documentation, upon the sending of
at least five (5) days advance written notice to the other parties hereto.
Lender may terminate this Agreement in its discretion upon the sending of at
least three (3) days advance written notice to the other parties hereto,
provided that Depositary may shorten or waive the requirement that Lender’s
notice be in advance and any such shortening or waiver shall be binding on all
parties. Any other termination or any amendment or waiver of this Agreement
shall be effected solely by an instrument in writing executed by all the parties
hereto. The provisions of paragraphs 5 and 6 above shall survive any such
termination.

 

8. Company shall compensate Depositary for the opening and administration of the
Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

 

9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of New York.
All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to the Account or this Agreement. All notices under this
Agreement shall be in writing and sent (including via emailed pdf or similar
file or facsimile transmission) to the parties hereto at their respective
addresses, email addresses or fax numbers set forth below (or to such other
address, email address or fax number as any such party shall designate in
writing to the other parties from time to time).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ROUNDY’S SUPERMARKETS, INC.    JPMORGAN CHASE BANK, N.A. By:       
Date:                         By:       Date:                      Name:  
Edward G. Kitz       Name:       Title:  
Group Vice President – Legal, Risk & Treasury       Title:      

Address for   Roundy’s Supermarkets, Inc.

Notices:        875 E. Wisconsin Avenue, Milwaukee, WI 53202

     

Address for

Notices:

                Fax No.:        414 231 7979       Fax No.:       Email Address:
Ed.Kitz@roundys.com       Email Address:       [Depositary]           By:       
Date:                             Name:               Title:              



--------------------------------------------------------------------------------

Address for Instructions and other Notices:

JPMorgan Chase Bank, N.A.

Attn: Rena Glorioso

111 East Wisonsin Avenue, Floor 16

Milwaukee, WI 53202 4815

Email: rena.m.blorioso@jpmchase.com

Fax No.: 414.377.4984

  

Address For Shifting Control and Termination Notices:

JPMorgan Chase Bank, N.A.

Attn: Blocked Accounts

420 W Van Buren Street, 9th floor Suite IL1-0199

Chicago, IL 60606-3534

Email: blocked.account.contracts@jpmchase.com



--------------------------------------------------------------------------------

Exhibit A | SHIFTING CONTROL NOTICE

 

Date:     JPMorgan Chase Bank, N.A. Address:   420 W Van Buren Street, 
9th Floor  Suite IL1-0199   Chicago, IL 60606-3534 Attention:   Blocked Accounts

Re: Blocked Account Control Agreement dated as of March [    ]     , 2014, (the
“Agreement”) by and among Roundy’s Supermarkets, Inc., JPMorgan Chase Bank,
N.A., as Lender and [ ]., as Depositary

 

 

relating to Account(s)

 

 

Ladies and Gentlemen:

This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

 

JPMORGAN CHASE BANK, N.A.

By:

  Date:

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.      Assignor[s]:

  

 

   [and is a Defaulting Lender]

2.      Assignee[s]:

  

 

   [and is an Affiliate/Approved Fund of [identify Lender]]

a.      Assignee [is] [is not] a Competitor.

  

3.      Borrower:

   Roundy’s Supermarkets, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   Asset-Based Revolving Credit Agreement, dated as of March 3, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Roundy’s Supermarkets, Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”) and JPMorgan
Chase Bank, N.A. as administrative agent and collateral agent (in any such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and Issuing Lender.

 

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Facility Assigned7    Aggregate Amount
of
Commitment/Loans
for all Lenders8    Amount of
Commitment/Loans
Assigned8    Percentage Assigned
of Commitment/
Loans9      CUSIP Number          $        $          %                $       
$          %                $        $          %      

 

[7. Trade Date:                     ]10

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Tranche B Term Loan,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                          , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[signature page follows]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:

     

Title:

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By:

     

Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:       Title:

Consented to:

ROUNDY’S SUPERMARKETS, INC.

 

By:       Title:

Consented to:

JPMORGAN CHASE BANK, N.A., as Issuing Lender

 

By:       Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).



--------------------------------------------------------------------------------

Annex 1

to

Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by Holdings, the Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee, (viii) it is not a Competitor, unless specified in this Assignment and
Assumption and (ix) it is not an Affiliated Lender, unless specified in this
Assignment and Assumption; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING BORROWING BASE CERTIFICATE

 

CHASE BORROWING BASE REPORT - ROUNDY’S SUPERMARKETS, INC.  

Client Name: Roundy’s Supermarkets, Inc.

  Pharmacy
AR01     Debit/CC
Deposits
AR02     Perishable
INV01     Non-
Perishable
INV02     Pharmacy
INV03     Pharmacy
Script     Report #
Report
Date:
Period
Covered:   Survey
12/28/13      

COLLATERAL AVAILABILITY

                 

Beginning Collateral Balance (Previous Report - Line 10)

    0.00        0.00        0.00        0.00        0.00           

Additions to Collateral (Gross Sales)

    0.00        0.00                 

Additions to Collateral (Debit Memos, all)

    0.00        0.00                 

Additions to Collateral - Reconciling Adjustment

    0.00        0.00                 

Other

    0.00        0.00                 

Deductions to Collateral (Net Cash Received)

    0.00        0.00                 

Deductions to Collateral (Credit Memos, all)

    0.00        0.00                 

Deductions to Collateral (Write offs, Returns)

    0.00        0.00                 

Other Non-Cash Deductions / Net Change to Collateral

    0.00        0.00                 

Ending Collateral Balance

    0.00        0.00        0.00        0.00        0.00        0.00     
Total Gross Collateral     0.00   

Less A/R Ineligible - Pharmacy receivables > 60 days past invoice date

    0.00        0.00                 

Less A/R Ineligible - Pharmacy credits > 60 days past invoice date

    0.00        0.00                 

Less A/R Ineligible - Pharmacy Cross-Age

    0.00        0.00                 

Less A/R Ineligible - Pharmacy receivables - Medicare / Medicaid

    0.00        0.00                 

Less A/R Ineligible - C.C. Expense Reserve (1.25%)

    0.00        0.00                 

Less A/R Ineligible - Credit/Debit Receivable > 7 days past invoice date

    0.00        0.00                 

Less A/R Ineligible - Other

    0.00        0.00                 

Less A/R Ineligible - Other

    0.00        0.00                 

Less A/R Ineligible - Other

    0.00        0.00                 

Less A/R Ineligible - Other

    0.00        0.00                 

Less A/R Ineligible - Other (attach schedule if needed)

    0.00        0.00                 

Total A/R Ineligibles before Concentration

    0.00        0.00                 

Less Ineligible - A/R Concentration

    0.00        0.00                 

Total Accounts Receivable Ineligibles

    0.00        0.00                 



--------------------------------------------------------------------------------

Total Eligible Collateral

    0.00        0.00              0.00         

Advance Rate Percentage

    87.5 %      90.0 %            85 %       

Available A/R Collateral

    0.00        0.00              0.00         

Less Inventory Ineligibles - Per Exam

        0.00        0.00        0.00           

Total Eligible Inventory - Per Exam

        0.00        0.00        0.00           

Advance Rate - Per Exam

        75 %      75 %      75 %         

Total Eligible Collateral - Per Exam

        0.00        0.00        0.00           

Less Inventory Ineligibles - Per NOLV

        0.00        0.00        0.00           

Total Eligible Inventory - Per NOLV

        0.00        0.00        0.00           

Advance Rate - Per NOLV x 90%

        75 %      56 %      81 %         

Total Eligible Collateral - Per NOLV

        0.00        0.00        0.00           

Total Eligible Collateral

    0.00        0.00        0.00        0.00        0.00        0.00     
Total Eligible Collateral     0.00   

Reserves - Availability (attach schedule)

    0.00        0.00        0.00        0.00        0.00        0.00         

Total Borrowing Base Value

    0.00        0.00        0.00        0.00        0.00        0.00         

Collateral CAPS

    220,000,000.00        220,000,000.00        55,000,000.00       
220,000,000.00        220,000,000.00        66,000,000.00         

Maximum Borrowing Base Value (Lesser of 38 or 39)

    0.00        0.00        0.00        0.00        0.00        0.00         

Suppressed Availability

    0.00        0.00        0.00        0.00        0.00        0.00         

Total Availability

    0.00                   

Revolver Line

    220,000,000.00                Total Revolver Line     220,000,000.00   

Line Reserves (attach schedule)

    0.00                   

Maximum Borrowing Limit (Lesser of 42 - 44 or 43 - 44)

    0.00                Total Available to Borrow     0.00   

Suppressed Availability

    0.00                   

LOAN STATUS

                 

Previous Loan Balance (Previous Report Line 50)

    0.00                   

Less: Net Collections (Same as Report Line 5)

    0.00                   

Less: Other Adjustments

    0.00                   

Add: Request for Funds

    0.00                   

Add: Other Adjustments

    0.00                   

New Loan Balance

    0.00                Total New Loan Balance     0.00   

Letters of Credit/Bankers Acceptance Outstanding

    0.00                Outstanding Letters of Credit     0.00   

Availability Not Borrowed (Lines 45 less 50 & 51)

            0.00   

Term Loan

            0.00   

OVERALL EXPOSURE (lines 50 & 53)

            0.00   



--------------------------------------------------------------------------------

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of March 3, 2014 (as it may be amended or modified
from time to time, the “Agreement”) among JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as Issuing Bank, the Lenders party
thereto from time to time, Roundy’s Supermarkets, Inc. (the “Company”, together
with any additional Persons joined hereto as a borrower from time to time, each
individually a “Borrower” and collectively jointly and severally, the
“Borrowers”), and the other Loan Parties, the Borrower is executing and
delivering to the Administrative Agent this Borrowing Base Report accompanied by
supporting data (collectively referred to as the “Report”). The Borrower
warrants and represents to Administrative Agent that this Report is true,
correct, and is based on information contained in Borrower’s own financial
accounting records. The Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this              day of
                    , 201    , that the Borrower is in compliance with the
Agreement. No Default has occurred or is continuing or would result after giving
effect to any Borrowing as of the date hereof. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

 

BORROWER NAME:   

Roundy’s Supermarkets, Inc.

  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

Dated:                    , 20        

Reference is made to that certain Asset-Based Revolving Credit Agreement, dated
as of March 3, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Roundy’s Supermarkets, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”) and JPMorgan Chase Bank, N.A. as administrative agent and collateral
agent (in any such capacity, together with its successors in such capacity, the
“Administrative Agent”) and Issuing Lender. All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

The Borrower hereby gives irrevocable notice, pursuant to Section 4.01 of the
Credit Agreement, of its request for the Borrowing to be made on [PROPOSED DATE
OF BORROWING] (the “Borrowing Date”) in the aggregate principal amount of
$[AMOUNT OF BORROWING], to be made as a [Base Rate Loans][Eurodollar Loan with
initial Interest Period of [LENGTH OF INTEREST PERIOD]]. The Borrowing is to be
a Revolving Credit Borrowing.

The account to be credited with the proceeds of the Borrowing is:

Bank: JPMorgan Chase

ABA #: [    ]

Account Name: Roundy’s Supermarkets, Inc.

A/C #: [    ]

In order to induce the Lenders to make the Loan requested hereby, the Borrower
hereby represents and warrants as of the date of this Borrowing Request that:

(i) all of the conditions precedent contained in [Section 6.01 and]1
Section 6.02 of the Credit Agreement have been satisfied on and as of the
Borrowing Date, before and after giving effect to the Borrowing and to the
application of the proceeds therefrom;

(ii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the Borrowing Date as if made on and as of the Borrowing Date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; and

 

1  For initial Borrowing on the Closing Date.



--------------------------------------------------------------------------------

(iii) no Default or Event of Default has occurred and is continuing on the
Borrowing Date or after giving effect to the extensions of credit requested to
be made on the Borrowing Date.

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered by its duly authorized representative as of the date
first written above.

 

ROUNDY’S SUPERMARKETS, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[To be inserted]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

from

                                         , Mortgagor

to

JPMORGAN CHASE BANK, N.A., as Administrative and Collateral

Agent, Mortgagee

DATED AS OF                     , 20        

After recording, please return to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

ATTN: Real Estate Department

Property:

County of [ ]

State of [ ]

THIS INSTRUMENT IS FOR COMMERCIAL PURPOSES AND CONTAINS

AFTER-ACQUIRED PROPERTY PROVISIONS. THIS INSTRUMENT ALSO SECURES

FUTURE ADVANCES.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

Background

     1   

Granting Clauses

     2   

Terms and Conditions

     7   

1. Warranty of Title

     7   

2. Payment of Obligations

     8   

3. Requirements

     8   

4. Payment of Taxes and Other Impositions

     9   

5. Insurance

     10   

6. Restrictions on Liens and Encumbrances

     13   

7. Transfer Restrictions

     13   

8. Maintenance; No Alteration; Inspection; Utilities

     13   

9. Condemnation/Eminent Domain

     14   

10. Restoration

     14   

11. Leases

     15   

12. Further Assurances

     15   

13. Mortgagee’s Right to Perform

     15   

14. Indemnification

     16   

15. Events of Default

     16   

16. Remedies

     17   

17. Proceeds

     20   

18. Right of Mortgagee to Credit Sale

     21   

19. Appointment of Receiver

     21   

 

i



--------------------------------------------------------------------------------

20. Extension, Release, etc

     21   

21. Security Agreement under Uniform Commercial Code

     22   

22. Assignment of Rents

     24   

23. Trust Funds

     25   

24. Additional Rights

     25   

25. Notices

     25   

26. No Oral Modification

     25   

27. Partial Invalidity

     25   

28. Mortgagor’s Waiver of Rights

     26   

29. Remedies Not Exclusive

     26   

30. Multiple Security

     27   

31. Successors and Assigns

     29   

32. No Waivers, etc

     29   

33. GOVERNING LAW, ETC

     29   

34. Certain Definitions

     30   

35. Receipt of Copy

     30   

36. Intercreditor Agreement

     30   

Schedule A

     33   

 

ii



--------------------------------------------------------------------------------

THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING dated as of                     , 20     is made by
                     , a                      corporation (“Mortgagor”), whose
address is                     ,                     ,             , to JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent for the Lenders
referred to below (in such capacity, together with its successors and assigns,
“Mortgagee”), whose address is 111 E. Wisconsin Avenue, Milwaukee, WI 53202.
References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

Background

A. Roundy’s Supermarkets, Inc. (the “Borrower”) is party to that certain
Asset-Based Revolving Credit Agreement, dated as of March 3, 2014 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), BMO Harris Bank, N.A., as
Documentation Agent, Bank of America, N.A., as Syndication Agent and JPMorgan
Chase Bank, N.A. as administrative agent and collateral agent (in any such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and Issuing Lender. The terms of the Credit Agreement are incorporated
by reference in this Mortgage as if the terms thereof were fully set forth
herein.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Mortgage to the “Default
Rate” shall mean the interest rate provided for in subsection 4.06(c) of the
Credit Agreement plus 2% (two percent).

B. Mortgagor is the owner of the parcel(s) of real property described on
Schedule A attached hereto (such real property, together with all of the
buildings, improvements, structures and fixtures now or subsequently located
thereon (the “Improvements”), being collectively referred to as the “Real
Estate”).

C. Pursuant to the terms and conditions of the Credit Agreement, inter alia,
(1) the Lenders and the Issuing Lender to the extent of their respective Loans
are willing severally to establish the requested asset-based revolving credit
facility have agreed to establish an asset-based revolving credit facility [and
letter of credit subfacility] in favor of the Borrower, which include the
Issuing Lender’s agreement to issue, and the agreement of the Lenders who are
L/C Participants to acquire participating interests in, Letters of Credit for
the account of the Borrower, in an amount equal to the sum of (i) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(ii) the aggregate amount of drawings under Letters of Credit that have not been
reimbursed pursuant to Section 3.08 of the Credit Agreement and (2) the Borrower
may request



--------------------------------------------------------------------------------

Incremental Term Loans or Incremental Revolving Commitment Increases in an
aggregate principal amount not to exceed $[    ]. The maximum aggregate
principal amount of the Loans and the L/C Obligations outstanding at any one
time under the Credit Agreement and secured by this Mortgage shall not exceed
$[    ].

D. Pursuant to the Credit Agreement, in order to secure the Obligations,
(i) Mortgagor was required to enter into that certain Guarantee and Collateral
Agreement dated as of [    ] in favor of Mortgagee (as the same may be amended,
confirmed, modified or supplemented from time to time, the “Guarantee”) and
(ii) Mortgagor is required to secure its obligations under the Guarantee by
executing and delivering this Mortgage to Mortgagee for the ratable benefit of
the Lenders. Mortgagor, a wholly owned subsidiary of the Borrower, will receive
substantial direct and indirect benefit from the extensions of credit made to
the Borrower under the Credit Agreement.

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the following
(collectively, the “Obligations”):

(a) the unpaid principal of and interest on (including interest accruing after
the maturity of the Loans and Reimbursement Obligations and Post-Petition
Interest) the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower or any other Loan Party to any Agent or to any
Lender (or, in the case of (i) Specified Hedge Agreements, any Qualified
Counterparty and (ii) Specified Cash Management Obligations, any Cash Management
Bank), whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, any other Loan Document, the Letters of
Credit, any Specified Hedge Agreement, any agreement with respect to Specified
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that (i) Specified Cash Management Obligations and obligations of the Borrower
or any Guarantor under any Specified Hedge Agreement are included in the
definition of Obligations solely for purposes of providing security and
guarantees therefor and for no other purposes and shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by the
Credit Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or holders of Specified Cash Management Obligations,
in each case, in their capacity as such; provided further, “Obligations” shall
not include, with respect to any Guarantor that is not a Qualified ECP
Guarantor, Excluded Swap Obligations of such Guarantor;

 

2



--------------------------------------------------------------------------------

(b) the payment of all other obligations and liabilities of Mortgagor, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Guarantee, this Mortgage, and any other document securing payment of
such liabilities and obligations (the “Security Documents”) and any amendments,
supplements, extensions, renewals, restatements, replacements or modifications
of any of the foregoing (the Credit Agreement, the Letters of Credit, the Hedge
Agreements, the Guarantee, this Mortgage and the other Security Documents and
all other documents and instruments from time to time evidencing, securing or
guaranteeing the payment and performance of the foregoing liabilities and
obligations, as any of the same may be amended, supplemented, extended, renewed,
restated, replaced or modified from time to time, are collectively referred to
as the “Loan Documents”), in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to Mortgagee or to the Lenders that are required to be paid by Mortgagor or
Borrower pursuant to the terms of the Credit Agreement, this Mortgage or any
other Loan Document); and

(c) the performance of all covenants, agreements, obligations and liabilities of
Mortgagor under, in connection with, or pursuant to the provisions of the Loan
Documents;

MORTGAGOR DOES HEREBY GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, PLEDGE AND
WARRANT TO MORTGAGEE, WITH POWER OF SALE AND RIGHT OF ENTRY AS HEREINAFTER
PROVIDED, A LIEN UPON AND A CONTINUING SECURITY INTEREST IN, AND HEREBY
MORTGAGES, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE:

(A) the Real Estate;

(B) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in, to under or derived from the lots,
pieces, tracts or parcel or parcels of land of the Real Estate or any part
thereof;

(C) all right, title estate and interest of Mortgagor in, to and under all
easements, rights of way, gores of land, streets, ways, alleys, passages, sewer
rights, waters, water courses, water and riparian rights, development rights,
air rights, mineral rights, crop, timber, agricultural, horticultural, oil, gas
and all estates, rights, titles, interests, privileges, licenses, tenements,
hereditaments and appurtenances belonging, relating or appertaining to the Real
Estate, and any reversions, remainders, rents, issues, profits, royalties and
revenue thereof and all land lying in the bed of any street, road or avenue, in
front of or adjoining the Real Estate to the center line thereof;

 

3



--------------------------------------------------------------------------------

(D) all estate, right, title and interest of the Mortgagor in, to, under or
derived from all buildings, structures, facilities and other improvements of
every kind and description now or hereafter located on or attached to the land,
including all plant, equipment, apparatus, machinery, parking areas, roads,
driveways, walks, fences, walls, beams, recreation facilities, drainage
facilities, lighting facilities and other site improvements, water, sanitary and
storm sewer, drainage, electricity, steam, gas, telephone, telecommunications
and other utility equipment and facilities, plumbing, lighting, heating,
ventilating, air conditioning, refrigerating, incinerating, compacting, fire
protection and sprinkler, surveillance and security, vacuum cleaning, public
address, communications and telecommunications equipment and systems, screens,
awnings, floor coverings, partitions, elevators, escalators, motors, electrical,
computer and other wiring, machinery, pipes, fittings and racking and shelving;
and all estate, right, title and interest of the Mortgagor in, to, under or
derived from all other items of fixtures, equipment and personal property of
every kind and description, in each case now or hereafter located on the land or
affixed (actually or constructively) to the buildings and other improvements
located on the land which by the nature of their location thereon or affixation
thereto are real property under applicable law, including all materials intended
for the construction, reconstruction, repair, replacement, alteration, addition
or improvement of or to such buildings, equipment, fixtures, structures and
improvements, all of which materials shall be deemed to be part of the Mortgaged
Property (to the extent of the Mortgagor’s rights therein) immediately upon
delivery thereof on the land and to be part of the improvements immediately upon
their incorporation therein;

(E) all right, title, estate and interest of Mortgagor in, to, under or derived
from all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings, fittings and articles of personal property of every kind

and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 

4



--------------------------------------------------------------------------------

(F) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

(G) subject to the terms of Section 22 hereof, all right, title and interest of
Mortgagor in, to and under or derived from all leases, subleases, underlettings,
concession agreements, management agreements, licenses and other agreements
relating to the use or occupancy of the Real Estate or the Equipment or any part
thereof, now existing or subsequently entered into by Mortgagor and whether
written or oral and all guarantees of any of the foregoing (collectively, as any
of the foregoing may be amended, restated, extended, renewed or modified from
time to time, the “Leases”), and all rights, title and interest of Mortgagor in
respect of cash and securities deposited thereunder and the right to receive and
collect the revenues, income, rents, issues and profits thereof, together with
all other rents, royalties, issues, profits, revenue, income and other benefits
arising from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

(H) all trade names, trade marks, logos, copyrights, good will and books and
records relating to or used in connection with the operation of the Real Estate
or the Equipment or any part thereof including tenant files relating to all
Leases, if any, and computer materials and records; all general intangibles
related to the operation of the Improvements now existing or hereafter arising;

(I) all unearned premiums and dividends under insurance policies now or
subsequently obtained by Mortgagor relating to the Real Estate or Equipment and
Mortgagor’s interest in and to, under or derived from all proceeds of any such
insurance policies (including title insurance policies) including the right to
collect and receive such proceeds, subject to the provisions relating to
insurance generally set forth below; and all awards and other compensation,
including the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Real Estate or
Equipment for the taking by eminent domain, condemnation or otherwise, of all or
any part of the Real Estate or any easement or other right therein;

(J) all right, title and interest of Mortgagor in and to, under or derived from
(i) all contracts from time to time executed by Mortgagor or any manager or
agent on its behalf relating to the ownership, construction, maintenance,
repair, operation, occupancy, sale or financing of the Real Estate or Equipment
or any

 

5



--------------------------------------------------------------------------------

part thereof and all agreements relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment and all guarantees and warranties relating to the Real Estate and
Equipment and all supply and service contracts for water, sanitary and storm
sewer, drainage, electricity, steam, gas, telephone and other utilities related
to the Real Estate (collectively, the “Contracts”), (ii) all consents, licenses,
building permits, certificates of occupancy, variances and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Real Estate or any part thereof (collectively, the “Permits”) and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate (collectively, the “Plans”);

(K) any and all monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Mortgagee as provided in this Mortgage;

(L) all proceeds, both cash and noncash, of the foregoing; and

(M) all greater, additional or other estate right, title and interest of the
Mortgagor in, to, under or derived from the Premises (as defined below)
hereafter acquired by the Mortgagor, and all right, title, and interest of the
Mortgagor in, to, or under or derived from all extensions, improvements,
betterments, substitutions and replacements of, and additions and appurtenances
to, any of the Premises hereafter acquired by or released to the Mortgagor or
constructed or located on, or attached to, the Premises, in each case,
immediately upon such acquisition, release, construction, location or
attachment; all estate, right, title and interest of the Mortgagor in, to, under
or derived from any other property and rights which are, by the provisions of
the Loan Documents, required to be subjected to the Lien hereof; and all estate,
right, title and interest of the Mortgagor in, to, under or derived from all
other property and rights which are by any instrument or otherwise subjected to
the Lien hereof by the Mortgagor;

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (F) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (M) are collectively referred to
as the “Mortgaged Property”).

TO HAVE AND TO HOLD the Mortgaged Property and the rights, title, estate,
interests and privileges hereby mortgaged unto Mortgagee, its successors and
assigns for the uses and purposes set forth, until the Credit Agreement is
terminated pursuant to the terms thereof.

 

6



--------------------------------------------------------------------------------

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

1. Warranty of Title. (a) Mortgagor represents and warrants that (i) Mortgagor
has good and marketable title to the Premises, subject only to the matters that
are set forth in Schedule B of the title insurance policy or policies being
issued to Mortgagee to insure the lien of this Mortgage and the Liens expressly
permitted under Section 8.03 of the Credit Agreement (collectively, the
“Permitted Exceptions”), (ii) Mortgagor is the owner of, or has a valid
leasehold interest in, the Equipment and all other items constituting the
Mortgaged Property, in each case free and clear of all Liens other than the
Permitted Exceptions (including any rights of any lessor of the Equipment);
(iii) the Permitted Exceptions do not materially interfere with the use,
enjoyment or operation of the Mortgaged Property or, to Mortgagor’s knowledge,
materially and adversely affect the value thereof; (iv) to Mortgagor’s
knowledge, the improvements located on the land do not materially interfere with
any of the Permitted Exceptions; (v) the execution, delivery and performance by
the Mortgagor of this Mortgage are within the Mortgagor’s organizational power,
have been duly authorized by all necessary company action, require no consent or
approval of, registration or filing with, or other action by, any governmental
authority (except for consents and approvals which have been obtained and the
recording or filing of this Mortgage and UCC financing statements, if any), to
Mortgagor’s knowledge, do not violate any applicable law or regulation, do not
violate the organizational documents or by-laws of the Mortgagor or any order of
any governmental authority, will not violate in any materail respect or result
in a material default under any material agreement or other instrument binding
upon the Mortgagor or its assets, or give rise to a right thereunder to require
any payment to be made by the Mortgagor, and will not result in the creation or
imposition of any Lien on any asset of the Mortgagor (other than the Lien of
this Mortgage on the Mortgaged Property); and (vi) this Mortgage constitutes a
valid, binding and enforceable agreement of the Mortgagor, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

(b) Mortgagor shall cause the warranties in subsection (a) of this Section to be
true and correct in all material respects; and forever preserve, protect,
warrant and defend (i) its estate, right, title and interest in and to the
Mortgaged Property, (ii) the validity, enforceability and priority of the Lien
of this Mortgage on the Mortgaged Property, and (iii) the right, title and
interest of the Mortgagee hereunder or relating hereto, in each case, against
all other Liens and claims whatsoever, subject only to the Permitted Exceptions.

 

7



--------------------------------------------------------------------------------

(c) Mortgagor, at its sole cost and expense, shall (i) promptly correct any
defect or error which may be discovered in this Mortgage or any financing
statement or other document relating hereto; and (ii) promptly execute,
acknowledge, deliver, record and re-record, register and re-register, and file
and re-file this Mortgage and any financing statements or other documents which
may be required from time to time (all in form and substance reasonably
satisfactory to the Mortgagee) in order to effectuate, complete, perfect,
continue or preserve (A) the Lien of this Mortgage as a first Lien on the
Mortgaged Property, whether now owned or hereafter acquired, subject only to the
Permitted Exceptions, or (B) any right, power or privilege granted or intended
to be granted to the Mortgagee hereunder or otherwise accomplish the purposes of
this Mortgage. To the fullest extent permitted by applicable law, the Mortgagor
hereby authorizes the Mortgagee to execute and file financing statements or
continuation statements without the Mortgagor’s signature appearing thereon. The
Mortgagor shall pay within ten (10) days of written demand the actual and
reasonable costs of, or incidental to, any recording or filing of any financing
or continuation statement, or amendment thereto, concerning the Mortgaged
Property.

2. Payment of Obligations. Mortgagor shall pay and perform the Obligations at
the times and places and in the manner specified in the Credit Agreement,
Guarantee, this Mortgage, and the other Loan Documents.

3. Requirements. (a) Mortgagor shall promptly comply with, or cause to be
complied with, or conform, as appropriate, in all material respects, to all
present and future laws, statutes, codes, acts, ordinances, orders, judgments,
decrees, rules, regulations and requirements, and irrespective of the nature of
the work to be done, of each of the United States of America, any State and any
municipality, local government or other political subdivision thereof and any
agency, department, bureau, board, commission or other instrumentality of any of
them, now existing or subsequently created (collectively, “Governmental
Authority”) which has jurisdiction over the Mortgaged Property and all
covenants, restrictions and conditions now or later of record which may be
applicable to any of the Mortgaged Property, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of any of the Mortgaged Property, except to the extent that
failure to comply or conform, therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect. All present and future laws,
statutes, codes, ordinances, orders, judgments, decrees, rules, regulations and
requirements of every Governmental Authority applicable to Mortgagor or to any
of the Mortgaged Property and all covenants, restrictions, and conditions which
now or later may be applicable to any of the Mortgaged Property are collectively
referred to as the “Legal Requirements”. Mortgagor shall have the right, after
notice given reasonably in advance to Mortgagee, to contest in good faith by
appropriate legal proceedings, the validity or application of, or alleged
non-compliance with,

 

8



--------------------------------------------------------------------------------

any Legal Requirement, except to the extent any such contest relates to any
matter or Legal Requirement set forth in Section 3(b) below, in which case
Mortgagee’s prior written consent shall be required. The execution, delivery and
performance of this Mortgage will not contravene any provision of, or constitute
a default under, any Legal Requirements, in any material respect.

(b) Except to the extent such occurrence is a Permitted Exception or otherwise
exists on the date hereof, from and after the date of this Mortgage, Mortgagor
shall not by act or omission permit any building or other improvement on any
premises not subject to the lien of this Mortgage to rely on the Premises or any
part thereof or any interest therein to fulfill any Legal Requirement (except if
otherwise required by Legal Requirement) in any manner that would have a
material adverse effect on the Mortgaged Property. Mortgagor shall not by act or
omission impair the integrity of any of the Real Estate so as to constitute an
illegal subdivision or to prohibit the Premises and Improvements from being
conveyed as one zoning or tax lot. Mortgagor represents that the Premises are
not part of a larger tract of land owned by Mortgagor or its affiliates or
otherwise considered as part of one zoning or tax lot, or, if they are, that any
authorization or variance required for the subdivision of such larger tract
which a sale of the Premises would entail has been obtained from all appropriate
Governmental Authorities so that the Premises and Improvements constitute one
zoning or tax lot capable of being conveyed as such. Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
subsection shall be void.

4. Payment of Taxes and Other Impositions. (a) Prior to delinquency, Mortgagor
shall pay and discharge (unless contested in good faith as set forth in
Section 4(c) herein) all taxes of every kind and nature imposed upon or assessed
against or which may become a lien on any of the Mortgaged Property (including,
without limitation, all real and personal property, income, franchise,
withholding, transfer, gains, profits and gross receipts taxes), all charges for
any easement or agreement maintained for the benefit of any of the Mortgaged
Property, all general and special assessments, levies, permits, inspection and
license fees, all water, gas, electricity, steam and sewer rents and charges,
vault taxes, excises, rates and charges and all other public and governmental
charges even if unforeseen or extraordinary, imposed upon or assessed against or
which may become a lien on any of the Mortgaged Property, or arising in respect
of the occupancy, use or possession or activity conducted on the Mortgaged
Property, or all lawful claims for labor, materials and supplies that, which at
any time, if unpaid, may become a Lien on the Mortgaged Property, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to as the “Impositions”). Mortgagor shall at any time upon
request, deliver to Mortgagee (i) original or copies of receipted bills and
cancelled checks evidencing payment of such Imposition if it is a real estate
tax or other public charge and (ii) evidence reasonably acceptable to Mortgagee
showing the

 

9



--------------------------------------------------------------------------------

payment of any other such Imposition. If by law any Imposition, at Mortgagor’s
option, may be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Mortgagor may elect to pay such Imposition
in such installments and shall be responsible for the payment of such
installments with interest, if any.

(b) Nothing herein shall affect any right or remedy of Mortgagee under this
Mortgage or otherwise, without demand but with simultaneous notice to Mortgagor,
to pay, upon the occurrence and during the continuation of any Event of Default,
any Imposition after the date such Imposition shall have become due. Any sums
paid by Mortgagee in discharge of any Impositions shall be payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate as set forth
above.

(c) Mortgagor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any Imposition by appropriate
legal proceedings, but such right shall not be deemed or construed in any way as
relieving, modifying, or extending Mortgagor’s covenant to pay any such
Imposition at the time and in the manner provided in this Section unless (i) the
legal proceedings would not reasonably be expected to result in the sale,
forfeiture or loss of the Mortgaged Property, or any material part thereof, to
satisfy such Imposition prior to final determination of such proceedings and
(ii) Mortgagor shall (A) establish reserves in conformity with GAAP with respect
thereto on Mortgagor’s books or (B) furnish a good and sufficient bond or surety
as required in connection with any suhc proceeding.

5. Insurance. (a) Mortgagor shall maintain or cause to be maintained

(i) property insurance covering the Improvements and Equipment (and any
replacements or substitutions thereof) against loss or damage by fire,
lightning, windstorm, tornado, water damage, flood, earthquake and by such other
further risks and hazards as now are or subsequently may be covered by an “all
risk” policy or a fire policy covering “special” causes of loss, and the per
occurrence limits shall be automatically reinstated after each loss, except to
the extent that any annual aggregate limit would be exceeded;

(ii) commercial general liability insurance under a policy or policies (which
requirement may be partially satisfied by umbrella/excess coverage) including
the “broad form CGL endorsement” (or which incorporates the language of such
endorsement), covering all claims for personal injury, bodily injury or death,
or property damage occurring on, in or about the Premises in an amount not less
than $10,000,000 combined single limit with respect to injury and property
damage relating to any

 

10



--------------------------------------------------------------------------------

one occurrence plus such excess limits (in amounts commercially reasonable for
Mortgagor’s use of the Premises) as Mortgagee shall reasonably request from time
to time (and Mortgagor shall have thirty (30) days after receipt of notice to
obtain any increase in coverage required under this Section);

(iii) insurance against rent loss, extra expense or business interruption in
amounts reasonably satisfactory to Mortgagee, but not less than one year’s rents
or gross earnings;

(iv) if any portion of the Equipment or Improvements (or any replacements or
substitutes thereof) are located in an area identified as a special flood hazard
area by the Federal Emergency Management Agency or other applicable agency,
flood insurance in an amount which is available and reasonably satisfactory to
Mortgagee, but in no event less than the maximum limit of coverage available
under the National Flood Insurance Act of 1968, as amended; and

(v) such other insurance in such amounts as Mortgagee may reasonably request
from time to time against loss or damage by any other risk commonly insured
against by persons occupying or using like properties in the locality or
localities in which the Real Estate is situated.

(b) Each insurance policy (other than flood insurance) shall (x) provide that it
shall not be cancelled, non-renewed or materially amended without 30-days’ prior
written notice to Mortgagee, and (y) with respect to all property insurance,
provide for deductibles in an amount reasonably satisfactory to Mortgagee and
contain a “Replacement Cost Endorsement” or similar clause providing for
replacement cost coverage (except to the extent sublimited) without any
deduction made for depreciation and with no co-insurance penalty (or attaching
an agreed amount endorsement satisfactory to Mortgagee), with loss payable
solely to Mortgagee as its interest may appear, without contribution, under a
mortgagee clause reasonably acceptable to Mortgagee. Liability insurance
policies shall name Mortgagee as an additional insured and contain a waiver of
subrogation against Mortgagee. Mortgagor shall issue a letter to the insurance
company providing that any proceeds which are payable to Mortgagee shall be paid
by check payable to the order of Mortgagee only and requiring the endorsement of
Mortgagee.

(c) Mortgagor shall deliver to Mortgagee an original of each insurance policy
required to be maintained, or a certificate of such insurance reasonably
acceptable to Mortgagee, together with a copy of the declaration page (or a copy
of the binder if no declaration page is available) for each such policy.
Mortgagor shall (i) pay as they become due all

 

11



--------------------------------------------------------------------------------

premiums for such insurance and (ii) not later than seven (7) days prior to the
expiration of each policy to be furnished pursuant to the provisions of this
Section, deliver to Mortgagee a certificate or binder of such insurance
confirming renewal of same.

(d) If Mortgagor is in default of its obligations to insure or deliver any such
proof of coverage, then Mortgagee, at its option and without notice, may effect
such insurance from year to year, and pay the premium or premiums therefor, and
Mortgagor shall pay to Mortgagee on demand such premium or premiums so paid by
Mortgagee with interest from the time of payment at the Default Rate.

(e) Mortgagor promptly shall comply with and conform in all material respects to
(i) all provisions of each such insurance policy, and (ii) all conditions of the
insurers applicable to Mortgagor or to any of the Mortgaged Property or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property, which are required by the insurers to
be complied with in order to maintain such insurance policy in full force and
effect. Mortgagor shall not use or permit the use of the Mortgaged Property in
any manner which would permit any insurer to cancel any insurance policy or void
coverage required to be maintained by this Mortgage. The execution, delivery and
performance of this Mortgage will not contravene any provision of, or constitute
a default under, any insurance policies.

(f) Provided no Event of Default (as defined in the Credit Agreement) has
occurred and is continuing (or if any such Event of Default has occurred and is
continuing, unless Mortgagee consents thereto), Mortgagor may settle and adjust
any insurance claim without the prior consent of Mortgagee; provided such
adjustment is carried out in a competent and timely manner, and Mortgagor is
hereby authorized to collect and receipt for the insurance proceeds; provided,
however, that Mortgagor shall, promptly after any such damage, repair all such
damage (to the extent such repairs are commercially reasonable) regardless of
whether any insurance proceeds have been received or whether such proceeds, if
received, are sufficient to pay for the costs of repair.

(g) Mortgagor may maintain insurance required under this Mortgage by means of
one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property and (B) the
protection afforded under any such blanket policy shall be no less than that
which would have been afforded under a separate policy or policies relating only
to the Mortgaged Property.

 

12



--------------------------------------------------------------------------------

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, and except as expressly permitted under the Credit
Agreement, Mortgagor shall not further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge, pledge,
security interest or encumbrance (including any conditional sale or other title
retention agreement) on the Mortgaged Property or any interest therein, or any
part thereof, whether superior or subordinate to the lien of this Mortgage,
whether recourse or non-recourse, whether voluntarily or involuntarily created
and whether directly or indirectly a Lien thereon. Mortgagor shall have the
right to contest or object in good faith in the amount or validity of any Lien
by appropriate legal proceedings, but such right shall not be deemed or
construed in any way as relieving, modifying or extending Mortgagor’s covenant
to pay any such Lien at the time and in the manner provided in this Section
unless (i) the legal proceedings would not reasonably be expected to result in
the sale, forfeiture or less of the Mortgaged Property, or any materail part
thereof, to satisfy such Lien prior to final determination of such proceedings
and (ii) Mortgagor shall (A) establish reserves in conformity with GAAP with
respect thereto on Mortgagor’s books or (B) furnish a good and sufficient bond
or surety as required in connection with any such proceeding.

7. Transfer Restrictions. Except as expressly permitted under the Credit
Agreement, Mortgagor shall not sell, transfer, convey or assign all or any
portion of, or any interest in, the Mortgaged Property.

8. Maintenance; No Alteration; Inspection; Utilities. (a) Mortgagor shall
maintain or cause to be maintained all the Premises in good condition and
repair, ordinary wear and tear and damage caused by casualty and condemnation
not required to be repaired herein excepted, and shall not commit or suffer any
waste of the Premises. Subject to Section 5(f) of this Mortgage, Mortgagor shall
repair, restore, replace or rebuild promptly any part of the Premises which may
be damaged or destroyed by any casualty whatsoever (to the extent such actions
are commercially reasonable). The Premises shall not be demolished or materially
altered, nor any material additions built, without the prior written consent of
Mortgagee, which consent shall not be unreasonably withheld, conditioned or
delayed.

(b) Mortgagee and any persons authorized by Mortgagee shall have the right
(subject to Section 7.06 of the Credit Agreement) during regular business hours
and upon reasonable prior notice, to enter and inspect the Premises and all work
done, labor performed and materials furnished in and about the Premises and to
inspect and make copies of all books, contracts and records of Mortgagor
relating to the Mortgaged Property.

 

13



--------------------------------------------------------------------------------

(c) Mortgagor represents and warrants that (i) the Premises is served by all
necessary water, sanitary and storm sewer, drainage, electric, steam, gas,
telephone and other utility facilities, which facilities have capabilities
sufficient to serve the current use and operation of the Premises; and (ii) the
Premises has legal access to all streets or roads necessary for the use and
operation of the Premises, including as appropriate access over properly
granted, perpetual, private easements, rights of way or servitudes that are
specifically included in the Mortgaged Property.

(d) Mortgagor shall pay or cause to be paid prior to delinquency (unless
contested in good faith as set forth in Section 4(c) herein) all utility charges
which are incurred for gas, electricity, water or sewer services furnished to
the Premises and all other assessments or charges of a similar nature, whether
public or private, affecting the Premises or any portion thereof, whether or not
such assessments or charges are Liens thereon.

9. Condemnation/Eminent Domain. Mortgagor represents and warrants that as of the
date hereof, there is no condemnation affecting the Mortgaged Property, and to
the knowledge of Mortgagor, no such condemnation is proposed or threatened.
Promptly upon obtaining knowledge of the institution of any proceedings for the
condemnation of the Mortgaged Property, or

any portion thereof, Mortgagor will notify Mortgagee of the pendency of such
proceedings. Provided no Event of Default shall have occurred and be continuing,
Mortgagor shall, at its expense, diligently prosecute any proceeding relating to
such condemnation, settle or compromise any claims in connection therewith and
receive any awards or proceeds thereof, subject to Section [4.03(b)] of the
Credit Agreement, provided that Mortgagor shall promptly repair and restore the
Mortgaged Property to substantially the same condition as prior to such
condemnation (to the extent it is commercially reasonable to do so), regardless
of whether any award shall have been received or whether such award is
sufficient to pay for the costs of such repair and restoration, except to the
extent constituting Net Cash Proceeds and applied pursuant to Section 4.03(b) of
the Credit Agreement.

10. Restoration. Except to the extent constituting Net Cash Proceeds and applied
pursuant to Section [4.03(b)] of the Credit Agreement, and subject to Sections
5(f) and 9 above, Mortgagor shall use all insurance proceeds and all
condemnation proceeds and awards to promptly restore (to the extent it is
commercially reasonable to do so) the Mortgaged Property to substantially the
same condition as prior to such casualty or condemnation (giving effect to the
remaining configuration of the Premises after such condemnation) and in material
compliance with all Legal Requirements. Notwithstanding anything herein to the
contrary, so long as no Event of Default has occurred and is continuing, subject
to Section 4.03(b) of the Credit Agreement, Mortgagor shall have the right to
retain any insurance proceeds or condemnation awards that remain after
completion of any such repairs or restorations.

 

14



--------------------------------------------------------------------------------

11. Leases. (a) Mortgagor shall not (i) execute a collateral assignment or
pledge of any Lease relating to all or any portion of the Mortgaged Property
other than in favor of Mortgagee, or (ii) except as expressly permitted under
the Credit Agreement, without the prior written consent of Mortgagee (which
shall not be unreasonably delayed, conditioned or withheld), execute or permit
to exist any Lease of any of the Mortgaged Property.

(b) As to any Lease now in existence or subsequently consented to by Mortgagee,
except as expressly permitted under the Credit Agreement, including without
limitation, the licenses, leases and subleases permitted under Section 8.05(e)
of the Credit Agreement, Mortgagor shall not supplement, alter, revise, modify
or amend such Lease in any material respect or permit any such action to be
taken nor shall Mortgagor accept the payment of rent more than thirty (30) days
in advance of its due date (except for security deposits and estimated payments
of percentage rent, if any) without the prior written consent of Mortgagee
(which shall not be unreasonably delayed, conditioned or withheld).

12. Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon demand of Mortgagee to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property and a separate
assignment of each Lease in recordable form) as may be reasonably required by
Mortgagee to confirm the lien of this Mortgage and all other rights or benefits
conferred on Mortgagee hereby.

13. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, Mortgagee, without waiving or releasing
Mortgagor from any obligation or default under this Mortgage, may, at any time
(but shall be under no obligation to) upon simultaneous notice to Mortgagor
(without notice to Mortgagor if any Event of Default has occurred and is
continuing), pay or perform the same (including entering upon the Premises to
exercise any such right, power or remedy), and the amount or cost thereof, with
interest at the Default Rate, shall immediately be due from Mortgagor to
Mortgagee and the same shall be secured by this Mortgage and shall be a lien on
the Mortgaged Property prior to any right, title to, interest in or claim upon
the Mortgaged Property attaching subsequent to the lien of this Mortgage. No
payment or advance of money by Mortgagee under this Section shall be deemed or
construed to cure Mortgagor’s default or waive any right or remedy of Mortgagee.

 

15



--------------------------------------------------------------------------------

14. Indemnification. Without limitation of its indemnification obligations under
the Credit Agreement, Mortgagor shall indemnify, hold harmless and defend each
of the Mortgagee and each Lender and each of their respective directors,
officers, agents and employees (such persons collectively with the Mortgagee,
the “Indemnitees”) from and against, and shall pay on demand, any and all
claims, actions, obligations, losses, liabilities, costs and damages, including
defense costs, investigative fees and costs, and legal fees (“Claims”), incurred
by or asserted against the Mortgagee or any other Indemnitee arising out of, in
connection with, or as a result of (a) the Mortgagee’s exercise of any of its
rights and remedies; (b) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Premises or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, street or ways; (c) any failure on the part of Mortgagor to perform or
comply with any of the terms of this Mortgage; (d) the performance of any labor
or services or the furnishing of any materials or other property in respect of
the Premises or any part thereof; (e) any environmental liability; or (f) any
other conduct or misconduct of the Mortgagor, any lessee or other occupant of
any of the Premises, or any of their respective agents, contractors,
subcontractors, servants, employees, licensees or invitees, in each case, except
(i) to the extent that such Claim is found, in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from any Indemnitee’s
gross negligence, bad faith or willful misconduct or (ii) arising out of, or in
connection with, any proceeding that does not involve an act or omission by the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
another Indemnitee (other than any proceeding brought against any Lead Agent or
Issuing Lender in its capacity as, or in the fulfillment of its role as, a Lead
Agent or Issuing Lender, as applicable, or another similar role under any
Facility). Any amount payable under this Section 14 will be payable within ten
(10) days of written demand and be deemed an Obligation and will bear interest
at the Default Rate. The obligations of the Mortgagor under this Section 14
shall survive the termination of this Mortgage.

15. Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder (each, a “Designated Event of
Default”):

(a) an Event of Default shall occur and be continuing under the Credit
Agreement;

(b) a failure (i) to keep in force insurance required by this Mortgage, or
(ii) to comply with and conform in all material respects to all provisions and
requirements of the insurance policies and the insurers thereunder which would
affect Mortgagor’s ability to keep in force the insurance required by this
Mortgage or to collect any proceeds therefrom, or (iii) to comply with any other
material provisions of this Mortgage regarding insurance; or

(c) a failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of Sections 6 or 7 of
this Mortgage. All notice and cure periods provided in the Credit Agreement and
other Loan Documents shall run concurrently with any notice or cure periods
provided under applicable law.

 

16



--------------------------------------------------------------------------------

16. Remedies. Upon the occurrence and during the continuation of any Event of
Default, in addition to any other rights and remedies Mortgagee may have
pursuant to the Loan Documents, or as provided by law, and without limitation,
(a) if such event is an Event of Default specified in clause (i) or (ii) of
Section 9.01(f) of the Credit Agreement with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under the Credit Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and if such event is any other Event of Default, either
or both of the following actions may be taken: (i) with the consent of the
Required Lenders, Mortgagee may, or upon the request of the Required Lenders,
Mortgagee shall, by notice to Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, Mortgagee may, or
upon the request of the Required Lenders, Mortgagee shall, by notice to the
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under the Credit Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section, presentment, demand, protest and all other notices (other
than any notices expressly required by the terms of the Loan Documents) of any
kind are hereby expressly waived. In addition, upon the occurrence and during
the continuation of any Event of Default, Mortgagee may immediately take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Mortgagor and in and to the Mortgaged Property, including,
but not limited to, the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such manner as Mortgagee may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Mortgagee, whether or not the maturity of the
Obligations has been accelerated:

(i) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property or the complete or partial sale of the Mortgaged Property
under the power of sale hereunder or under any applicable provision of law,
(B) institute and maintain an action on the Guarantee or any other Loan
Document, (C) sell all or part of the Mortgaged Property (Mortgagor expressly
granting to Mortgagee the power of sale),

 

17



--------------------------------------------------------------------------------

and all estate, right, title, interest, claim and demand of the Mortgagor
therein and thereto, and all rights of redemption thereof, at one or more sales,
as an entirety or in parcels, with such elements of real or personal property,
at such time and place and upon such terms as the Mortgagee may deem expedient
or as may be required under applicable law, and in the event of a sale hereunder
or under any applicable provision of law of less than all of the Mortgaged
Property, this Mortgage shall continue as a Lien on the remaining Mortgaged
Property, or (D) take such other action at law or in equity for the enforcement
of this Mortgage or any of the Loan Documents as the law may allow, including
the right to exercise any statutory power of sale. Mortgagee may proceed in any
such action to final judgment and execution thereon for all sums due hereunder,
together with interest thereon at the Default Rate and all costs of suit,
including, without limitation, reasonable attorneys’ fees and disbursements.
Interest at the Default Rate shall be due on any judgment obtained by Mortgagee
from the date of judgment until actual payment is made of the full amount of the
judgment. Mortgagor agrees that in addition to all other rights of Mortgagee
hereunder and without waiving or modifying any of its rights, Mortgagee may to
the maximum extent permitted by law, foreclose and at its sole option utilize
the provisions of § [846.01 and] 846.103, Wis Stats., or its successor or any
other statute which allows Mortgagee to obtain the Mortgaged Property by using a
shortened redemption period.

(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any Lease and
(z) generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.

 

18



--------------------------------------------------------------------------------

(iii) To the fullest extent permitted by applicable law, without entry upon the
Property, the Mortgagee or a receiver (as required by law and whichever is the
Person exercising the rights under this clause) or, at such Person’s option, in
the name of the Mortgagor, to collect, receive, sue for and recover all Rents
and proceeds of or derived from the Mortgaged Property, and after deducting
therefrom all costs, expenses and liabilities of every character incurred by the
Person exercising the rights under this clause in collecting the same and in
using, operating, managing, preserving and controlling the Mortgaged Property
and otherwise in exercising the rights under this Section or any other rights
hereunder, including all amounts necessary to pay Impositions and other claims,
Rents, insurance premiums and other costs, expenses and liabilities relating to
the Premises, as well as compensation for the services of such Person and its
managers, employees, contractors, agents or other representatives, to apply the
remainder as provided in the Guarantee.

(iv) Mortgagee may take any action with respect to any Mortgaged Property
permitted under the UCC

(b) The holder of this Mortgage, in any action to foreclose it, shall be
entitled to the appointment of a receiver. In case of a foreclosure sale, the
Real Estate may be sold, at Mortgagee’s election, in one parcel or in more than
one parcel and Mortgagee is specifically empowered (without being required to do
so, and in its sole and absolute discretion) to cause successive sales of
portions of the Mortgaged Property to be held.

(c) Subject to mandatory provisions of applicable law, any sale shall operate to
divest all of the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Mortgagor in and to the Mortgaged Property sold,
and shall be a perpetual bar both at law and in equity against Mortgagor and any
and all Persons claiming such Mortgaged Property or any interest therein by,
through or under the Mortgagor. If Mortgagor or any Person claiming by, through
or under the Mortgagor shall transfer or fail to surrender possession of the
Mortgaged Property, after the exercise by Mortgagee of Mortgagee’s remedies or
after any sale of the Mortgaged Property pursuant hereto, then the Mortgagor or
such Person shall be deemed a tenant at sufferance of the purchaser at such
sale, subject to eviction by means of summary process for possession of land, or
subject to any other right or remedy available hereunder or under applicable
law.

(d) If a sale hereunder shall be commenced by Mortgagee, Mortgagee may at any
time before the sale abandon the sale, and may institute suit for the collection
of the Obligations or for the foreclosure of this Mortgage; or if Mortgagee
should institute a suit for collection of the Obligations or the foreclosure of
this Mortgage, Mortgagee may at any time before the entry of final judgment in
said suit dismiss the same and sell the Mortgaged Property in accordance with
the provisions of this Mortgage.

 

19



--------------------------------------------------------------------------------

(e) In the event any portion of the Mortgaged Property is subject to the
provisions of the UCC, Mortgagee shall have the same authority, rights and
obligation with respect to such property as to all other Mortgaged Property or,
Mortgagee at its option may proceed directly with respect to the Mortgaged
Property subject to the provisions of the UCC. In the event Mortgagee elects to
sell that portion of the Mortgaged Property which is subject to the UCC,
Mortgagee may elect to sell such property separately subject to the provisions
of the UCC, or Mortgagee may sell all Mortgaged Property pursuant to the
provisions of this Mortgage relating to sales of real property. Twenty (20) days
prior written notice will be deemed commercially reasonable notice for sales
held by Mortgagee pursuant to the UCC. Mortgagee may sell real and personal
property separately and in any order or lots or coordinate the sales in any
manner deemed advisable by Mortgagee. If Mortgagee is proceeding to sell
property subject to the UCC, any sale held by Mortgagee may be held in
conjunction with or separate from sales held by Mortgagee.

(f) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.

17. Proceeds. Except as otherwise provided herein or required under applicable
law, if an Event of Default shall have occurred and be continuing, the proceeds
of any sale of, or other realization upon, all or any part of the Mortgaged
Property hereunder, whether made pursuant to the power of sale hereunder, any
judicial proceeding or any judgment or decree of foreclosure or sale or
otherwise shall be applied and paid as follows:

(a) First: to pay the payment of all expenses of such sale, including
compensation of Mortgagee or such other Person conducting such sale, and the
cost of title searches, foreclosure certificates and attorneys’ fees and
expenses incurred by such Person, together with interest on any such expenses
paid by such Person at the Default Rate from the date paid by such Person
through the date repaid to such Person;

(b) Second: to the payment of the expenses and other amounts payable under
Sections 13 and 16, if any; and

 

20



--------------------------------------------------------------------------------

(c) Third: to the Collateral Agent to be held, applied and disbursed in
accordance with the Guarantee.

18. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,

Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Obligations or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Credit Agreement, the Guarantee
and other Loan Documents evidencing expenditures secured hereby may be presented
to the person or persons conducting the sale in order that the amount so used or
applied may be credited upon the Obligations as having been paid.

19. Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Mortgagee as a matter of right but upon advance written notice to
Mortgagor, and without regard to the adequacy or inadequacy of the Mortgaged
Property or any other collateral as security for the Obligations or the interest
of Mortgagor therein, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Mortgagee in case of entry as provided in this Mortgage, including, without
limitation and to the extent permitted by law, the right to enter into leases of
all or any part of the Mortgaged Property, and shall continue as such and
exercise all such powers until the date of confirmation of sale of the Mortgaged
Property unless such receivership is sooner terminated.

20. Extension, Release, etc. (a) Without affecting the lien, charge or priority
of this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of the Obligations,
Mortgagee may, from time to time and without notice, agree to (i) release any
person liable for the Obligations, (ii) extend the maturity or alter any of the
terms of the indebtedness evidenced by the Credit Agreement and the other Loan
Documents and guaranteed under the Guarantee or any other guaranty thereof,
(iii) grant other indulgences, (iv) release or reconvey, or cause to be released
or reconveyed at any time at Mortgagee’s option any parcel, portion or all of
the Mortgaged Property, (v) take or release any other or additional security for
any obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto. If at any time this Mortgage shall secure less
than all of the principal amount of the Obligations, it is expressly agreed that
any repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Mortgage until the lien amount shall equal the
principal amount of the Obligations outstanding.

 

21



--------------------------------------------------------------------------------

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the lien of this Mortgage or any liens, rights, powers or remedies
of Mortgagee hereunder, and such liens, rights, powers and remedies shall
continue unimpaired until the Obligations have been fully paid and performed.

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Obligations or to foreclose
the lien of this Mortgage.

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

21. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a pledge and Security
Agreement within the meaning of the Uniform Commercial Code (the “Code”) of the
State of Wisconsin and Mortgagor hereby grants a security interest (and any
proceeds thereof) in equipment and personal property, including goods or items
of equipment or personal property which are or are to become fixtures. If an
Event of Default shall occur and be continuing under this Mortgage, then in
addition to having any other right or remedy available at law or in equity (and
available under the Guarantee), Mortgagee shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then twenty (20) days’ notice of sale of
the personal property shall be deemed reasonable notice and the reasonable
expenses of retaking, holding, preparing for sale, selling and the like incurred
by Mortgagee shall include, but not be limited to, reasonable attorneys’ fees
and legal expenses. At Mortgagee’s request, Mortgagor shall assemble the
personal property and make it available to Mortgagee at a place designated by
Mortgagee which is reasonably convenient to both parties. If any Event of
Default has occurred and is continuing, Mortgagee shall be the Mortgagor’s true
and lawful attorney, with

 

22



--------------------------------------------------------------------------------

full power of substitution, with respect to any and all matters pertaining to
the equipment and personal property (and any proceeds thereof) with full power
and authority to give instructions with respect to the collection and remittance
of payments, to endorse checks, to enforce the rights and remedies of the
Mortgagor and to execute on behalf of the Mortgagor and in Mortgagor’s name any
instruction, agreement or other writing required therefor. Mortgagor
acknowledges and agrees that adisposition of the personal property in accordance
with Mortgagee’s rights and remedies in respect to the Mortgaged Property as
heretofore provided is a commercially reasonable disposition thereof.
Notwithstanding the foregoing, to the extent that the Mortgaged Property
includes [Collateral] (as defined in the Guarantee), the provisions of the
Guarantee shall govern with respect to such property.

(b) Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i) all
of the goods and items of personal property described within the definition of
the word “Equipment” are or are to become fixtures on the Real Estate (other
than leased Equipment); (ii) this Mortgage upon recording or registration in the
real estate records of the proper office shall constitute a financing statement
filed as a “fixture filing” within the meaning of Sections 9-334, 9-501, 9-502
and 9-603 of the Code; (iii) Mortgagor is the record owner of the Real Estate;
and (iv) the addresses of Mortgagor and Mortgagee are as set forth on the first
page of this Mortgage and the organizational identification number of Mortgagor
is [    ].

(c) Mortgagor, upon written request by Mortgagee from time to time, shall
execute, acknowledge and deliver to Mortgagee one or more separate security
agreements, in form reasonably satisfactory to Mortgagee, covering all or any
part of the Mortgaged Property and will further execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any financing
statement, affidavit, continuation statement or certificate or other document as
Mortgagee may reasonably request in order to perfect, preserve, maintain,
continue or extend the security interest under and the priority of this Mortgage
and such security instrument. Mortgagor further agrees to pay to Mortgagee
within ten (10) days of written demand all reasonable costs and expenses
incurred by Mortgagee in connection with the preparation, execution, recording,
filing and re-filing of any such document and all reasonable costs and expenses
of any record searches for financing statements Mortgagee shall reasonably
require. If Mortgagor shall fail to furnish any financing or continuation
statement within 10 days after written request by Mortgagee, then pursuant to
the provisions of the Code, Mortgagor hereby appoints Mortgagee its
attorney-in-fact and authorizes Mortgagee, without the signature of Mortgagor,
to execute and file any such financing and continuation statements, all acts of
such attorney being hereby ratified and confirmed; and such power, being coupled
with an interest, shall be irrevocable until all Liens granted pursuant to the
Security Documents terminate pursuant to the Loan Documents. The filing of any
financing or

 

23



--------------------------------------------------------------------------------

continuation statements in the records relating to personal property or chattels
shall not be construed as in any way impairing the right of Mortgagee to proceed
against any personal property encumbered by this Mortgage as real property, as
set forth above.

22. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of the Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present, absolute and irrevocable and shall continue in
effect until all of the Commitments (as defined in the Credit Agreement) have
been terminated and the Obligations are paid and performed in full (excluding
contingent indemnification obligations or obligations under or in respect of
Specified Hedge Agreements or Specified Cash Management Obligations), but
Mortgagee hereby waives the right to enter the Mortgaged Property for the
purpose of collecting the Rents and Mortgagor shall be entitled to collect,
receive, use and retain the Rents until the occurrence and during the
continuation of an Event of Default under this Mortgage; such right of Mortgagor
to collect, receive, use and retain the Rents may be revoked by Mortgagee upon
the occurrence and during the continuation of any Event of Default under this
Mortgage and Mortgagee or a receiver shall have the absolute, immediate and
continuing right to collect and receive the Rents now or hereafter, including
during any period of redemption, accruing with respect to the Premises; in the
event of such revocation, Mortgagor shall pay over to Mortgagee, or to any
receiver appointed to collect the Rents and any lease security deposits.
Mortgagor shall not accept prepayments of installments of Rent to become due for
a period of more than one month in advance (except for security deposits and
estimated payments of percentage rent, if any). Mortgagor shall promptly
execute, acknowledge, deliver, record, register and file such additional general
assignment of the Leases or specific assignment of any Lease as may be
reasonably necessary or required by applicable law from time to time in order to
effectuate, complete, perfect, continue or preserve the assignments of the
Leases and the Rents hereunder. None of the acceptance hereof, the exercise of
the rights and remedies hereunder or any other action on the part of Mortgagee
or any Person exercising the rights of Mortgagee hereunder shall be construed to
be an assumption by Mortgagee or any such Person of, or to otherwise make
Mortgagee or such Person liable or responsible for, any of the obligations of
Mortgagor under or with respect to the Leases or for any Rent, security deposit
or other amount delivered to Mortgagor, provided that Mortgagee or any such
Person exercising the rights of Mortgagee hereunder shall be accountable for any
Rents, security deposits or other amounts actually received by Mortgagee or such
Person, as the case may be. None of the acceptance hereof, the exercise of the
rights and remedies hereunder or any other action on the part of Mortgagee or
any Person exercising the rights of Mortgagee hereunder shall be construed to
obligate Mortgagee or any such Person to take any action under or with respect
to the Leases or with respect to the Premises, to incur any expense or perform
or discharge any duty or obligation under or with respect to the Leases or

 

24



--------------------------------------------------------------------------------

with respect to the Premises, to appear in or defend any action or proceeding
relating to the Leases or the Premises, to constitute Mortgagee as a
mortgagee-in-possession, or to be liable in any way for any injury or damage to
person or property sustained by any Person in or about the Premises other than
to the extent caused by the willful misconduct, bad faith or gross negligence of
Mortgagee or any Person exercising the rights of Mortgagee hereunder.

23. Trust Funds. If required by applicable law, all lease security deposits of
the Real Estate shall be treated as trust funds not to be commingled with any
other funds of Mortgagor. Within 10 days after request by Mortgagee, Mortgagor
shall furnish Mortgagee satisfactory evidence of compliance with this
subsection, together with a statement of all lease security deposits by lessees
and copies of all Leases not previously delivered to Mortgagee, which statement
shall be certified by Mortgagor.

24. Additional Rights. The holder of any subordinate lien on the Mortgaged
Property shall have no right to terminate any Lease whether or not such Lease is
subordinate to this Mortgage nor shall any holder of any subordinate lien join
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders are subject to and
notified of this provision, and any action taken by any such lienholder contrary
to this provision shall be null and void. Upon the occurrence and during the
continuation of any Event of Default, Mortgagee may, in its sole discretion and
without regard to the adequacy of its security under this Mortgage, apply all or
any part of any amounts on deposit with Mortgagee under this Mortgage against
all or any part of the Obligations. Any such application shall not be construed
to cure or waive any Default or Event of Default or invalidate any act taken by
Mortgagee on account of such Default or Event of Default.

25. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of Section 11.02 of the Credit
Agreement to Mortgagor and to Mortgagee as specified therein.

26. No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 11.01 of
the Credit Agreement. Any agreement made by Mortgagor and Mortgagee after the
date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.

27. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any

 

25



--------------------------------------------------------------------------------

provisions of the Obligations or Loan Documents, the obligations of Mortgagor
and of any other obligor in respect of the Obligations or Loan Documents shall
be subject to the limitation that Mortgagee shall not charge, take or receive,
nor shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.

28. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor irrevocably waives any right, defense and the benefit of all laws now
existing or that may subsequently be enacted providing for (i) any appraisement
before sale of any portion of the Mortgaged Property, (ii) any extension of the
time for the enforcement of the collection of the Obligations or the creation or
extension of a period of redemption from any sale made in collecting such debt,
(iii) exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process (iv) impairment of any right of
subrogation or reimbursement, (v) any requirement that at any time any action
must be taken against any other Person, any portion of the Mortgaged Property or
any other asset of the Mortgagor or any other Person, (vi) any provision barring
or limiting the right of the Mortgagee to sell any Mortgaged Property after any
other sale of any other Mortgaged Property or any other action against the
Mortgagor or any other Person, (vii) any provision barring or limiting the
recovery by the Mortgagee of a deficiency after any sale of the Mortgaged
Property, (viii) any other provision of applicable law which might defeat, limit
or adversely affect any right or remedy of the Mortgagee or the holders of the
Obligations under or with respect to this Mortgage or any other Loan Document as
it relates to any Mortgaged Property, or (ix) the right of the Mortgagee to
foreclose this Mortgage in its own name on behalf of all the Secured Parties by
judicial action as the real party in interest without the necessity of joining
any other Secured Party. To the full extent Mortgagor may do so, Mortgagor
agrees that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the secured indebtedness and marshalling in the event
of foreclosure of the liens hereby created.

29. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of the Obligations and to exercise all rights and powers under this
Mortgage or under any of the other Loan Documents or other agreement between
Mortgagee and Mortgagor or any laws now or hereafter in

 

26



--------------------------------------------------------------------------------

force, notwithstanding some or all of the Obligations may now or hereafter be
otherwise secured, whether by mortgage, security agreement, pledge, lien,
assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement, shall prejudice or in any manner affect Mortgagee’s right to
realize upon or enforce any other security now or hereafter held by Mortgagee,
it being agreed that Mortgagee shall be entitled to enforce this Mortgage and
any other security now or hereafter held by Mortgagee in such order and manner
as Mortgagee may determine in its absolute discretion. No remedy herein
conferred upon or reserved to Mortgagee is intended to be exclusive of any other
remedy herein or by law provided or permitted, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute. Every power or remedy given by any
of the Loan Documents to Mortgagee or to which it may otherwise be entitled, may
be exercised, concurrently or independently, from time to time and as often as
may be deemed expedient by Mortgagee. In no event shall Mortgagee, in the
exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and Mortgagee
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies, except to the extent
resulting from the gross negligence or willful misconduct of Mortgagee, any
other Indemnitee, or any contractor of Mortgagee or any Indemnitee. No failure
to exercise or delay in exercising any remedy or right hereunder, under any
other Loan Document or under applicable law shall be construed as a waiver of
any Event of Default hereunder or under any other Loan Document. The acceptance
by Mortgagee or the Secured Parties of any payment less than the amount of the
Obligations in question shall be deemed to be an acceptance on account only and
shall not be construed as a waiver of any Event Default hereunder or under any
other Loan Document with respect thereto. If Mortgagee has proceeded to enforce
any remedy or right hereunder or with respect hereto by foreclosure, sale, entry
or otherwise, it may compromise, discontinue or abandon such proceeding for any
reason without notice to Mortgagor or any other Person, other than as may be
required under the Credit Agreement or the Guarantee, and, in the event that any
such proceeding shall be discontinued, abandoned or determined adversely for any
reason, Mortgagor and Mortgagee shall retain and be restored to their former
positions and rights hereunder with respect to the Mortgaged Property, subject
to the Lien hereof except to the extent any such adverse determination
specifically provides to the contrary.

30. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or
(b) in addition to this Mortgage, Mortgagee shall now or hereafter hold one or
more additional mortgages, liens, deeds of trust or other security (directly or

 

27



--------------------------------------------------------------------------------

indirectly) for the Obligations upon other property in the State in which the
Premises are located (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Mortgagee may, at its
election, commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Obligations (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to Mortgagee to extend the Loans, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have. Mortgagor further agrees that if Mortgagee shall be prosecuting
one or more foreclosure or other proceedings against a portion of the Mortgaged
Property or against any collateral other than the Mortgaged Property, which
collateral directly or indirectly secures the Obligations, or if Mortgagee shall
have obtained a judgment of foreclosure and sale or similar judgment against
such collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Mortgagee may commence or continue foreclosure proceedings and exercise
its other remedies granted in this Mortgage against all or any part of the
Mortgaged Property and Mortgagor waives any objections to the commencement or
continuation of a foreclosure of this Mortgage or exercise of any other remedies
hereunder based on such other proceedings or judgments, and waives any right to
seek to dismiss, stay, remove, transfer or consolidate either any action under
this Mortgage or such other proceedings on such basis. Neither the commencement
nor continuation of proceedings to foreclose this Mortgage nor the exercise of
any other rights hereunder nor the recovery of any judgment by Mortgagee in any
such proceedings shall prejudice, limit or preclude Mortgagee’s right to
commence or continue one or more foreclosure or other proceedings or obtain a
judgment against any other collateral (either in or outside the State in which
the Premises are located) which directly or indirectly secures the Obligations,
and Mortgagor expressly waives any objections to the commencement of,
continuation of, or entry of a judgment in such other proceedings or exercise of
any remedies in such proceedings based upon any action or judgment connected to
this Mortgage, and Mortgagor also waives any right to seek to dismiss, stay,
remove, transfer or consolidate either such other proceedings or any action
under this Mortgage on such basis. It is expressly understood and agreed that to
the fullest extent permitted by law, Mortgagee may, at its election, cause the
sale of all collateral which is the subject of a single foreclosure action at
either a single sale or at multiple sales conducted simultaneously and take such
other measures as are appropriate in order to effect the agreement of the
parties to dispose of and administer all collateral securing the Obligations
(directly or indirectly) in the most economical and least time-consuming manner.

 

28



--------------------------------------------------------------------------------

31. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. All such covenants of Mortgagor shall run with the land
and bind Mortgagor, the successors and assigns of Mortgagor (and each of them)
with respect to the Mortgaged Property and all subsequent owners, encumbrancers
and tenants of the Mortgaged Property, and shall inure to the benefit of
Mortgagee, its successors and assigns. The word “Mortgagor” shall be construed
as if it read “Mortgagors” whenever the sense of this Mortgage so requires and
if there shall be more than one Mortgagor, the obligations of the Mortgagors
shall be joint and several.

32. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the obligations secured by this Mortgage without,
as to the remainder of the security, in anywise impairing or affecting the lien
of this Mortgage or the priority of such lien over any subordinate lien.

33. GOVERNING LAW, ETC. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED, EXCEPT
THAT MORTGAGOR EXPRESSLY ACKNOWLEDGES THAT BY THEIR RESPECTIVE TERMS THE CREDIT
AGREEMENT, THE GUARANTEE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW, AND FOR PURPOSES OF CONSISTENCY, MORTGAGOR AGREES THAT IN
ANY IN PERSONAM PROCEEDING RELATED TO THIS MORTGAGE THE RIGHTS OF THE PARTIES TO
THIS MORTGAGE SHALL ALSO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

29



--------------------------------------------------------------------------------

34. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor administrative agent for the
Lenders,” the word “Guarantee” shall mean “the Guarantee, any Loan Document to
which Mortgagor is a party or any other evidence of indebtedness secured by this
Mortgage,” the word “person” shall include any individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

35. Receipt of Copy. Mortgagor acknowledges that it has received a true copy of
this Mortgage.

36. Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Mortgage, the terms of the
Intercreditor Agreement shall govern.

37. Credit Agreement. In the event of any conflict between the terms of the
Credit Agreement and the terms of this Mortgage, the terms of the Credit
Agreement shall govern.

 

30



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on                     , 2014
and is intended to be effective as of the date first above written.

 

Mortgagor By:    

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

STATE OF    )    : ss.: COUNTY OF    )

On the         day of                     , in the year 20    , before me, the
undersigned, personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that s/he
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, the person or entity upon behalf of which the
individual acted, executed the instrument.

 

   Notary Public [affix stamp and seal]

 



--------------------------------------------------------------------------------

Schedule A

Description of the Premises

[Attach Legal Description of all parcels]



--------------------------------------------------------------------------------

Document Number

  

OPEN-END MORTGAGE,  ASSIGNMENT OF

LEASES

    

 

                    , as Mortgagor

                         To

JPMORGAN CHASE BANK, N.A., as Administrative

and Collateral Agent, on behalf of the Secured Parties, as

Mortgagee

 

This instrument was drafted by [    ], Esq. of Davis Polk & Wardwell

LLP and                     of Whyte Hirschboeck Dudek S.C.

   Recording Area   

 

Name and Return Address

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Real Estate Department

 

           

 

 

Parcel Identification Number (PIN)

 

     



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Roundy’s Supermarkets, Inc. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (each a “Lender” and, collectively, the “Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent and collateral agent (in
any such capacity, together with its successors in such capacity, the
“Administrative Agent”) and Issuing Lender. Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.                     (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 4.11 (f) of the Credit Agreement. The
Non-U.S. Lender has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. The Non-U.S.
Lender hereby represents and warrants that:

 

  I. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate;

 

  II. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

 

  (a) the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  (b) the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

  III. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

 

  IV. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:  

 

     Name:   Title: Date:    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PROMISSORY NOTE (REVOLVING LOANS)

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York                        
    ,20[    ]

FOR VALUE RECEIVED, the undersigned, Roundy’s Supermarkets, Inc., a Wisconsin
corporation (the “Borrower”), hereby unconditionally promises to pay to
            (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)             DOLLARS ($            ), or, if less, (b) the unpaid principal
amount of the Revolving Loans of the Lender outstanding under the Credit
Agreement. The principal amount shall be paid in the amounts and on the dates
specified in Section 3.02 of the Credit Agreement. The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.06 of the Credit Agreement.

The holder of this note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Revolving Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Revolving Loan.

This note (a) is one of the Loan Notes referred to in the Credit Agreement,
dated as of March [ ], 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lender, the other banks and financial institutions or entities
from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (in any such capacity, together with
its successors in such capacity, the “Administrative Agent”), (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more of the Events
of Default, after notice to the Borrower from the Administrative Agent to the
extent required under the Credit Agreement, all principal and all accrued
interest then remaining unpaid on this note shall become, or may be declared to
be, immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROUNDY’S SUPERMARKETS, INC. By:  

 

     Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to

Promissory Note

REVOLVING LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount Converted
to Base Rate  Loans    Amount of Principal
of Base Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to
Eurodollar Loans    Unpaid Principal
Balance of Base
Rate Loans    Notation Made By                  



--------------------------------------------------------------------------------

Schedule B

to

Promissory Note

REVOLVING LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar Loans    Amount
Converted to
Eurodollar Loans    Interest Period
and Eurodollar
Rate with
Respect Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans    Notation Made
By                     



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CLOSING CERTIFICATE

[DATE]

Pursuant to subsections 6.01(f) of each of (i) the Credit Agreement, dated as of
the date first written above (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among ROUNDY’S SUPERMARKETS,
INC., a Wisconsin corporation (the “Borrower”), as Borrower, the several lenders
from time to time parties thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent and collateral agent (in any such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and (ii) the Asset-Based Revolving Credit Agreement, dated as of the
date first written above (the “ABL Credit Agreement”), among ROUNDY’S
SUPERMARKETS, INC., a Wisconsin corporation (the “Company”), as Borrower, the
several lenders from time to time parties thereto (the “ABL Lenders”), BMO
HARRIS BANK, N.A., as documentation agent, BANK OF AMERICA, N.A, as syndication
agent, JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent
(in any such capacity, together with its successors in such capacity, the “ABL
Agent”) and as an issuing lender.

The undersigned [Secretary] of [            ] (the “Company”) hereby certifies
to the Administrative Agent, solely in his or her official capacity and not in
any individual capacity, as follows as of the date hereof:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
materially adversely affecting or threatening the continued [corporate]
existence of the Company.

2. The Company is a [corporation][limited liability company] duly
[incorporated][formed], validly existing and in good standing under the laws of
the jurisdiction of its [organization][formation]. Attached hereto as Annex 1 is
a long form of good standing as of a recent date from the jurisdiction of the
Company’s [organization][formation].

3. Attached hereto as Annex 2 is a true and complete copy of
[resolutions][consents] duly adopted by the [Board of Directors][Members] of the
Company on [INSERT DATE OF RESOLUTIONS]; such [resolutions][consents] have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only [corporate][company] proceedings of the
Company now in force relating to or affecting the matters referred to therein.

4. Attached hereto as Annex 3 is a true and complete copy of the
[By-Laws][Limited Liability Company Agreement] of the Company (including all
amendments thereto) as in effect on the date hereof .

5. Attached hereto as Annex 4 is a true and complete copy of the Certificate of
[Incorporation][Formation] of the Company (including all amendments thereto) as
in effect on the date hereof, and such certificate has not otherwise been
amended, repealed, modified or restated.



--------------------------------------------------------------------------------

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto executed this certificate as
of the date first above written.

 

 

Name: Title:

The undersigned [INSERT TITLE OF OFFICER] of the Company hereby certifies to the
Administrative Agent, solely in his or her official capacity and not in any
individual capacity, as follows as of the date hereof:

[INSERT NAME OF SECRETARY] is the duly elected and qualified [Secretary] of the
Company and the signature set forth for such officer above is such officer’s
true and genuine signature.

IN WITNESS WHEREOF, the undersigned have hereunto executed this certificate as
of the date first above written.

 

 

Name: Title:



--------------------------------------------------------------------------------

Annex 1

to

Closing Certificate

Good Standing Certificate



--------------------------------------------------------------------------------

Annex 2

to

Closing Certificate

[Resolutions][Consent]



--------------------------------------------------------------------------------

Annex 3

to

Closing Certificate

[By-Laws][Limited Liability Company Agreement]



--------------------------------------------------------------------------------

Annex 4

to

Closing Certificate

Certificate of [Incorporation][Formation]



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF LANDLORD WAIVER

This Landlord Waiver (the “Waiver”) is entered into as of             ,
20            between             (the “Landlord”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Agent”) for the lenders (collectively
referred to herein as the “Lenders”) from time to time party to the Loan
Documents described below.

Landlord is the owner of the real property commonly known as [Insert Street
Address, City, State, Zip Code] (the “Premises”).

Landlord has entered into that certain lease agreement (together with any
renewals, extensions, amendments, modifications, substitutions or replacements
thereof, the “Lease”), a copy of which is attached hereto as Exhibit A, with
Roundy’s Supermarkets, Inc., a Wisconsin corporation (the “Company”), with
respect to the Premises.

The Company and certain of its affiliates have entered, and may from time to
time enter, into a credit agreement and other documents (the “Loan Documents”)
evidencing a financing arrangement with the Agent and the Lenders. The Company
has also agreed to secure its obligations and liabilities under the Loan
Documents (the “Obligations”) by granting a security interest to the Agent, for
the benefit of the Agent and the Lenders, in substantially all of the Company’s
property and all products and proceeds of the foregoing, as more fully described
in the Loan Documents (the “Collateral”).

In order to enter into the Loan Documents, the Lenders have required that the
Company obtain this Waiver from the Landlord in connection with its lease of the
Premises, and the Landlord hereby agrees and covenants with the Agent as
follows:

1. The Landlord acknowledges that the Lease is in full force and effect and is
not aware of any existing default under the Lease.

2. The Landlord acknowledges the validity of the Agent’s lien on the Collateral
and waives any interest in the Collateral and agrees not to levy or distrain
upon any Collateral or to claim or assert any lien, right or other claim against
any Collateral for any reason.

3. The Landlord agrees to give notice to the Agent, concurrently with notice
provided to the Company in accordance with the terms of the Lease, of the
occurrence of any default by the Company under the Lease resulting in
termination of the Lease (a “Default Notice”) and agrees to permit the Agent to
cure any such default within 15 days of the Agent’s receipt of such Default
Notice, but neither the Agent nor any Lender shall be under any obligation to
cure any default by the Company under the Lease. No action by the Agent or any
Lender pursuant to this Waiver shall be deemed to be an assumption by the Agent
or the Lenders of any obligation under the Lease, and except as expressly
provided in paragraphs 6, 7 and 8 below, the Agent shall not have any obligation
to the Landlord.

4. The Landlord agrees that the Collateral is and shall remain personal property
of the Company regardless of the manner or mode of attachment of any item of
Collateral to the Premises and shall not be deemed to be fixtures.



--------------------------------------------------------------------------------

5. The Landlord agrees that the Collateral may be inspected and evaluated by the
Agent or its designee, without necessity of court order, at any time without
payment of any fee.

6. In the event of default by the Company in the payment or performance of the
Obligations or if the Landlord takes possession of the Premises for any reason,
including because of termination of the Company’s lease (each a “Disposition
Event”), the Landlord agrees that, at the Agent’s option, the Collateral may
remain upon the Premises for a period not to exceed 90 days (the “Disposition
Period”) after (a) the Agent takes possession of the Premises or (b) receipt by
the Agent of a Default Notice; provided that the Agent pays rent on a per diem
basis for the period of time the Agent remains on the Premises, based upon the
amount of rent set forth in the Lease. If any injunction or stay is issued
(including an automatic stay due to a bankruptcy proceeding) that prohibits the
Agent from removing the Collateral, commencement of the Disposition Period shall
be deferred until such injunction or stay is lifted or removed.

7. During any Disposition Period, the Agent (a) or its designee may, without
necessity of court order, enter upon the Premises at any time to inspect or
remove all or any Collateral from the Premises without interference by the
Landlord, and the Agent or its designee may sell, transfer, or otherwise dispose
of that Collateral free of all liens, claims, demands, rights and interests that
the Landlord may have in that Collateral by law or agreement, in each case,
without interference by the Landlord and (b) shall make the Premises available
for inspection by the Landlord and prospective tenants and shall cooperate in
Landlord’s reasonable efforts to re-lease the Premises.

8. Neither the Agent nor any Lender shall (a) be liable to the Landlord for any
diminution in value caused by the absence of any removed Collateral or for any
other matter except as specifically set forth herein or (b) have any duty or
obligation to remove or dispose of any Collateral or other property left on the
Premises by the Company.

9. Without affecting the validity of this Waiver, any of the Obligations may be
extended, amended, or otherwise modified without the consent of the Landlord and
without giving notice thereof to the Landlord. This Waiver shall inure to the
benefit of the successor and assigns of the Agent and shall be binding upon the
heirs, personal representatives, successors and assigns of the Landlord. The
person signing this Waiver on behalf of the Landlord represents to the Agent
that he/she has the authority to do so on behalf of the Landlord.

10. All notices hereunder shall be in writing and sent by certified mail (return
receipt requested), overnight mail or facsimile (with a copy to be sent by
certified or overnight mail), to the other party at the address set forth on the
signature page hereto or at such other address as such other party shall
otherwise designate in accordance with this paragraph.

11. This Waiver is governed by the laws of the State of Illinois, without regard
to the conflict of laws provisions. The Landlord agrees that any legal action or
proceeding with respect to any of its obligations under this Waiver may be
brought by the Agent in any state or federal court located in Chicago, Illinois.
By its execution and delivery of this Waiver, the Landlord submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Landlord
waives any claim that the State of Illinois is not a convenient forum or the
proper venue for any such action or proceeding.



--------------------------------------------------------------------------------

12. WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE
AGENT OR ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

13. JURY WAIVER. THE LANDLORD AND THE AGENT HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY WAY RELATED TO
THIS WAIVER.

14. This Waiver shall continue in full force and affect until the indefeasible
payment in full of all Obligations.

This Waiver is executed and delivered by the Landlord as of the date first
written above.

 

LANDLORD:                              
                                                                           
By:                                                                       
                           Name:                                           
                                                
Title:                                                                      
                        Notice Address:                              
                                                                           
                                                                       
                                  Attention:                            
                                                        
Facsimile:                                                                      
              

 

Accepted and agreed to on                  , 20     by:

JPMORGAN CHASE BANK, N.A.,

as Agent for the Lenders

By:                                                                       
                     Name:                                           
                                          Title:                            
                                                             Notice Address:  
                                                                       
                                                         
                                                                     
Attention:                                                                      
          Facsimile:                            
                                                  



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF BAILEE LETTER

[Date]

 

 

 

 

 

ATTN:   

 

  

RE:    Security Interest in Assets of                                     

  

Ladies and Gentlemen:

Roundy’s Supermarkets, Inc., a Wisconsin corporation (the “Company”), has from
time to time delivered and will continue to deliver or cause to be delivered to
you certain items of the Company’s [describe goods being delivered]
(collectively, the “Company Goods”) for [describe purpose] located at the
address specified above (the “Premises”).

The Company has entered into a Credit Agreement, dated             , (the
“Credit Agreement,” which may be amended, supplemented, amended and restated,
renewed or otherwise modified from time to time) among the Company, the Lenders
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”). Pursuant to the Credit Agreement, the Company will grant to the
Administrative Agent and the Lenders a security interest in, among other things,
the Company Goods.

In furtherance of the foregoing,

(1) You acknowledge that the Company is not a lessee or tenant of the Premises
and that the Company Goods are not held by you as a consignee. You also
acknowledge (i) that the Company Goods are not covered by a document, as defined
in the Uniform Commercial Code, and (ii) that the Company Goods are and will be
sequestered, stored, controlled, identified and accounted for separately from
the equipment, inventory and other similar property of yours and other parties.

(2) You are hereby notified that, pursuant to the Credit Agreement and the
Security Agreement defined therein, the Company has granted to the
Administrative Agent and the Lenders a lien on and security interest in
substantially all of its tangible and intangible personal property, including,
without limitation, the Company Goods. Pursuant to the Uniform Commercial Code,
Sections 9-313(c)(1) and 9-313(c)(2), a person in possession of such collateral
must authenticate a record acknowledging that it holds possession and will take
possession for the secured party’s benefit. You hereby acknowledge and agree
that you hold the Company Goods for the benefit of the Administrative Agent and
the Lenders and that, if you take possession of additional property of the
Company, you will hold such additional property for the benefit of the
Administrative Agent and the Lenders.



--------------------------------------------------------------------------------

(3) You further acknowledge that:

 

  (i) you employ security measures consistent with industry practice with
respect to safeguarding the property in your possession (including, without
limitation, the Company Goods) from theft and/or damage;

 

  (ii) you disclaim any and all ownership rights and interests in the Company
Goods, and legal and beneficial title thereto remains and will continue to
remain in the Company;

 

  (iii) you have not agreed to hold the Company Goods or any portion thereof for
the benefit of any party other than the Company or the Administrative Agent and
Lenders hereunder.

 

  (iv) you agree not to enter into any arrangement similar to that which is set
forth in this letter agreement with any other person or entity at any time with
respect to the Company Goods or any portion thereof;

 

  (v) the Administrative Agent and the Lender’s security interest in the Company
Goods is superior to all other liens, rights, claims and interests which you may
assert, including, without limitation, any lien, right, claim, right of offset
or interest. For so long as this letter agreement is in effect, you shall not
foreclose or otherwise realize upon any security interest in, lien upon or claim
to any of the Company Goods.

(4) Your authority to release the Company Goods to the Company will continue
subject to the condition that upon the written direction of the Administrative
Agent you shall refuse to release the Company Goods or any portion of the
Company Goods to the Company or the Company’s agent. After such direction, you
may only release such Company Goods to the Administrative Agent or a party
designated by the Administrative Agent.

(5) You agree to give the Administrative Agent notice if the Company terminates
the processing of Company Goods on the Premises. You agree to give the
Administrative Agent notice if the Company is more than thirty days in arrears
on any charges payable to you or if the Company defaults on its obligations to
you. In such an event of default, you will allow Administrative Agent the option
to cure, or cause the Company to cure, such default within fifteen days of
notice.

(6) You are hereby authorized to grant to the Administrative Agent and the
Lenders the same access to the Company Goods which is available to the Company.
If the Company defaults on its obligations to the Lenders and Administrative
Agent undertakes to enforce the security interest in the Company Goods, you
shall (i) cooperate with Administrative Agent in its efforts to assemble all of
the Company Goods located on the Premises, (ii) not object to, hinder, delay or
interfere with Administrative Agent’s actions in enforcing its liens on the
Company Goods and (iii) upon the oral or written direction of Administrative
Agent, deliver the Company Goods to such persons as Administrative Agent may
instruct. Although they retain these rights, Administrative Agent and Lenders
have no obligation to reclaim the Company Goods.

(7) The Company agrees that you will have no liability to the Company if you
comply with the Administrative Agent’s written directions as described herein.
The Company further agrees that it will continue to pay all fees and expenses
related to your possession of the Company Goods and will reimburse you for all
reasonable costs and expenses incurred as a direct result of your compliance
with the terms and provisions of this letter.



--------------------------------------------------------------------------------

(8) You agree that the Administrative Agent may exercise all rights and remedies
under the Uniform Commercial Code in addition to any rights and remedies
provided for in the Credit Agreement and Security Agreement or otherwise
available with respect to the Company Goods. You also agree that the
Administrative Agent may require the Company to assemble, at Company’s expense,
all or part of the Company Goods and make them available to the Administrative
Agent and the Lenders at the Premises or another place as designated by the
Administrative Agent. You also agree that, without notice, the Administrative
Agent may sell the Company Goods or any part thereof in one or more parcels at
public or private sales.

(9) This Agreement is governed by and shall be construed in accordance with the
laws of the State of Illinois.

 

Very truly yours, ROUNDY’S SUPERMARKETS, INC. By:                             
                                                                     Name: 
                                         
                                                
Title:                                                                      
                        JPMORGAN CHASE BANK, N.A.
By:                                                                       
                           Name:                                           
                                                
Title:                                                                      
                       

 

ACKNOWLEDGED AND AGREED TO AS

OF THE DATE FIRST ABOVE WRITTEN.

                                                                       
                            By:                             
                                                               Name: 
                                         
                                          Title:                            
                                                            
Date:                                                                       
                 

 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CREDIT CARD NOTIFICATION

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH

PROCESSOR LISTED ON SCHEDULE [7.13(b)] OF THE CREDIT AGREEMENT]

            , 20    

 

To:    [Name and Address of Processor] (the “Processor”)   

 

     

 

      Re:                                 (the “Loan Party”)

Dear Sir/Madam:

This letter relates to the credit card processing agreement between the Loan
Party and the Processor dated             (the “Processing Agreement”).

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 111 E. Wisconsin Avenue,
Milwaukee, WI 53202, as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of a
syndicate of lenders and certain other secured parties (the “Secured Parties”)
which are making loans or furnishing other financial accommodations to the Loan
Party pursuant to the Asset-Based Revolving Credit Agreement dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and certain related agreements
(collectively, the “Loan Documents”). Pursuant to the Loan Documents, the Loan
Party has granted to the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party subject to the terms
of the applicable Loan Documents, including without limitation, all amounts due
or to become due from the Processor to the Loan Party pursuant to the Processing
Agreement between the Processor and the Loan Party (the “Credit Card Proceeds”).
Such Credit Card Proceeds include all credit card charges submitted by the Loan
Party to the Processor for processing and the amounts which the Processor owes
to the Loan Party on account thereof and all other amounts due or to become due
to the Loan Party under the Processing Agreement.

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Credit Card Proceeds into the
deposit accounts specified in the following paragraph.



--------------------------------------------------------------------------------

Until such time as the Processor receives written notifications from the
Administrative Agent, in its capacity as the Administrative Agent for its
benefit and the benefit of the other Secured Parties (the “ABL Release Notice”)
that this letter shall be terminated, all amounts due from time to time from the
Processor to the Loan Party (including the Credit Card Proceeds, payment from
any reserve account or the like, or other payments, if applicable) under the
Processing Agreement shall be transferred by ACH or wire transfer to:

ACH

JPMorgan Chase

ABA#: [    ]

Account No.: [    ]

Re: Roundy’s Supermarkets, Inc.

Wire

JPMorgan Chase

ABA#: [    ]

Account No.: [    ]

Re: Roundy’s Supermarkets, Inc.

Promptly following the written request of the Administrative Agent, a copy of
each statement provided by the Processor to the Loan Party shall be provided to
the Administrative Agent, as applicable, at the following address (which address
may be changed upon seven (7) days written notice given to the Processor by the
Administrative Agent):

JPMorgan Chase Bank, N.A.

111 E. Wisconsin Avenue, Floor 16

Milwaukee, WI 53202

Attention: Michael Hintz

This letter may be amended only by notice in writing signed by the Loan Party
and prior to the receipt of the ABL Release Notice by the Administrative Agent.
The Loan Party shall not have any right to terminate this Credit Card
Notification without the prior consent of the Administrative Agent (solely to
the extent that the ABL Release Notice has not been received).

 

Very truly yours, [Loan Party]

 

By:  

 

  Name:   Title:

 

cc: JPMorgan Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INSURANCE PROVIDER NOTIFICATION1

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH

INSURANCE PROVIDER LISTED ON SCHEDULE [7.13(c)] OF THE CREDIT

AGREEMENT]

                    , 20_

 

To:    [Name and Address of Insurance Provider] (the “Insurance Provider”)   

 

     

 

      Re:                                 (the “Loan Party”)          Account
Number:                                 

Dear Sir/Madam:

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 111 E. Wisconsin Avenue,
Milwaukee, WI 53202, as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of a
syndicate of lenders and certain other secured parties (the “Secured Parties”)
which are making loans or furnishing other financial accommodations to the Loan
Party pursuant to the Asset-Based Revolving Credit Agreement dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and certain related agreements
(collectively, the “Loan Documents”). Pursuant to the Loan Documents, the Loan
Party has granted to the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, all amounts due or to become due from the Insurance Provider to the
Loan Party pursuant to the various agreements between the Insurance Provider and
the Loan Party (the “Insurance Provider Proceeds”). Such Insurance Provider
Proceeds include all sales submitted by the Loan Party to the Insurance Provider
for reimbursement and the amounts which the Insurance Provider owes to the Loan
Party on account thereof, and all other amounts due or to become due to the Loan
Party under the various agreements between the Insurance Provider and the Loan
Party.

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Insurance Provider Proceeds
into the deposit accounts specified in the following paragraph.

 

 

1  Applicable to insurance on ABL Priority Collateral.



--------------------------------------------------------------------------------

Until such time as the Insurance Provider receives written notifications
from the Administrative Agent, in its capacity as the Administrative Agent for
its benefit and the benefit of the other Secured Parties (the “ABL Release
Notice”) that this letter shall be terminated, all amounts due from time to time
from the Insurance Provider to the Loan Party (including Insurance Provider
Proceeds, payment from any reserve account or the like, or other payments) shall
be transferred by ACH or wire transfer to:

ACH

JPMorgan Chase

ABA#: [    ]

Account No.: [    ]

Re: Roundy’s Supermarkets, Inc.

Wire

JPMorgan Chase

ABA#: [    ]

Account No.: [    ] Re: Roundy’s

Supermarkets, Inc.

Promptly following the written request of the Administrative Agent, a copy of
each statement provided by the Insurance Provider to the Loan Party shall be
provided to the Administrative Agent at the following address (which address may
be changed upon seven (7) days written notice given to the Insurance Provider by
the Administrative Agent):

JPMorgan Chase Bank, N.A.

111 E. Wisconsin Avenue, Floor 16

Milwaukee, Wisconsin 53202

Attention: Michael Hintz

This letter may be amended only by notice in writing signed by the Loan Party
and prior to the receipt of the ABL Release Notice by the Administrative Agent.
The Loan Party shall not have any right to terminate this Insurance Provider
Notification without the prior consent of the Administrative Agent (solely to
the extent that the ABL Release Notice has not been received).



--------------------------------------------------------------------------------

Very truly yours,

[Loan Party]

                                                                       
                                  By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

 

cc: JPMorgan Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DDA NOTIFICATION

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH DDA

LISTED ON SCHEDULE [7.13(i)] OF THE CREDIT AGREEMENT]

                    , 20    

 

To:    [Name and Address of Bank] (the “Depository Bank”)   

 

     

 

      Re:                                 (the “Loan Party”)          Account
Numbers(s):                                 

Dear Sir/Madam:

This letter relates to the above referenced account number(s) and any other
depository account(s) (collectively, the “Account”) which the Loan Party now or
hereafter maintains with the Depository Bank. The term “Account” shall also mean
any certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by the Depository Bank to or for the account of
the Loan Party.

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 111 E. Wisconsin Avenue,
Milwaukee, WI 53202, as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of a
syndicate of lenders and certain other secured parties (the “Secured Parties”)
which are making loans or furnishing other financial accommodations to the Loan
Party pursuant to the Asset-Based Revolving Credit Agreement dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and certain related agreements
(collectively, the “Loan Documents”). Pursuant to the Loan Documents, the Loan
Party has granted to the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, the Account and all amounts now or hereafter deposited therein or
evidenced thereby (the “Account Proceeds”). Such Account Proceeds include all
the present and all future contents of the Account and any and all proceeds
resulting therein. Any right of setoff, banker’s lien, or the like which the
Depository Bank may otherwise have with respect to the Account is subject, to
the fullest extent permitted under Applicable Law, to the prior right of the
Administrative Agent to the Account and the contents of the Account.



--------------------------------------------------------------------------------

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Account Proceeds into the
deposit accounts specified in the following paragraph.

Until such time as the Depository Bank receives written notifications from the
Administrative Agent, in its capacity as the Administrative Agent for its
benefit and the benefit of the other Secured Parties (the “ABL Release Notice”)
that this letter shall be terminated, the Loan Party will transfer at least
three (3) times each calendar week by ACH or wire all funds from time to time on
deposit in the Account to:

ACH

JPMorgan Chase

ABA#: [    ]

Account No.: [    ]

Re: Roundy’s Supermarkets, Inc.

Wire

JPMorgan Chase

ABA#: [    ]

Account No.: [    ]

Re: Roundy’s Supermarkets, Inc.

Promptly following the written request of the Administrative Agent, a copy of
each statement provided by the Depository Bank to the Loan Party shall be
provided to the Administrative Agent at the following address (which address may
be changed upon seven (7) days written notice given to the Depository Bank by
the Administrative Agent):

JPMorgan Chase Bank, N.A.

111 E. Wisconsin Avenue, Floor 16

Milwaukee, Wisconsin 53202

Attention: Michael Hintz

This letter may be amended only by notice in writing signed by the Loan Party
and prior to the receipt of the ABL Release Notice by the Administrative Agent.
The Loan Party shall not have any right to terminate this Account Notification
without the prior consent of the Administrative Agent (solely to the extent that
the ABL Release Notice has not been received).



--------------------------------------------------------------------------------

Very truly yours, [Loan Party]

 

By:  

 

  Name:   Title:

 

cc: JPMorgan Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF SOLVENCY CERTIFICATE

[            ], 2014

I, [            ], certify that I am a duly appointed, qualified and acting
financial officer of Roundy’s Supermarkets, Inc. (“Borrower”), and in such
capacity, that:

On the date hereof, Borrower and its Restricted Subsidiaries, taken as a whole,
immediately after giving effect to the Refinancing and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
are Solvent.

 

ROUNDY’S SUPERMARKETS, INC. By:  

 

  Name:   Title: